Exhibit 10.1

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated to be Effective as of December 30, 2008

among

ATMOS ENERGY MARKETING, LLC,

as Borrower,

BNP PARIBAS

as Administrative Agent, Collateral Agent, an Issuing Bank, and a Bank,

FORTIS BANK SA/NV, NEW YORK BRANCH,

as Documentation Agent, an Issuing Bank, and a Bank

SOCIETE GENERALE,

as Syndication Agent, Issuing Bank and a Bank

and

THE OTHER FINANCIAL INSTITUTIONS WHICH

MAY BECOME PARTIES HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I       DEFINITIONS   

1.01

  

Certain Defined Terms

   2

1.02

  

Other Interpretive Provisions

   35

1.03

  

Accounting Principles

   36    ARTICLE II       THE CREDITS   

2.01

  

Amounts and Terms of Committed Lines

   37

2.02

  

Loan Accounts

   40

2.03

  

Procedure for Borrowing

   40

2.04

  

Conversion and Continuation Elections

   43

2.05

  

Optional Prepayments

   44

2.06

  

Mandatory Prepayments of Loans; Mandatory Commitment Reductions

   45

2.07

  

Repayment

   45

2.08

  

Interest

   45

2.09

  

Fees

   47

2.10

  

Computation of Fees and Interest

   47

2.11

  

Payments by the Borrower

   47

2.12

  

Payments by the Banks to the Administrative Agent

   49

2.13

  

Sharing of Payments, Etc.

   49

2.14

  

Increases in Commitments

   50

2.15

  

Payments from Guarantor and Liquidation of Collateral

   52

2.16

  

Defaulting Bank

   52    ARTICLE III       THE LETTERS OF CREDIT   

3.01

  

The Letter of Credit Lines

   52

3.02

  

Issuance, Amendment and Renewal of Letters of Credit

   54

3.03

  

Risk Participations, Drawings, Reducing Letters of Credit and Reimbursements

   56

3.04

  

Repayment of Participations

   58

3.05

  

Role of the Issuing Banks

   58

3.06

  

Obligations Absolute

   59

3.07

  

Cash Collateral Pledge

   61

3.08

  

Letter of Credit Fees

   61

 

-i-



--------------------------------------------------------------------------------

3.09

  

Applicability of Uniform Customs and Practice and ISP98

   61

3.10

  

Existing Letters of Credit

   61    ARTICLE IV       TAXES, YIELD PROTECTION AND ILLEGALITY   

4.01

  

Taxes

   62

4.02

  

Illegality

   63

4.03

  

Increased Costs and Reduction of Return

   63

4.04

  

Funding Losses

   64

4.05

  

[RESERVED]

   65

4.06

  

Reserves on Offshore Rate Loans

   65

4.07

  

Certificates of Banks

   65

4.08

  

Substitution of Banks

   65

4.09

  

Survival

   66    ARTICLE V       CLOSING ITEMS   

5.01

  

Matters to be Satisfied Upon Execution of Agreement

   66

5.02

  

Conditions to Each Credit Extension

   67    ARTICLE VI       REPRESENTATIONS AND WARRANTIES   

6.01

  

Existence and Power

   68

6.02

  

Authorization; No Contravention

   69

6.03

  

Governmental Authorization

   69

6.04

  

Binding Effect

   69

6.05

  

Litigation

   69

6.06

  

No Default

   69

6.07

  

ERISA Compliance

   69

6.08

  

Use of Proceeds; Margin Regulations

   70

6.09

  

Title to Properties

   70

6.10

  

Taxes

   70

6.11

  

Financial Condition

   71

6.12

  

Environmental Matters

   71

6.13

  

Regulated Entities

   71

6.14

  

No Burdensome Restrictions

   71

6.15

  

Copyrights, Patents, Trademarks and Licenses, Etc.

   71

6.16

  

Subsidiaries

   71

6.17

  

Insurance

   72

6.18

  

Full Disclosure

   72

 

-ii-



--------------------------------------------------------------------------------

   ARTICLE VII       AFFIRMATIVE COVENANTS   

7.01

  

Financial Statements

   72

7.02

  

Certificates; Other Information

   73

7.03

  

Notices

   74

7.04

  

Preservation of Corporate Existence, Etc.

   75

7.05

  

Maintenance of Property

   75

7.06

  

Insurance

   75

7.07

  

Payment of Obligations

   76

7.08

  

Compliance with Laws

   76

7.09

  

Compliance with ERISA

   76

7.10

  

Inspection of Property and Books and Records

   76

7.11

  

Environmental Laws

   76

7.12

  

Use of Proceeds

   77

7.13

  

Collateral Position Audit

   77

7.14

  

Lock Box

   77

7.15

  

Financial Covenants

   77

7.16

  

Swap Contracts

   78

7.17

  

Physical Trade Contracts

   78    ARTICLE VIII       NEGATIVE COVENANTS   

8.01

  

Limitation on Liens

   78

8.02

  

Consolidations and Mergers

   79

8.03

  

Limitation on Indebtedness

   80

8.04

  

Transactions with Affiliates

   80

8.05

  

Use of Proceeds

   80

8.06

  

Contingent Obligations

   80

8.07

  

Restricted Payments

   81

8.08

  

ERISA

   81

8.09

  

Change in Business

   81

8.10

  

Accounting Changes

   81

8.11

  

Net Position

   81

8.12

  

Loans and Investments

   81

8.13

  

Change of Management

   82

8.14

  

Deposit Accounts

   82

8.15

  

Risk Management Policy

   82

8.16

  

SPT-Related Standby Letters of Credit

   82

 

-iii-



--------------------------------------------------------------------------------

   ARTICLE IX       EVENTS OF DEFAULT   

9.01

  

Event of Default

   83

9.02

  

Remedies

   85

9.03

  

Rights Not Exclusive

   85

9.04

  

Application of Payments

   85    ARTICLE X       AGENTS   

10.01

  

Appointment and Authorization

   86

10.02

  

Delegation of Duties

   86

10.03

  

Liability of Agents

   87

10.04

  

Reliance by Agents

   87

10.05

  

Notice of Default

   87

10.06

  

Credit Decision

   88

10.07

  

Indemnification

   88

10.08

  

Agents in Individual Capacity

   88

10.09

  

Successor Administrative Agent

   89

10.10

  

Withholding Tax

   89

10.11

  

Collateral Matters

   91

10.12

  

Monitoring Responsibility

   91    ARTICLE XI       MISCELLANEOUS   

11.01

  

Amendments and Waivers

   91

11.02

  

Notices

   92

11.03

  

No Waiver; Cumulative Remedies

   93

11.04

  

Costs and Expenses

   93

11.05

  

Indemnity

   94

11.06

  

Payments Set Aside

   94

11.07

  

Successors and Assigns

   95

11.08

  

Assignments, Participations, Etc.

   95

11.09

  

Set-off

   97

11.10

  

Automatic Debits of Fees

   97

11.11

  

Notification of Addresses, Lending Offices, Etc.

   97

11.12

  

Bank Blocked Account Charges and Procedures

   97

11.13

  

Counterparts

   98

11.14

  

Severability

   98

11.15

  

No Third Parties Benefited

   98

11.16

  

Governing Law and Jurisdiction

   98

 

-iv-



--------------------------------------------------------------------------------

11.17

  

Waiver of Jury Trial

   99

11.18

  

[RESERVED]

   99

11.19

  

Entire Agreement

   99

11.20

  

Effect of Amendment and Restatement

   99

11.21

  

Joinder

   100

 

-v-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (as amended, supplemented and
otherwise modified from time to time, the “Agreement”) is entered into effective
as of December 30, 2008, among ATMOS ENERGY MARKETING, LLC, a Delaware limited
liability company (the “Borrower”), BNP PARIBAS, a bank organized under the laws
of France, as a Bank, as an Issuing Bank, and as Administrative Agent for the
Banks, and as Collateral Agent, FORTIS BANK SA/NV, NEW YORK BRANCH, a bank
organized under the laws of Belgium, as a Bank, as an Issuing Bank, and as
Documentation Agent, SOCIETE GENERALE, as syndication agent (in such capacity,
“Syndication Agent”), an Issuing Bank, and a Bank, and each other financial
institution which may become a party hereto (collectively the “Banks”).

WHEREAS, the Borrower, the Agents, the Issuing Banks and the Banks entered into
that certain Credit Agreement dated as of December 1, 2001 (as amended and
restated by the Uncommitted Amended and Restated Credit Agreement dated as of
July 1, 2002 and the Uncommitted Second Amended and Restated Credit Agreement
dated as of March 30, 2005, and as further amended by the First Amendment dated
as of November 28, 2005 to the Uncommitted Second Amended and Restated Credit
Agreement, the Second Amendment dated as of March 31, 2006 to the Uncommitted
Second Amended and Restated Credit Agreement, the Third Amendment dated
March 30, 2007 to the Uncommitted Second Amended and Restated Credit Agreement,
the Fourth Amendment dated March 31, 2008 to the Uncommitted Second Amended and
Restated Credit Agreement, and as otherwise amended, supplemented and modified
through the date hereof, the “Original Credit Agreement”) with respect to an
uncommitted facility, including an uncommitted letter of credit facility.

WHEREAS, the Borrower, the Agents, the Issuing Banks and the Banks desire to
amend and restate the Original Credit Agreement so that, from time to time, the
Banks, on a committed basis, continue to make loans to the Borrower and continue
to issue Letters of Credit for the account of the Borrower in order to provide
working capital to the Borrower, to facilitate the Borrower’s purchases of
natural gas in the ordinary course of business, to secure swap and physical
trade counterparties for out-of-the-money swap and physical trade obligations,
and for such other purposes set forth herein. The Banks have indicated their
willingness to continue to lend such amounts and to continue to issue and
participate in such Letters of Credit on the terms and conditions of this
Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

ARTICLE I

DEFINITIONS

1.01 Certain Defined Terms. The following terms have the following meanings:

“360-Day L/C Cap” means a cap upon 360-Day Letters of Credit with the following
limits:

(a) $20,000,000 at such times as the Borrowing Base Sub-Cap is $300,000,000;

(b) $25,000,000 at such times as the Borrowing Base Sub-Cap is $350,000,000;

(c) $30,000,000 at such times as the Borrowing Base Sub-Cap is $400,000,000; and

(d) $35,000,000 at such times as the Borrowing Base Sub-Cap is $450,000,000.

The “360-Day L/C Cap” shall not be interpolated between Borrowing Base Sub-Cap
levels and shall remain at the lower level until the higher Borrower Base-Sub
Cap level is elected by the Borrower. The Borrowing Base Sub-Cap shall at no
time exceed the Total Committed Line Portion.

“360-Day L/C Maturity Date” means December 30, 2010.

“360-Day Letter of Credit” means any letter of credit (whether a standby letter
of credit or commercial documentary letter of credit) that is Issued by an
Issuing Bank pursuant to Article III, to the extent that such letter of credit
(a) is Issued in connection with trade-related obligations in the ordinary
course of business of the Borrower and its Subsidiaries, (b) expires not later
than the first to occur of (i) the 360-day anniversary of the Issuance of such
letter of credit or (ii) the 360-Day L/C Maturity Date, and (c) immediately
after giving effect to the Issuance thereof, does not cause the aggregate
undrawn amount of all outstanding 360-Day Letters of Credit, together with the
amount of all unreimbursed drawings under all 360-Day Letters of Credit, to be
an amount in excess of the 360-Day L/C Cap.

“Account” has the meaning stated in the New York Uniform Commercial Code.

“Account Debtor” means a Person who is obligated to the Borrower under an
Account of the Borrower.

 

2



--------------------------------------------------------------------------------

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests or equity of any Person, or otherwise causing any Person
to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary);
provided, however, that the relevant Borrower or the Subsidiary is the surviving
entity.

“Activation Period” means the period which commences within a reasonable period
of time not to exceed two Business Days after receipt by Bank of America, N.A.
of a written notice from BNP Paribas (or its successor or assignee under the
Three Party Agreement in the form of Exhibit B to the Three Party Agreement).

“Administrative Agent” means BNP Paribas in its capacity as administrative agent
for the Banks hereunder, and any successor agent arising under Section 10.09.

“Administrative Agent’s Payment Office” means the address for payments set forth
on Schedule 11.02 hereto in relation to the Administrative Agent, or such other
address as the Administrative Agent may from time to time specify.

“Advance Maturity Date” means with respect to (a) Revolving Loans that are Base
Rate Loans, the earliest to occur of (i) sixty (60) days from the date of the
Borrowing, or the (ii) Expiration Date; (b) Revolving Loans that are Offshore
Rate Loans, the earliest to occur of (i) sixty (60) days from the date of the
Borrowing, (ii) the end of the Interest Period for such Offshore Rate Loan; or
(iii) the Expiration Date; and (c) Swing Line Loans, the earliest to occur of
(i) five (5) Business Days from the date of the Borrowing, (ii) demand for
repayment of such Borrowing; or (iii) the Expiration Date.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

“Agents” means the Administrative Agent, the Collateral Agent, the Documentation
Agent and the Syndication Agent.

“Agent-Related Persons” means the Administrative Agent, the Collateral Agent,
the Documentation Agent and the Syndication Agent, together with their
respective Affiliates and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

“Agreement” means this Credit Agreement.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” means with respect to Base Rate Loans, Offshore Rate Loans,
Swing Line Loans, Loans tied to the Reference Bank Cost of Fund Rate, Letters of
Credit, and SPT-Related Letters of Credit, for any day, the applicable rate per
annum set forth below, based upon the Excess Tangible Net Worth determined as
the last day of the most recently ended fiscal quarter:

 

Excess

Tangible Net Worth

   Applicable Margin
for Base Rate Loans,
Offshore Rate Loans,
Swing Line Loans,
and Loans tied to the
Reference Bank Cost
of Funds Rate   Applicable Margin
for Letters of Credit
(including Physical
Trade Delivery-
Related Standby
Letters of Credit)   Applicable Margin for
SPT-Related Standby
Letters of Credit
(other than Physical
Trade Delivery-
Related Standby
Letters of Credit)

Less than or equal to $25,000,000

   2.625%   2.625%   2.875%

Greater than $25,000,000 and less than or equal to $50,000,000

   2.500%   2.500%   2.750%

Greater than $50,000,000 and less or equal to $75,000,000

   2.375%   2.375%   2.625%

Greater than $75,000,000

   2.250%   2.250%   2.500%

For the purposes of the foregoing, the Excess Tangible Net Worth shall be
determined based upon the Borrower’s most recent consolidated financial
statements delivered pursuant to Section 7.01(c), and each change in the
Applicable Margin resulting from a change in the Excess Tangible Net Worth shall
be effective during the period commencing on and including the date of delivery
to the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that the Excess Tangible Net Worth shall be
deemed to be less than or equal to $25,000,000 at any time that an Event of
Default has occurred and is continuing.

“Assignee” has the meaning specified in Subsection 11.08(a).

“Atmos Support Agreement” means an agreement of Atmos Energy Corporation to
provide certain support for Borrower and its operations and to remit insurance
proceeds to the Administrative Agent, as provided therein, such agreement to be
in form and substance acceptable to Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of internal legal
services and all disbursements of internal counsel.

“Available Committed Line Portion” means, with respect to any Bank at any time,
an amount equal to the excess, if any of (a) such Bank’s Committed Line Portion
then in effect over (b) such Bank’s total Effective Amount at such time.

“Bank Blocked Account” means the Collateral Agent’s account no. 323373461
maintained with Chase into which collections and available balances from the
Lock Box will be deposited pursuant to Section 7.14.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978, as amended
(11 U.S.C. §101, et seq.).

“Banks” shall mean Fortis, BNP Paribas, Société Générale, NATIXIS, acting
through its New York Branch, RZB Finance, LLC, Brown Brothers Harriman & Co.,
The Royal Bank of Scotland plc and each additional lending institution added to
this Agreement, through an amendment to this Agreement, by execution of a
Committed Line Portion Addendum, or through an Assignment and Acceptance in
accordance with Subsection 11.08(a) hereof. References to the “Banks” shall
include Fortis, BNP Paribas and Société Générale, including each in its capacity
as an Issuing Bank and BNP Paribas in its capacity as the Swing Line Bank; for
purposes of clarification only, to the extent that Fortis, BNP Paribas or
Société Générale may have any rights or obligations in addition to those of the
Banks due to their status as an Issuing Bank and as Agents, Fortis’, BNP
Paribas’ and Société Générale’s status as such will be specifically referenced.

“Base Rate” means, for any day, the higher of the following rates (provided that
if any of the following rates cannot be determined for any day, it will be the
higher of the then-determinable rates for such day): (a) 0.50% per annum above
the latest Federal Funds Effective Rate; (b) the per annum rate of interest
established by BNP Paribas from time to time at its principal office in New York
City as its “prime rate” or “base rate” for U.S. dollar loans (with any change
in such prime rate or base rate to become effective as and when such prime rate
or base rate changes); (c) the Offshore Rate (based on an Interest Period of
one-month) as in effect from time to time; and (d) the Reference Bank Cost of
Funds Rate.

“Base Rate Loan” means any Loan bearing interest based upon the Base Rate.

“Basis Swap Cumulative Mark-to-Market Amount” means the cumulative
Mark-to-Market gain or loss related to existing undesignated basis swaps entered
into by the Borrower, as reported on the most recent monthly financial
statements received pursuant to Section 7.01(c) (or as otherwise evidenced to
the satisfaction of the Administrative Agent).

“Below Index Sales Exposure” has the meaning ascribed to such term in
Section 8.11 hereof.

“BNP Paribas” means BNP Paribas, a bank organized under the laws of France.

 

5



--------------------------------------------------------------------------------

“Borrower” has the meaning ascribed to such term in the preamble.

“Borrowing” means a borrowing hereunder consisting of Revolving Loans or Swing
Line Loans made to the Borrower under Article II.

“Borrowing Base Advance Cap” means at any time an amount equal to the least of:

(a) the Maximum Line;

(b) the Total Committed Line Portions;

(c) the Borrowing Base Sub-Cap; or

(d) the sum of:

(i) the amount of Cash Collateral and other liquid investments which are
acceptable to the Required Banks in their sole discretion exercised in good
faith and which are subject to a first priority perfected security interest in
favor of Administrative Agent, as collateral agent for the Banks, and that have
not been used in determining availability for any other advance (other than
advances made under the Borrowing Base Line) or Letter of Credit Issuance; plus

(ii) 90% of Borrower’s equity in Eligible Broker accounts from and after the
date that a tri-party agreement with respect to such accounts is entered into,
to the extent such equity is not being used in determining availability for any
other advance (other than advances made under the Borrowing Base Line) or Letter
of Credit Issuance; plus

(iii) 90% of the amount of Tier I Accounts which are not being used in
determining availability for any other advance (other than advances made under
the Borrowing Base Line) or Letter of Credit Issuance, net of deductions,
offsets and counterclaims; plus

(iv) 85% of the amount of Tier II Accounts which are not being used in
determining availability for any other advance (other than advances made under
the Borrowing Base Line) or Letter of Credit Issuance, net of deductions,
offsets and counterclaims; plus

(v) 85% of the amount of Tier I Unbilled Accounts which are not being used in
determining availability for any other advance (other than advances made under
the Borrowing Base Line) or Letter of Credit Issuance; plus

(vi) 80% of the amount of Tier II Unbilled Accounts which are not being used in
determining availability for any other advance (other than advances made under
the Borrowing Base Line) or Letter of Credit Issuance; plus

 

6



--------------------------------------------------------------------------------

(vii) 80% of the amount of Eligible Inventory which are not being used in
determining availability for any other advance (other than advances made under
the Borrowing Base Line) or Letter of Credit Issuance; plus

(viii) 80% of the amount of Eligible Exchange Receivables which are not being
used in determining availability for any other advance (other than advances made
under the Borrowing Base Line) or Letter of Credit Issuance; plus

(ix) 80% of the amount of Undelivered Product Value; plus

(x) 70% of Realizable Unrealized Profits, up to a maximum amount of $50,000,000;
less

(xi) the amounts which would be subject to a so-called “First Purchaser Lien” as
defined in Texas Bus. & Com. Code Section 9.343, comparable laws of the states
of Oklahoma, Kansas or New Mexico, or any other comparable law of any other
state, unless a Letter of Credit secures payment of all amounts subject to such
First Purchaser Lien; and less

(xii) 125% of the SPT Bank Close-Out Amounts of all SPT Banks, as of the date of
determination of the Borrowing Base Advance Cap.

In no event shall any amounts described in (d)(i) through (d)(x) above which may
fall into more than one of such categories be counted more than once when making
the calculation under this definition.

“Borrowing Base Collateral Position Report” means a report detailing all
Collateral which has been or is being used in determining availability for an
advance or letter of credit issuance under the Borrowing Base Line, such report
to be in the form attached hereto as Exhibit E.

“Borrowing Base Line” means the line of credit for the purpose of (a) providing
working capital and to fund payments to suppliers of Product; (b) to provide for
Letters of Credit to secure suppliers of Product; and (c) to fund payments due
to any SPT Bank under any SPT Contract.

“Borrowing Base Sub-Cap” means (a) from the date of this Agreement until the
date the first election is made by the Borrower pursuant to clause (b) of this
definition, $300,000,000, and (b) thereafter, at any time, the amount set forth
in the table below under the heading “Borrowing Base Sub-Cap” elected by the
Borrower from time to time by written notice to the Administrative Agent (which
the Administrative Agent shall promptly forward to each Bank); provided that, at
the time of any such election of any such amount as the Borrowing Base Sub-Cap,
but not for any other purpose herein, each of the Borrower’s Net Working
Capital, Tangible Net Worth and ratio of Total Liabilities to Tangible Net Worth
at such time of election, each as determined by the most recent monthly
financial statements received pursuant to Section 7.01(c) are within the
requirements set forth opposite such amount in the table below; provided further
that the Borrowing Base Sub-Cap shall at no time exceed the Total Committed Line
Portions; however, to the extent that the Total Committed Line Portions
aggregate to an

 

7



--------------------------------------------------------------------------------

amount between two listed “Borrowing Base Sub-Cap” levels set forth in the table
below, in order to permit the Borrower to fully utilize the Line (to the extent
the Borrower indicates its desire to fully utilize the Line by including
language in its Borrowing Base Sub-Cap election, after electing one of the
specified levels below, to the effect of “or such higher level equal to the
Total Available Committed Line Portions in effect from time to time, not to
exceed the next highest Borrowing Base Sub-Cap level, unless a new election is
submitted”), the Borrower shall be permitted to request Letters of Credit and
Loans with respect to the excess of the Total Committed Line Portion above the
lower elected Borrowing Base Sub-Cap level listed below, and the financial
covenants for such Total Committed Line Portions amount shall be deemed to be
set at a level consistent with such Total Committed Line Portion and the linear
rate of change between the financial covenant level set opposite the lower
elected “Borrowing Base Sub-Cap” level and the “Borrowing Base Sub-Cap” level
immediately above such Total Committed Line Portions amount. For purposes of
testing whether such requirements have been met, the highest amount elected by
the Borrower for the month being tested shall be used, where during the same
month being tested the Borrower elected to either increase or decrease the
availability by selecting a different amount under the column entitled
“Borrowing Base Sub-Cap”.

 

Borrowing Base Sub-Cap

  

Minimum Net

Working Capital

  

Minimum Tangible

Net Worth

  

Maximum Ratio at

Total Liabilities to

Tangible Net Worth

$ 300,000,000    $ 75,000,000    $ 75,000,000    5.00 to 1 $ 350,000,000    $
87,500,000    $ 87,500,000    5.00 to 1 $ 400,000,000    $ 100,000,000    $
100,000,000    5.00 to 1 $ 450,000,000    $ 112,500,000    $ 112,500,000    5.00
to 1

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.03.

“Business Day” (a) with respect to all matters other than those related to
Offshore Rate Loans, means any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized, or required, by
law to close and (b) means, for purposes of determining business days in
connection with Offshore Rate Loans, any day on which transactions are made in
the applicable offshore dollar interbank market other than a Saturday, Sunday or
other day on which commercial banks in New York, New York, are authorized or
required, by law to close.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Bank or of any corporation controlling a Bank.

“Capital Stock” means capital stock, membership interest, equity interest or
other obligations or securities of, or any interest in, any Person.

“Cash Collateral” means currency issued by the United States and Marketable
Securities that have been Cash Collateralized for the benefit of the Banks.

 

8



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Collateral Agent and the other Secured
Parties, Cash Collateral as collateral for the Obligations pursuant to
documentation in form and substance satisfactory to Collateral Agent (which
documents are hereby consented to by the Banks). The Borrower hereby grants to
the Collateral Agent, for the benefit of the Collateral Agent, the Issuing Banks
and the Banks, a security interest in all such Cash Collateral. Cash Collateral
shall be maintained in the Bank Blocked Account.

“Change of Control” means, at any time:

(a) Atmos Energy Corporation shall cease to own and control legally and
beneficially, either directly or indirectly, Voting Interests in Atmos Energy
Holdings, Inc. representing 100% of the combined voting power of all of the
Voting Interests in Atmos Energy Holdings, Inc. (on a fully diluted basis); or

(b) Atmos Energy Holdings, Inc. shall cease to own and control directly or
indirectly, beneficial interest in Equity Interests representing 100% of the
economic equity interest in the Borrower.

“Chase” means JP Morgan Chase Bank N.A. (or any successor).

“Closing Date” means the date on which all conditions precedent set forth in
Section 5.01 are satisfied or waived by all Banks.

“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.

“Collateral” means all assets of the Borrower including, without limitation, all
accounts, equipment, chattel paper, inventory, natural gas in transit,
instruments, contract rights, the Bank Blocked Account, stock, partnership
interests, and general intangibles, whether presently existing or hereafter
acquired or created and the proceeds thereof.

“Collateral Agent” means BNP Paribas (and its successors and assigns permitted
hereunder).

“Collateral Position” means the total availability under the Borrowing Base
Advance Cap.

“Commitment Fee Rate” means, for any day, the rate per annum equal to 0.50%.

“Committed Line Portion” means for each Bank the portion of each of the Line
limits assigned to such Bank as set forth on Schedule 2.01, as amended from time
to time in accordance with Section 2.14(d).

“Committed Line Portion Addendum” has the meaning set forth in Section 11.21.

 

9



--------------------------------------------------------------------------------

“Committed Percentage” means with respect to any Bank at any time, the
percentage equivalent (expressed as a decimal, rounded to the ninth decimal
place) at such time of such Bank’s Committed Line Portion divided by the Total
Committed Line Portion.

“Compliance Certificate” means a certificate, in form attached hereto as
Exhibit C, whereby the Borrower certifies that it is in compliance with this
Agreement.

“Consolidated” means the consolidation of accounts in accordance with GAAP.

“Continuing Agreement for Letters of Credit” means that certain Continuing
Agreement for Letters of Credit, dated as of December 30, 2008, executed by the
Borrower, and acknowledged by BNP Paribas, Fortis and Société Générale.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (which obligations and
Person are referred to herein as the “primary obligation” and the “primary
obligor,” respectively), including any obligation of that Person (i) to
purchase, repurchase or otherwise acquire such primary obligations or any
security therefor, (ii) to advance or provide funds for the payment or discharge
of any such primary obligation, or to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or
(iv) otherwise to assure or hold harmless the holder of any such primary
obligation against loss in respect thereof (each, a “Guaranty Obligation”);
(b) with respect to any Surety Instrument (other than any Letter of Credit)
issued for the account of that Person or as to which that Person is otherwise
liable for reimbursement of drawings or payments; (c) to purchase any materials,
supplies or other property from, or to obtain the services of, another Person if
the relevant contract or other related document or obligation requires that
payment for such materials, supplies or other property, or for such services,
shall be made regardless of whether delivery of such materials, supplies or
other property is ever made or tendered, or such services are ever performed or
tendered; or (d) in respect of any swap contract.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

“Conversion/Continuation Date” means any date on which, under Section 2.04, the
Borrower (a) converts Loans of one Type to another Type, or (b) continues such
Loans as Loans of the same Type, but with a new Interest Period.

“Cost of Funds” means with respect to any Bank, the rate per annum quoted by
such Bank to the Administrative Agent as contemplated in the Reference Bank Cost
of Funds Rate as its cost of funds with respect to a requested Loan, as
determined solely by such Bank in its reasonable discretion which determination
may include, without limitation, such factors as

 

10



--------------------------------------------------------------------------------

such Bank shall deem appropriate from time to time, including without
limitation, market, regulatory and liquidity conditions; provided that such rate
is not necessarily the cost to such Bank of funding the specific requested Loan,
and may exceed such Bank’s actual cost of borrowing in the interbank market or
other markets in which such Bank may obtain funds from time to time for amounts
similar to the amount of the requested Loan.

“Credit Extension” means and includes (a) the making of any Loans hereunder, and
(b) the Issuance of any Letters of Credit hereunder.

“Cross-Affiliate Creditor” means as of any date of determination, with respect
to any Cross-Affiliate Pair, each entity, if any, with a positive Swap Bank
Close-Out Amount or Physical Trade Bank Close-Out Amount, as applicable. For the
avoidance of doubt as of any date of determination (i) both entities comprising
a Cross-Affiliate pair might qualify as Cross-Affiliate Creditors, and (ii) a
Cross-Affiliate Creditor is an entity that is owed money by Borrower under a SPT
Contract (or would be owed money by the Borrower if its SPT Contracts were
terminated as of such date of determination).

“Cross-Affiliate Debtor” means as of any date of determination, with respect to
any pair of Cross-Affiliate Pair, each entity, if any, with a negative Swap Bank
Close-Out Amount or Physical Trade Bank Close-Out Amount, as applicable. For the
avoidance of doubt as of any date of determination (i) both entities comprising
a Cross-Affiliate Pair may qualify as Cross-Affiliate Debtors and (ii) a
Cross-Affiliate Debtor is an entity that owes money to the Borrower under a SPT
Contract (or would owe money to the Borrower if its SPT Contracts were
terminated as of such date of determination).

“Cross-Affiliate Netting Lien” means any pledge by the Borrower securing only
obligations under a SPT Contract in favor of a Cross-Affiliate Creditor of
general intangibles or receivables due from the affiliated Cross-Affiliate
Debtor to the Borrower under a Swap Contract or Physical Trade Contract (as the
case may be). For the avoidance of doubt, a Cross-Affiliate Netting Lien will be
available only where one Cross-Affiliate Pair entity is a Cross-Affiliate
Creditor and the other entity is a Cross-Affiliate Debtor.

“Cross-Affiliate Pair” means (i) any Swap Bank that is an Affiliate of a
Physical Trade Bank and (ii) any Physical Trade Bank that is an Affiliate of a
Swap Bank, in each case, so long as the affiliated Swap Bank and Physical Trade
Bank are separate legal entities.

“Cumulative Loss” means the consolidated net loss of the Borrower and its
Subsidiaries for the twelve (12) calendar months immediately prior to the
calendar month of such determination date, as defined according to GAAP (not
including other comprehensive income), adjusted to (i) negate the impact of the
Basis Swap Cumulative Mark-to-Market Amount, and (ii) reflect (A) Embedded Value
Difference from General Ledger for the Fixed Price Book, and (B) Embedded Value
Difference from General Ledger for the Storage Book.

“Current Assets” means, with respect to any Person on any date of determination,
all assets of such Person and its Subsidiaries that, in accordance with GAAP,
would be classified as current assets on the balance sheet of a Person
conducting a business the same as or similar to that of such Person, after
deducting appropriate and adequate reserves therefrom in accordance with GAAP,
determined on a Consolidated basis, and excluding any accounts receivable owed
by any Affiliate of the Borrower to the extent such accounts receivable arose in
transactions conducted other than on an arms-length basis.

 

11



--------------------------------------------------------------------------------

“Current Liabilities” means, with respect to any Person on any date of
determination, all liabilities of such Person and its Subsidiaries that, in
accordance with GAAP, would be classified as current liabilities on the balance
sheet of a Person conducting a business the same as or similar to that of such
Person, as determined on a Consolidated basis, but excluding to the extent
otherwise included therein any current portion of the Subordinated Debt.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would constitute an Event of Default.

“Default Rate” has the meaning ascribed to such term in Section 2.08(a)(iii)
hereof.

“Defaulting Bank”: means at any time any Bank that (a) within one Business Day
of when due, has failed to fund any portion of any Revolving Loan, Swing Line
Loan, Refunded Swing Line Loan, Swing Line Participation Amount or L/C Advance
(or any participation in the foregoing) to the Borrower, the Administrative
Agent, any Swing Line Bank or Issuing Bank, required pursuant to the terms of
this Agreement to be funded by such Bank, or has notified the Administrative
Agent that it does not intend to do so; (b) within one Business Day of when due,
has failed to pay over to the Administrative Agent or any other Bank any amount
other than as set forth in clause (a) above, required to be paid by such Bank
pursuant to the terms hereof, unless such amount is the subject of a good faith
dispute; or (c) that has become subject to a bankruptcy proceeding or other
similar proceeding as debtor. With respect to any Bank that is a “Defaulting
Bank” pursuant to clauses (a) or (b) above, upon such “Defaulting Bank” paying
all amounts owed to the applicable Bank(s) or the Administrative Agent pursuant
to the terms hereof, as reasonably determined by such Bank(s), Issuing Banks,
the Swing Line Bank, and the Administrative Agent, as applicable, such
“Defaulting Bank” shall cease to be a “Defaulting Bank;” provided, however, for
the avoidance of doubt, any interest that accrued under this Agreement on any
amount that a Defaulting Bank failed to advance, shall be for the account of the
party that advanced such amount (or parties on a pro rata basis if more than one
Bank advanced such amount), from the time such advance was made by the
applicable Bank(s) until, but not including, the date that the Defaulting Bank
made the applicable payment or advance (as the case may be) to such Bank(s).

“Delta” in relation to an option contract referencing Product, the change in the
option premium under such option for a one unit change in the price of the
underlying Product.

“Delta Equivalent Basis” the method of calculating the quantity of cash (or
futures) position in Product that will theoretically hedge an option position
against an adverse change in the price of any underlying Product by multiplying
the Delta of the option by the relevant contract size or nominal amount.

“Documentation Agent” means Fortis in its capacity as documentation agent for
the Banks hereunder (and its successors and assigns permitted hereunder).

 

12



--------------------------------------------------------------------------------

“Dollars,” and “$” each mean lawful money of the United States.

“Effective Amount” means (a) with respect to Loans as of any date, the aggregate
outstanding principal amount of Loans on such date after giving effect to any
Borrowings and prepayments or repayments of Loans occurring on such date; and
(b) with respect to L/C Obligations as of any date, the aggregate outstanding
amount of L/C Obligations on such date after giving effect to any Issuances of
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including changes as a result of
expiration or cancellation, any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

“Effective Amount Percentage” means with respect to any Bank at any time, the
percentage equivalent (expressed as a decimal, rounded to the ninth decimal
place) at such time of such Bank’s Effective Amount divided by the aggregate sum
of the Effective Amount of all Banks.

“Eligible Accounts” means, at the time of any determination thereof, each of the
Borrower’s Accounts as to which the following requirements have been fulfilled
to the satisfaction of the Required Banks:

(a) Such Account (i) if for an amount in excess of $1,000,000, is acceptable to
the Required Banks in their sole discretion exercised in good faith (which
accounts shall be subject to a credit limit, which credit limit shall be, as of
the Closing Date, set forth on Schedule 1.01-A, which limits may be amended from
time to time as agreed between the Borrower and the Administrative Agent (at the
direction of the Required Banks)) and either (x) is the result of a sale to a
Tier I or Tier II Account Party, or (y) is secured by letters of credit in form
acceptable to the Required Banks in their sole discretion exercised in good
faith and issued by banks approved by the Required Banks in their sole
discretion exercised in good faith, or (ii) if for an amount of $1,000,000 or
less, such Account will be included as a Tier II Account unless such Account has
been previously approved by the Required Banks as a Tier I Account, whether or
not the account debtor on such account has been previously approved as a Tier II
Account Party;

(b) Borrower has lawful and absolute title to such Account;

(c) Such Account is a valid, legally enforceable obligation of the Person who is
obligated under such Account for goods actually delivered or to be delivered to
such Account Debtor in the ordinary course of the Borrower’s business;

(d) Such Account shall have excluded therefrom any portion that is subject to
any dispute, offset, counterclaim, net Unrealized Mark-to-Market Loss (on a
counterparty by counterparty basis), or other claim or defense on the part of
the Account Debtor or to any claim on the part of the Account Debtor denying
liability under such Account; provided, however, that in the event that the
portion that is subject to any such dispute, counterclaim or other claim or
defense is secured with a Letter of Credit, such portion secured by the Letter
of Credit shall not be excluded;

 

13



--------------------------------------------------------------------------------

(e) Such Account is not evidenced by any chattel paper, promissory note or other
instrument;

(f) Such Account is subject to a fully perfected first priority security
interest in favor of the Administrative Agent pursuant to the Loan Documents,
prior to the rights of, and enforceable as such against, any other Person, and
such Account is not subject to any security interest or Lien in favor of any
Person other than the Liens of the Banks pursuant to the Loan Documents;

(g) Such Account shall have excluded therefrom any portion which is not payable
in Dollars in the U.S.;

(h) Such Account has been due and payable for 15 days or less (or 30 days or
less, if the Account Debtor is a Governmental Authority) from the date of the
invoice and no extension or indulgence has been granted extending the due date
beyond a 15-day period (or 30 days, as the case may be), except if such Account
by its terms provides for a 15-day payment period, then such Account shall be
eligible for up to 30 days from the date of invoice, or as otherwise approved by
the Required Banks in writing; and

(i) No Account Debtor in respect of such Account is (i) incorporated in or
primarily conducting business in any jurisdiction outside of the U.S., unless
such Account Debtor and the Account is approved by the Required Banks and the
Borrower is notified in writing by the Administrative Agent, or (ii) an
Affiliate of the Borrower, other than Atmos Energy Corporation, provided, that
as long as Atmos Energy Corporation maintains an S&P rating of BBB or a Moody’s
rating of Baa2 or better, and such Accounts would otherwise qualify as Eligible
Accounts, Accounts of Atmos Energy Corporation (and its Subsidiaries and
Affiliates that have been approved by Agents as Tier I Account Parties) may be
included as Tier I Accounts to the extent that such Accounts do not exceed 50%
of Borrower’s total Accounts, provided, further, should Atmos Energy Corporation
not maintain such ratings, and such Accounts would otherwise qualify as Eligible
Accounts, Accounts of Atmos Energy Corporation may be included, subject to the
approval of the Required Banks, as Eligible Accounts as a Tier I Account or a
Tier II Account.

(j) The balance of such Account shall be the net of, in each case (i) any
accounts payable owing to the Account Debtor by the Borrower on such Account and
(ii) after application thereof to any Eligible Exchange Receivables, Unbilled
Eligible Accounts, and Realizable Unrealized Profits with such Account Debtor,
other offsets against amounts owed to such Account Debtor, whether in respect of
unbilled purchases, out-of-the-money positions or unperformed contracts for
purchase.

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any state thereof and having a combined capital and surplus of
at least $100,000,000; (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000, provided,
however, that such bank is acting through a branch or agency located in the
United States; and (c) a Person that is primarily engaged in the business of
commercial

 

14



--------------------------------------------------------------------------------

lending and that is (i) a Subsidiary of a Bank (or bank referred to in the
preceding clauses (a) or (b)), (ii) a Subsidiary of a Person of which a Bank (or
bank referred to in the preceding clauses (a) or (b)) is a Subsidiary, or
(iii) a Person of which a Bank (or bank referred to in the preceding clauses
(a) or (b)) is a Subsidiary.

“Eligible Broker” means Newedge Broker Ltd., BNP Paribas, or Fortis, or any
Affiliate of BNP Paribas, Fortis or Société Générale, or any broker approved in
writing by the Agents and the Banks.

“Eligible Commodity Futures Accounts” means an account or accounts with an
Eligible Broker, in which the Collateral Agent is granted a first and prior
security interest as Collateral Agent for the Banks pursuant to Hedging
Assignments which security interest is subject only to the rights of the
Eligible Broker under such accounts.

“Eligible Exchange Receivables” means all enforceable rights of the Borrower to
receive Product in exchange for the sale or trade of Product previously
delivered to the exchange debtor by the Borrower valued at an independent
posting and which (a) are evidenced by a written agreement enforceable against
the exchange debtor thereof, (b) are current pursuant to the terms of the
contract or invoice, (c) are subject to a perfected, first Lien in favor of the
Administrative Agent for the benefit of the Banks subject only to Permitted
Liens, and no other Lien, charge, offset or claim, (d) are not the subject of a
dispute between the exchange debtor and the Borrower, (e) are valued at Platt’s
spot market price or an independent posting acceptable to the Required Banks in
their sole discretion exercised in good faith, (f) if arising pursuant to
contracts involving an amount in excess of $1,000,000, are contracts by
exchangers pre-approved by the Required Banks in their sole discretion exercised
in good faith, or contracts secured by letters of credit in form acceptable to
the Required Banks in their sole discretion exercised in good faith and issued
by banks approved by the Required Banks in their sole discretion exercised in
good faith, (g) have not been otherwise determined by the Required Banks in
their sole discretion exercised in good faith to be unacceptable to them, and
(h) are the net of, in each case (i) any payables owing to such exchange debtor
by the Borrower and (ii) after application thereof to any Eligible Accounts,
Unbilled Eligible Accounts, and Realizable Unrealized Profits with such Account
Debtor, other offsets against amounts owed to such exchange debtor, whether in
respect of unbilled purchases, out-of-the-money positions or unperformed
contracts for purchase. The Product and Account relating to or creating any
Eligible Exchange Receivable shall not be simultaneously included in any other
availability calculation, including, without limitation, Undelivered Product
Value, Eligible Inventory or Eligible Accounts.

“Eligible Inventory” means, at the time of determination thereof, all of the
Borrower’s inventory stored in terminals (and provided the terminal owners are
subject to approval by the Required Banks in their sole discretion exercised in
good faith) valued at the lower of cost or current market price (as referenced
by a published source acceptable to the Required Banks in the exercise of
reasonable discretion), and in all instances as to which the following
requirements have been fulfilled to the satisfaction of the Required Banks:

(a) The inventory is owned by the Borrower free and clear of all Liens in favor
of third parties, except Liens in favor of the Banks under the Loan Documents
and except for Permitted Liens;

 

15



--------------------------------------------------------------------------------

(b) The inventory has not been identified to deliveries with the result that a
buyer would have rights to the inventory that would be superior to the
Administrative Agent’s security interest for the benefit of the Banks, nor shall
such inventory have become the subject of a customer’s ownership or Lien;

(c) The inventory is in transit in the U.S. under the control and ownership of
the Borrower or is in a pipeline or a bill of lading has been issued to the
Administrative Agent if such inventory is in the hands of a third party carrier
or is located in the U.S. at the locations described on Schedule 7.03(f), or at
such other place as has been specifically agreed to in writing by the Banks and
the Borrower; and

(d) The inventory is subject to a fully perfected first priority security
interest in favor of the Administrative Agent for the benefit of the Banks
pursuant to the Loan Documents.

“Embedded Value Difference from General Ledger for the Fixed Price Book” means,
at any time of determination, the Fixed Price Book Embedded Value determined as
of the date of the Borrower’s most recent financial statements at such time
minus the net balance sheet value associated with the fixed price natural gas
physical delivery contracts and the associated financial positions hedging such
delivery contracts on the most recent consolidated balance sheet of the Borrower
at such time.

“Embedded Value Difference from General Ledger for the Storage Book” means, at
any time of determination, the Storage Book Embedded Value determined as of the
date of the Borrower’s most recent financial statements at such time minus the
amount of gains and losses due to the mark to market treatment of the derivative
positions and natural gas inventory of the Borrower and its Subsidiaries
recorded on the most recent consolidated balance sheet of the Borrower at such
time.

“Embedded Value Report” means a report substantially in form attached hereto as
Exhibit I.

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.

 

16



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership, beneficial or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or other
acquisition from such Person of shares of capital stock of (or other ownership,
beneficial or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership, beneficial or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and all of the other ownership, beneficial or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“Eurodollar Reserve Percentage” means for any day for any Interest Period the
maximum reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day (whether or not applicable to any Bank)
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”).

“Event of Default” means any of the events or circumstances specified in
Section 9.01.

“Excess Tangible Net Worth” means the excess of (a) the arithmetic mean of the
Borrower’s Tangible Net Worth for the consecutive six calendar month period
ended on the last day of the calendar month for which financial statements have
been most recently delivered pursuant to Section 7.01(c), over (b) the
arithmetic mean of the minimum Tangible Net Worth amount for each month in such
period which corresponds to the highest Borrowing Base Sub-Cap selected by the
Borrower for such period.

 

17



--------------------------------------------------------------------------------

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, and
regulations promulgated thereunder.

“Existing Bank” has the meaning ascribed to such term in Section 2.14(e) hereof.

“Existing Effective Amount” has the meaning ascribed to such term in
Section 2.14(e) hereof.

“Existing Letters of Credit” means all letters of credit described on
Schedule 3.10 hereto.

“Expiration Date” means the earliest to occur of:

(a) December 30, 2009; or

(b) the date an Event of Default occurs.

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the interest rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Fixed Price Book Embedded Value” means, at any time, the forecasted gross
profit margin from the Borrower’s forward fixed price sales and purchase
commitments for natural gas then in effect reasonably determined based on
contracted fixed price physical sales and purchases of natural gas at such time
and the associated financial positions hedging those transactions, without
regard to associated credit or market risks inherent in the natural gas industry
(it being understood for the avoidance of doubt that realization of the Fixed
Price Embedded Value is contingent on the performance of those contracts,
including the physical delivery or acceptance or the otherwise net settlement of
the physical and financial trades).

“Fortis” means Fortis Bank SA/NV, New York Branch, a Belgium corporation.

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

“Further Taxes” means any and all present or future taxes, levies, assessments,
imposts, duties, deductions, fees, withholding or similar charges (including,
without limitation, net income taxes and franchise taxes), and all liabilities
with respect thereto, imposed by any jurisdiction on account of amount payable
or paid pursuant to Section 4.01.

 

18



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guarantor” means Atmos Energy Holdings, Inc.

“Guaranty” means an Amended and Restated Guaranty Agreement, dated as of the
date hereof, which has been executed by a Guarantor and delivered to the
Administrative Agent for the benefit of the Banks.

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”

“Hedging Assignment” means a security agreement among Borrower, the
Administrative Agent and an Eligible Broker relating to the collateral
assignment to the Administrative Agent, as collateral agent for the Banks, of
all sums owing from time to time to Borrower with respect to an Eligible
Commodities Futures Account, such agreement to be in form and substance
acceptable to the Required Banks in the exercise of reasonable discretion.

“Honor Date” has the meaning specified in Subsection 3.03(b).

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms); (c) all
non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all obligations with respect to capital leases;
(g) all payment obligations with respect to swap contracts and physical trade
contracts (including, for the avoidance of doubt, all SPT Contracts); (h) all
indebtedness referred to in clauses (a) through (g) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness; and (i) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (g) above.

 

19



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning specified in Section 11.05.

“Indemnified Person” has the meaning specified in Section 11.05.

“Independent Auditor” has the meaning specified in Subsection 7.01(a).

“Insolvency Proceeding” means, with respect to any Person (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Intercreditor Agreement” means the Amended and Restated Intercreditor Agreement
dated as of December 30, 2008, among the Agent, the Banks, the Swap Banks and
the Physical Trade Banks relating to, among other things, the sharing of
Collateral with and among the Swap Banks and Physical Trade Banks upon the
occurrence of a Sharing Event.

“Interest Payment Date” means, as to any Loan other than a Base Rate Loan, the
last day of each Interest Period applicable to such Loan and, as to any Base
Rate Loan, the later to occur of (i) the fifth Business Day of each month and
(ii) two Business Days following receipt of a final invoice for the same.

“Interest Period” means, as to any Offshore Rate Loan, the period commencing on
the Borrowing Date of such Loan or on the Conversion/Continuation Date on which
the Loan is converted into or continued as an Offshore Rate Loan, and ending one
week, two weeks, one month or two months later as selected by the Borrower as
the ending date thereof in its Notice of Borrowing or Notice of
Conversion/Continuation;

provided, however, that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) any Interest Period pertaining to an Offshore Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Expiration Date.

 

20



--------------------------------------------------------------------------------

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Issuance Cap” means an amount equal to the sum of all Issuing Bank Sub-Limits.

“Issuing Bank Sub-Limit” means, with respect to each Issuing Bank, the limit set
opposite such Issuing Bank under the heading “Sub-Limit” in the table below;
provided that while any Bank qualifies as a Defaulting Bank hereunder, each
Bank’s “Sub-Limit” shall be reduced to an amount equal, the product of (a) such
Issuing Bank’s Issuing Percentage Cap (expressed as a decimal, rounded to the
ninth decimal place) at such time multiplied by (b) the Total Available
Committed Line Portion at such time, rounded to the nearest whole dollar.

 

Issuing Bank

   Sub-Limit

BNP Paribas

   $ 150,000,000

Fortis

   $ 150,000,000

Société Générale

   $ 108,600,000

“Issuing Percentage Cap” means, with respect to each Issuing Bank, the
percentage set opposite such Issuing Bank under the heading “Issuing Percentage”
in the table below, as such amounts may be amended from time to time pursuant to
Section 11.01 hereof:

 

Issuing Bank

   Issuing Percentage

BNP Paribas

   40.00%

Fortis

   40.00%

Société Générale

   28.96%

“Issue” means, with respect to any Letter of Credit, to issue or to extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.

“Issuing Banks” means Fortis, BNP Paribas, or Société Générale, (or any
Affiliate of the foregoing), each in its capacity as an issuer of one or more
Letters of Credit hereunder.

“L/C Advance” means each Bank’s participation in any L/C Borrowing or Reducing
L/C Borrowing in accordance with its Pro Rata Advance Share (or, if a Defaulting
Bank exists, and without limitation to the obligations of such Defaulting Bank
under this Agreement, with respect to each Non-Defaulting Bank, its Pro Rata
Adjusted Advance Share, if applicable).

 

21



--------------------------------------------------------------------------------

“L/C Amendment Application” means an application form for amendment of
outstanding standby or commercial documentary letters of credit as shall at any
time be in use at any Issuing Bank, as such Issuing Bank shall request.

“L/C Application” means an application form for Issuances of standby or
commercial documentary letters of credit as shall at any time be in use at any
Issuing Bank, as such Issuing Bank shall request.

“L/C Borrowing” means an extension of credit resulting from either a drawing
under any Letter of Credit or a Reducing L/C Borrowing, which extension of
credit shall not have been reimbursed on the date when made nor converted into a
Borrowing of Revolving Loans under Subsection 3.03(c).

“L/C Cap” means, at any time, the maximum availability for Issuance of Letters
of Credit under the Borrowing Base Line which shall be an amount equal to the
Borrowing Base Advance Cap, at such time, minus the Effective Amount of the then
outstanding Loans.

“L/C Obligations” means at any time the sum of (a) the aggregate undrawn amount
of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, including all outstanding L/C
Borrowings.

“L/C-Related Documents” means the Letters of Credit, the L/C Applications, the
L/C Amendment Applications, the Continuing Agreement for Letters of Credit, and
any other document relating to any Letter of Credit, including, but not limited
to, any Issuing Bank’s standard form documents for letter of credit issuances.

“Lending Office” means, as to any Bank, the office or offices of such Bank
specified as its “Lending Office” on Schedule 11.02, or such other office or
offices as such Bank may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit Facility” means, at any time, the undertaking to provide
Letters of Credit in an amount equal to the lesser of (a) the Total Available
Committed Line Portions at such time and (b) $450,000,000, as such amount may be
reduced at or prior to such time pursuant to this Agreement.

“Letters of Credit” means (a) any letters of credit (whether standby letters of
credit or commercial documentary letters of credit) Issued by an Issuing Bank
pursuant to Article III, (b) any Reducing Letters of Credit, (c) any of the
Existing Letters of Credit, (d) any 360-Day Letters of Credit, and (e) any TLGP
Letters of Credit.

“LIBOR” means with respect to each day during each Interest Period pertaining to
an Offshore Rate Loan, the rate per annum determined on the basis of the rate
for deposits in United States Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters
Reference LIBOR 01 (or otherwise on such screen) at approximately, with respect
to any “revocable” Notice of Borrowing or Notice of Conversion/Continuation (as
applicable), 11:00 am (London time) three (3) Business Days prior to the first
day of such Interest Period, and with respect to any “irrevocable” Notice of
Borrowing or Notice of Conversion/Continuation (as applicable), 11:00 am (London
time) two

 

22



--------------------------------------------------------------------------------

(2) Business Days prior to the first day of such Interest Period. In the event
that such rate does not appear or shall cease to be available from Reuters
Reference LIBOR 01, the LIBOR Rate shall be determined from such financial
reporting service or other information as shall be mutually acceptable to the
Administrative Agent and the Borrower.

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge, encumbrance, or lien, statutory or other in
respect of any property, including those created by, arising under or evidenced
by any conditional sale or other title retention agreement, the interest of a
lessor under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of any financing
statement naming the owner of the asset to which such lien relates as debtor,
under the Uniform Commercial Code or any comparable law.

“Line” means the Borrowing Base Line.

“Loan” means any extension of credit by a Bank to the Borrower under Article II
or Article III in the form of a Revolving Loan, Swing Line Loan, an L/C Advance,
or Unilateral Overage Advance.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Documents, the L/C-Related Documents, SPT Contracts, the Three Party Agreement,
the Atmos Support Agreement, the Intercreditor Agreement, the Mellon Control
Agreement and all other documents delivered to the Administrative Agent or any
Bank in connection herewith.

“Lock Box” has the meaning specified in Section 7.14.

“Long Position” means the aggregate number of MMBTUS of Product, including that
of the Prompt Month, which are either held in inventory by the Borrower or which
the Borrower has contracted to purchase (whether by purchase of a contract on a
commodities exchange or otherwise), or which the Borrower will receive on
exchange or the notional quantity under a swap contract including, without
limitation, all option contracts (calculated on a Delta Equivalent Basis)
representing the obligation of the Borrower to purchase Product at the option of
a third party, and in each case, for which a fixed purchase price has been set.
Long Positions will be expressed as a positive number.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

“Mark-to-Market” means, the method of accounting used to account for derivative
commodity instruments entered into for trading purposes, in accordance with EITF
98-10, “Accounting for Energy Trading and Risk Management Activities” and any
future open obligation.

“Marketable Securities” means (a) certificates of deposit issued by any bank
with a Fitch rating of A or better, (b) commercial paper rated P-1, A-1 or F-1,
(c) bankers acceptances rated prime, or (d) U.S. Government obligations with
tenors of 90 days or less.

 

23



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, management or
financial condition of the Borrower or the Borrower and its Subsidiaries taken
as a whole, (b) a material impairment of the ability of the Borrower to perform
under any Loan Document and to avoid any Event of Default, or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability of
any Loan Document against the Borrower or any of its Subsidiaries.

“Maturity Date” means March 29, 2010.

“Maximum Line” means $450,000,000.

“Mellon Control Agreement” means that certain Amended and Restated Control
Agreement, dated as of December 30, 2008 among the Borrower, The Bank of New
York Mellon (as successor to Mellon Bank, N.A.), as securities intermediary, and
BNP Paribas, as agent for the Secured Parties.

“Multiemployer Plan” means a “multiemployer plan,” within the meaning of
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, during the preceding
three (3) calendar years, has made, or been obligated to make, contributions.

“Net Position” means the sum of all Long Positions and Short Positions of the
Borrower.

“Net Position Report” means a report in form attached hereto as Exhibit F.

“Net Position Value” has the meaning ascribed to such term in Section 8.11
hereof.

“Net Working Capital” means, as to the Borrower and its Subsidiaries, the excess
of Current Assets (minus all amounts due from employees, owners, Subsidiaries
and Affiliates other than Accounts of Atmos Energy Corporation and its
Subsidiaries and Affiliates permitted to be included as Eligible Accounts in the
calculation of the Borrowing Base Advance Cap) over Current Liabilities
(excluding the current portion of the Subordinated Debt), minus (a) the net
impact on the value of Net Working Capital attributable to accumulated other
comprehensive income, as of the date of determination prepared in accordance
with GAAP, minus (b) investments in Capital Stock, and (c) adjusted to negate
the impact of the Basis Swap Cumulative Mark-to-Market Amount.

“Non-Defaulting Banks” means, at any time, each Bank that is not a Defaulting
Bank at such time.

“Notes” means the promissory notes executed by the Borrower in favor of a Bank
pursuant to Subsection 2.02(b), in form approved by the Banks. A Note will be
issued by the Borrower to each entity that becomes a Bank hereunder from time to
time, but will not be issued to Participants of a Bank.

 

24



--------------------------------------------------------------------------------

“Notice of Borrowing” means the applicable notice in substantially the form of
Exhibit A.

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B.

“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties arising under (a) any Loan Document, owing by the Borrower to any Bank,
or any affiliate of any Bank, Agents, or any Indemnified Person, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising, including, without
limitation, all obligations of the Borrower under Revolving Loans, Swing Line
Loans, and with respect to Letters of Credit, (b) any Swap Contract, and (c) any
Physical Trade Contract.

“Offshore Effective Amount” means the product of the principal amount of an
Offshore Rate Loan or requested Offshore Rate Loan and the number of days in the
applicable Interest Period for such Offshore Rate Loan.

“Offshore Rate” means, for any Interest Period, pertaining to Offshore Rate
Loans comprising part of the same Borrowing, the rate of interest per annum
(rounded upward to the next 1/16th of 1%) determined by Agents as follows:

 

Offshore Rate =

                  LIBOR                     
1.00 - Eurodollar Reserve Percentage   

The Offshore Rate shall be adjusted automatically as to all Offshore Rate Loans
then outstanding as of the effective date of any change in the Eurodollar
Reserve Percentage.

“Offshore Rate Loan” means a Loan that bears interest based on the Offshore
Rate.

“One-Year NYMEX Natural Gas Strip” means, for any date of determination, the
average of the monthly NYMEX price of natural gas for the succeeding
twelve-month period.

“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation, (b) for any
partnership, the partnership agreement, and all other documents or filings as
may be required by the Secretary of State (or other applicable governmental
agency) in the state of such partnership’s formation, and (c) for any limited
liability company, the certificate or articles of formation or organization and
the operating agreement and any other organizational or governing documents of
such limited liability company.

“Original Credit Agreement” has the meaning ascribed to such term in the
Recitals hereto.

 

25



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

“Participant” has the meaning specified in Subsection 11.08(d).

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Borrower sponsors, maintains, or to which
it makes, is making, or is obligated to make contributions, or in the case of a
multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five (5) plan years.

“Permitted Liens” has the meaning specified in Section 8.01.

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture or Governmental
Authority.

“Physical Trade Bank” means each of (a) Fortis Bank SA/NV, New York Branch, BNP
Paribas, Société Générale, and The Royal Bank of Scotland plc, or their
respective Affiliates, and (b) any other Bank or any Affiliate thereof approved
by the Required Banks, in the case of each of the foregoing clauses, in its
capacity as a party to a Physical Trade Contract, to the extent that such Bank,
or its Affiliate (as the case may be) signs and becomes a party to the
Intercreditor Agreement prior to entering into such Physical Trade Contract.

“Physical Trade Bank Close-Out Amount” has the meaning ascribed to such term in
the Intercreditor Agreement.

“Physical Trade Contract” means any agreement entered between a Physical Trade
Bank and the Borrower, whether or not in writing, relating to any single
transaction that is for the purchase, sale, transfer or exchange of natural gas
or any other similar transaction (including any option to enter into any of the
foregoing) or any combination of the foregoing and, unless the context clearly
requires, any master agreement relating to or governing any or all of the
foregoing.

“Physical Trade Delivery-Related Standby Letter of Credit” means any Physical
Trade-Related Standby Letter of Credit issued to support payment obligations of
the Borrower owed or to become due to a Physical Trade Bank for natural gas that
has been delivered or will be delivered to the Borrower by such Physical Trade
Bank.

“Physical Trade-Related Standby Letter of Credit” means any Letter of Credit
issued under the Letter of Credit Facility to support obligations of the
Borrower under a Physical Trade Contract.

 

26



--------------------------------------------------------------------------------

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower sponsors or maintains or to which the Borrower makes, is
making, or is obligated to make contributions and includes any Pension Plan.

“Product” means natural gas.

“Pro Rata Advance Share” means, as to any Bank at any time, the percentage
equivalent (expressed as a decimal, rounded to the ninth decimal place) at such
time of such Bank’s Committed Line Portion divided by the Total Committed Line
Portions.

“Pro Rata Adjusted Advance Share” means, at any time that one or more Banks
qualifies as a Defaulting Bank hereunder, with respect to each Non-Defaulting
Bank, the percentage equivalent (expressed as a decimal, rounded to the ninth
decimal place) at such time of such Bank’s Committed Line Portion divided by the
Total Committed Line Portions (excluding the Total Committed Line Portions of
all Defaulting Banks); provided that the application of the Pro Rata Adjusted
Advance Share shall in no event result in a Non-Defaulting Bank being obligated
to extend credit in an amount in excess of its Committed Line Portion, and no
adjustment to a Non-Defaulting Bank’s Committed Line Portion shall arise from
such Non-Defaulting Bank’s agreement herein to fund in accordance with its Pro
Rata Adjusted Advance Share.

“Pro Rata Payment Share” means, as to any Bank at any time, the percentage
equivalent (expressed as a decimal, rounded to the ninth decimal place) at such
time of such Bank’s total Effective Amount divided by the combined total
Effective Amount of all Banks.

“Prompt Month” means, as of any Reporting Effective Date, the month following
the month such reporting occurs.

“Realizable Unrealized Profits” means at any time, the sum of the Borrower’s net
unrealized cash market profits realizable within six months from such time, from
Accounts of the Borrower which are Eligible Accounts (other than the requirement
of subparagraph (h) in the definition of “Eligible Accounts”) and which are
attributable to Product which has been contracted to be delivered to an Account
Debtor, net of, in each case (on a counterparty by counterparty basis) (i) any
Unrealized Mark-to-Market Losses payable owing to the Account Debtor from the
Borrower on such Account and (ii) after application thereof to any Eligible
Accounts, Eligible Exchange Receivables, and Unbilled Eligible Accounts with
such Account Debtor, other offsets against amounts owed to such Account Debtor,
whether in respect of unbilled purchases, or unperformed contracts for purchase.

“Reducing Letters of Credit” means any letters of credit (whether standby
letters of credit or commercial documentary letters of credit) that (a) are
Issued by an Issuing Bank pursuant to Article III, and (b) specifically provide
that the amount available for drawing under such letters of credit will be
reduced, automatically and without any further amendment or endorsement to such
letters of credit, by the amount of any payment or payments made to the
beneficiary of such Letter of Credit by the Borrower if such payment or payments
(i) are made through a bank and (ii) reference such letters of credit by the
letter of credit numbers thereof, notwithstanding the fact that such payment or
payments are not made pursuant to conforming and proper draws under such letters
of credit.

 

27



--------------------------------------------------------------------------------

“Reducing L/C Borrowing” means any extension of credit by the Banks to the
Borrower for the purpose of funding any payment or payments made to the
beneficiary of a Reducing Letter of Credit by the Borrower if such payment or
payments (a) are made through the Issuing Bank of such Reducing Letter of
Credit, (b) reference the Reducing Letter of Credit by the letter of credit
number thereof and (c) are not made pursuant to a conforming and proper draws
under such Reducing Letter of Credit.

“Reference Bank Cost of Funds Rate” means an average rate determined from time
to time as a simple average of the Cost of Funds rates submitted at the sole
discretion of the Non-Defaulting Banks (at the request of the Administrative
Agent, it being understood that any Non-Defaulting Bank will have the right to
elect not to submit its Cost of Funds to the Administrative Agent (as
contemplated below)), which average rate shall be calculated as follows, with
respect to each determination date: (i) a simple average of all of the Cost of
Funds rates submitted by the Banks with respect to such determination date;
(ii) if more than sixty percent (60%) of the Banks holding a Committed Line
Portion as of the applicable determination date submit Cost of Funds rates with
respect to any determination date, the highest and the lowest submitted rates
shall be excluded from the calculation of the simple average; and (iii) the
minimum number of Cost of Funds rates to be used to calculate the simple average
shall not be less than half the number of Banks (including Defaulting Banks)
holding a Committed Line Portion as of the applicable determination date. If the
number of submitted Cost of Funds rates, with respect to any determination date,
is fewer than the minimum number of Cost of Funds rates required pursuant to
clause (iii) above, then the highest of the Offshore Rates determined as of such
determination date based on a LIBOR period lasting (w) one-week, (x) two-weeks,
(y) one-month or (z) two-months, shall be used in substitution for each such
rate fewer than the minimum number of Cost of Funds rates required pursuant to
clause (iii) above so that the average rate shall be determined from a number of
rates equal to the minimum number of Cost of Funds rates required pursuant to
clause (iii) above (even if, for the avoidance of doubt, such Offshore Rate is
used multiple times for the purposes of such calculation).

Upon the Administrative Agent’s receipt of a Notice of Borrowing, the
Administrative Agent shall promptly request each Non-Defaulting Bank to submit
its Cost of Funds rate for purposes of calculating the Reference Bank Cost of
Funds Rate. Each Non-Defaulting Bank shall provide its Cost of Funds rate to the
Administrative Agent no later than 10:00 am (New York City time) on the Business
Day immediately succeeding the day on which such Cost of Funds rate was
requested by the Administrative Agent (such Business Day, the “Determination
Date”). Any Non-Defaulting Bank that fails to submit a Cost of Funds rate by
such time on the Determination Date shall be deemed to have elected not to
submit a Cost of Funds rate with respect to such Notice of Borrowing. The
Administrative Agent shall calculate the “Reference Bank Cost of Funds Rate” in
accordance with the procedures set forth above and shall provide such rate to
the Borrower no later than (i) with respect to any “revocable” Notice of
Borrowing, 11:00 am (New York City time) on the Determination Date, and
(ii) with respect to any “irrevocable” Notice of Borrowing, noon (New York City
time) on the Determination Date, which rate, in each case, shall be provided to
the Borrower as a simple average rate, without identifying the underlying rates
submitted by the Banks. Notwithstanding any provisions to the

 

28



--------------------------------------------------------------------------------

contrary in this Agreement, with respect to any Notice of Borrowing that is
designated a “revocable” notice by the Borrower (by checking the appropriate box
on such Notice of Borrowing), the Borrower shall be permitted to revoke such
Notice of Borrowing by providing a written refusal to borrow to the
Administrative Agent not later than 2:00 pm (New York City time) on the
Determination Date; provided that the Borrower shall be permitted to invoke such
refusal to borrow not more than three times in any calendar month. If no refusal
to borrow is received by the Administrative Agent prior to 2:00 pm (New York
City time) on a Determination Date, the Administrative Agent will promptly
provide each Bank with a confirmed Notice of Borrowing confirming the initial
Notice of Borrowing and the applicable rate that shall initially apply to such
Borrowing.

For each Business Day that a Base Rate Loan is outstanding under this Agreement,
on or prior to 10:00 am on each such day, the Administrative Agent shall
communicate its “prime rate” to each Bank and shall request each Bank to notify
the Administrative Agent by not later than noon (New York City time) on such
Business Day whether such Bank’s Cost of Funds exceeds such “prime rate”. Any
Bank that does not provide notice to the Administrative Agent with respect to
its Cost of Funds prior to noon (New York City time) on such Business Day shall
be deemed to have confirmed to the Administrative Agent that such Bank’s Cost of
Funds does not exceed such “prime rate”. On or prior to 3:00 pm on such Business
Day, the Administrative Agent shall communicate any change in the applicable
Base Rate, if any, to each Bank and the Borrower.

“Refunded Swing Line Loan” has the meaning specified in Section 2.03

“Replacement Bank” has the meaning specified in Section 4.08.

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

“Reporting Effective Date” means the effective date of any report required to be
made hereunder.

“Requested TCL Increase Effective Date” has the meaning ascribed to such term in
Section 2.14(a) hereof.

“Required Banks” means, at any time, the Banks that hold at least two-thirds of
the Total Available Committed Line Portion at such time, which amount shall, for
the avoidance of doubt, be allocated to each Non-Defaulting Bank in an amount
equal to its Total Committed Line Portion, and to each Defaulting Bank, its
Effective Amount thereof, in each case at such time.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

29



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer and the president of the
Borrower or, with respect to financial matters, the chief financial officer of
the Borrower, or such other officer of the Borrower that is acceptable to the
Agents in the exercise of reasonable discretion.

“Revolving Loan” has the meaning specified in Section 2.01.

“Revolving Loan Dollar Advance Cap” means a cap upon Revolving Loans under the
Borrowing Base Line (based on the applicable Borrowing Base Sub-Cap level listed
below), with the following limits (and the related Advance Cap Percentage
limits):

 

Borrowing Base Sub-Cap

   Revolving Loan Dollar Advance Cap    Advance Cap Percentage $300,000,000   
$175,000,000    58.33% $350,000,000    $210,000,000    60.00% $400,000,000   
$240,000,000    60.00% $450,000,000    $280,000,000    62.22%

The “Revolving Loan Dollar Advance Cap” set forth opposite each Borrowing Base
Sub-Cap level above shall be reduced, as of any date of determination of such
cap, dollar for dollar by the aggregate amount of (i) the then-outstanding
Revolving Loans and (ii) each Defaulting Bank’s “Revolving Loan Dollar Advance
Cap Amount.” For purposes of this definition, the “Revolving Loan Dollar Advance
Cap Amount” of any Defaulting Bank shall be the product of such Defaulting
Bank’s Available Committed Line Portion multiplied by the applicable Advance Cap
Percentage (expressed as a decimal, rounded to the ninth decimal place) set
opposite the applicable Borrowing Base Sub-Cap as of such date. The “Revolving
Loan Dollar Advance Cap” shall not be interpolated between Borrowing Base
Sub-Cap levels and shall remain at the lower level until the higher Borrowing
Base Sub-Cap level is elected by the Borrower. The Borrowing Base Sub-Cap level
shall at no time exceed the Total Committed Line Portion.

“Secured Parties” means the Collateral Agent, each of the Banks, each of their
respective Affiliates that is an SPT Bank and the Indemnified Persons.

“Security Agreement” means that certain Amended and Restated Security Agreement
dated as of December 30, 2008 duly executed by the Borrower and delivered to the
Collateral Agent for the benefit of the Secured Parties granting to the
Collateral Agent, as collateral agent for the Secured Parties, a first priority
security interest in and Lien upon the Collateral.

“Security Documents” means (i) the Security Agreement, and (ii) all Hedging
Assignments

“Sharing Event” has the meaning ascribed to such term in the Intercreditor
Agreement.

 

30



--------------------------------------------------------------------------------

“Short Position” means the aggregate number of MMBTUS of Product, including that
of the Prompt Month, which the Borrower has contracted to sell (whether by sale
of a contract on a commodities exchange or otherwise) or deliver on exchange or
under a swap contract, including, without limitation, all option contracts
(calculated on a Delta Equivalent Basis) representing the obligation of the
Borrower to sell Product at the option of a third party and in each case for
which a fixed sales price has been set. Short Positions shall be expressed as a
negative number.

“SPT Activity Report” means a report detailing all SPT Close-Out Amounts and the
SPT Activity Utilization Ratio (as defined therein) to be used for monitoring
the availability of SPT-Related Letters of Credit and compliance with the
covenant set forth in Section 8.16, which report shall be substantially in the
form attached hereto as Exhibit J.

“SPT Bank” means each Swap Bank and each Physical Trade Bank.

“SPT Bank Close-Out Amounts” has the meaning ascribed to such term in the
Intercreditor Agreement.

“SPT Contract” means each Swap Contract and each Physical Trade Contract.

“SPT-Related L/C Cap” means $50,000,000.

“SPT-Related Standby Letter of Credit” means any Letter of Credit issued under
the Letter of Credit Facility to support obligations of the Borrower under
(i) any SPT Contract, or (ii) any other swap contract or physical trade contact.

“Storage Book Embedded Value” means, at any time, the forecasted gross profit
margin from natural gas storage operations based on the Borrower’s natural gas
inventory at such time and the associated financial positions at such time
hedging such inventory, reasonably determined based on the Borrower’s planned
natural gas injection and withdrawal schedules (it being understood for the
avoidance of doubt that the actual realization of the Storage Book Embedded
Value is contingent on the execution of planned injections and withdrawals and
is subject to weather and other execution factors) less associated storage costs
for the respective schedule period.

“Storage and Unhedged Transportation Exposure” has the meaning ascribed to such
term in Section 8.11 hereof.

“Subordinated Debt” means Indebtedness of the Borrower that has been reported to
the Banks and that has been subordinated to the Obligations pursuant to a
Subordination Agreement substantially in the form attached hereto as Exhibit G.

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture, limited liability company or other business entity of which more than
50% of the voting stock or other Equity Interests (in the case of Persons other
than corporations) is owned or controlled directly or indirectly by the Person,
or one or more of the Subsidiaries of the Person, or a combination thereof.
Unless the context otherwise clearly requires, references herein to a
“Subsidiary” refer to a Subsidiary of the Borrower.

 

31



--------------------------------------------------------------------------------

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

“Swap Bank Close-Out Amount” has the meaning ascribed to such term in the
Intercreditor Agreement.

“Swap Banks” means each of (a) Fortis Bank SA/NV, New York Branch, BNP Paribas,
Société Générale, The Royal Bank of Scotland plc, and NATIXIS, acting through
its New York Branch, or their respective Affiliates, and (b) any other Bank or
any Affiliate thereof approved by the Required Banks, in the case of each of the
foregoing clauses, in its capacity as a party to a Swap Contract, to the extent
that such Bank, or its Affiliate (as the case may be) signs and becomes a party
to the Intercreditor Agreement prior to entering into such Swap Contract.

“Swap Contract” means any agreement entered between a Swap Bank and the
Borrower, whether or not in writing, relating to any single transaction that is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap or option, bond, note or bill option,
interest rate option, forward foreign exchange transaction, cap, collar or floor
transaction, currency swap, cross-currency rate swap, currency option or any
other similar transaction (including any option to enter into any of the
foregoing) or any combination of the foregoing and, unless the context clearly
requires, any master agreement relating to or governing any or all of the
foregoing.

“Swing Line Bank” means BNP Paribas.

“Swing Line Dollar Advance Cap” means a cap upon Swing Line Loans under the
Borrowing Base Line (based on the applicable Borrowing Base Sub-Cap level listed
below), with the following limits (and the related Advance Cap Percentage
limits):

 

Borrowing Base Sub-Cap

   Swing Line Dollar Advance Cap    Advance Cap Percentage $300,000,000   
$17,000,000    5.66% $350,000,000    $22,000,000    6.29% $400,000,000   
$25,000,000    6.25% $450,000,000    $27,000,000    6.00%

The “Swing Line Dollar Advance Cap” set forth opposite each Borrowing Base
Sub-Cap level above shall be reduced, as of any date of determination of such
cap, dollar for dollar by the aggregate amount of (i) the then-outstanding Swing
Line Loans and (ii) each Defaulting Bank’s “Swing Line Dollar Advance Cap
Amount.” For purposes of this definition, the “Swing Line Dollar Advance Cap
Amount” of any Defaulting Bank shall be the product of such Defaulting Bank’s
Available Committed Line Portion multiplied by the applicable Advance Cap
Percentage (expressed as a decimal, rounded to the ninth decimal place) set
opposite the applicable Borrowing Base Sub-Cap as of such date. The “Swing Line
Dollar Advance Cap” shall not be interpolated between Borrowing Base Sub-Cap
levels and shall remain at the lower level until the higher Borrowing Base
Sub-Cap level is elected by the Borrower. The Borrowing Base Sub-Cap level shall
at no time exceed the Total Committed Line Portion.

 

32



--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning ascribed to such term in Section 2.01.

“Swing Line Participation Amount” has the meaning ascribed to such term in
Section 2.03(b)(iii).

“Swing Line Premium” means 1.00% per annum.

“Swing Line Rate” means, as of the date of any Swing Line Loan, the Base Rate;
provided that the “Reference Bank Cost of Funds” with respect to any Swing Line
Loan shall not be an average rate, but instead will be the Cost of Funds quoted
by the Swing Line Bank to the Borrower as of such date.

“Syndication Agent” has the meaning ascribed to such term in the preamble.

“Tangible Net Worth” means (a) the sum of the Borrower’s assets, as determined
in accordance with GAAP, minus (b) the sum of the Borrower’s liabilities
excluding Subordinated Debt, as determined in accordance with GAAP, minus
(c) all amounts due from employees, owners, Subsidiaries and Affiliates other
than Accounts permitted to be included as Eligible Accounts in the calculation
of the Borrowing Base Advance Cap, minus (d) investments in Capital Stock, minus
(e) the intangible assets of the Borrower, as determined in accordance with
GAAP, minus (f) if the Embedded Value Difference from General Ledger for the
Fixed Price Book is negative, the absolute value thereof, minus (g) the amount
of accumulated other comprehensive income, minus (h) if the Embedded Value
Difference from General Ledger for the Storage Book is negative, the absolute
value thereof and (i) adjusted to negate the impact of the Basis Swap Cumulative
Mark-to-Market Amount.

“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, fees, withholdings, or similar charges, and all liabilities
with respect thereto, excluding, in the case of each Bank and the Administrative
Agent, taxes imposed on or measured by each Bank’s net income or capital (with
respect to franchise taxes or similar taxes) by the jurisdiction (or any
political subdivision thereof) under the laws of which such Bank or the
Administrative Agent, as the case may be, is organized or maintains a Lending
Office.

“Three Party Agreement” means the Three Party Agreement Relating to Lockbox
Services (with Activation) dated September 30, 2003, among the Borrower, Fortis
Bank SA/NV, New York Branch and Bank of America, N.A.

“Tier I Account” means an Eligible Account with a Tier I Account Party.

“Tier I Account Party” means an Account Debtor that is approved by the Required
Banks in their sole discretion exercised in good faith as a Tier I Account
Party.

“Tier I Unbilled Account” means Unbilled Eligible Accounts with a Tier I Account
Party.

 

33



--------------------------------------------------------------------------------

“Tier II Account” means Eligible Accounts (i) with a Tier II Account Party or
(ii) if for an amount of $1,000,000 or less, with any account debtor.

“Tier II Account Party” means any Account Debtor that is approved by the
Required Banks in their sole discretion exercised in good faith as a Tier II
Account Party.

“Tier II Unbilled Account” means Unbilled Eligible Accounts (i) with a Tier II
Account Party or (ii) if for an amount of $1,000,000 or less, with any account
debtor.

“TLGP” means Trans Louisiana Gas Pipeline, Inc., an indirect wholly-owned
subsidiary of the Guarantor.

“TLGP L/C Cap” means $30,000,000.

“TLGP Letter of Credit” means any letter of credit (whether a standby letter of
credit or commercial documentary letter of credit) that is Issued by an Issuing
Bank for the account of Borrower, to the extent that such letter of credit
(a) is Issued pursuant to Article III on behalf of TLGP to support payment
obligations of TLGP with respect to the acquisition of Product in the ordinary
course of business of TLGP, and (b) immediately after giving effect to the
Issuance thereof, does not cause the aggregate undrawn amount of all outstanding
TLGP Letters of Credit, together with the amount of all unreimbursed drawings
under all TLGP Letters of Credit, to be an amount in excess of the TLGP L/C Cap.

“Total Available Committed Line Portion” means, at any time, the Total Committed
Line Portions of all Banks minus the aggregate Available Committed Line Portions
of all Defaulting Banks at such time.

“Total Committed Line Portions” means the Dollar amount shown in Schedule 2.01
across from the phrase “Total Committed Line Portions,” as amended from time to
time in accordance with Section 2.14(d).

“Total Committed Percentage” means the percentage equivalent (expressed as a
decimal, rounded to the ninth decimal place) of Total Committed Line Portions
divided by the Maximum Line.

“Total Liabilities” means, with respect to any Person on any date of
determination, all liabilities of such Person and its Subsidiaries that, in
accordance with GAAP, would be classified as liabilities on the balance sheet of
a Person conducting a business the same as or similar to that of such Person, as
determined on a Consolidated basis, but excluding to the extent otherwise
included therein any portion of the Subordinated Debt and adjusted to negate the
impact of the Basis Swap Cumulative Mark-to-Market Amount.

“Type” means either a Base Rate Loan or an Offshore Rate Loan.

“Unbilled Eligible Accounts” means Accounts of the Borrower for Product which
has been delivered to an Account Debtor and which would be Eligible Accounts but
for the fact that such Accounts have not actually been invoiced at such time,
net of, in each case, (i) any accounts payable owing to the Account Debtor from
the Borrower on such Account and (ii) after

 

34



--------------------------------------------------------------------------------

application thereof to any Eligible Accounts, Eligible Exchange Receivables, and
Realizable Unrealized Profits with such Account Debtor, other offsets against
amounts owed to such Account Debtor, whether in respect of unbilled purchases,
out-of-the-money positions or unperformed contracts for purchase.

“Undelivered Product Value” means the lesser of the (a) cost or (b) current
market value of Product purchased by the Borrower under the Letters of Credit
but which has not been physically delivered to the Borrower. Undelivered Product
Value cannot simultaneously be included in an Eligible Exchange Receivable.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

“Unilateral Overage Advance” means (i) any Unilateral Swap Bank Overage Advance,
and (ii) any Unilateral Physical Trade Bank Overage Advance.

“Unilateral Overage Pro Rata Share” means, as to any Bank at any time, the
percentage equivalent (expressed as a decimal, rounded to the ninth decimal
place) at such time of such Bank’s (i) aggregate Unilateral Overage Advances
plus all interest due thereon, divided by (ii) the combined total Unilateral
Overage Advances of all Banks plus all interest due thereon.

“Unilateral Physical Trade Bank Overage Advance” has the meaning ascribed to
such term in Section 2.01(c) hereof.

“Unilateral Swap Bank Overage Advance” has the meaning ascribed to such term in
Section 2.01(b) hereof.

“United States” and “U.S.” each means the United States of America.

“Unrealized Mark-to-Market Losses” means, on a counterparty by counterparty
basis, (a) if the Embedded Value Difference from General Ledger for the Fixed
Price Book is negative, the absolute value thereof plus (b) if the Embedded
Value Difference from General Ledger for the Storage Book is negative, the
absolute value thereof.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right to so vote has been suspended by the happening of such a contingency.

1.02 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

35



--------------------------------------------------------------------------------

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

(i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(ii) The term “including” is not limiting and means “including without
limitation.”

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

This Agreement and other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters. All such
limitations, tests and measurements are cumulative and shall each be performed
in accordance with their terms.

This Agreement and the other Loan Documents are the result of negotiations among
and have been reviewed by counsel to the Agents, the Banks, the Borrower and the
other parties, and are the products of all parties. Accordingly, they shall not
be construed against the Banks or Agents merely because of Agents’ or Banks’
involvement in their preparation.

1.03 Accounting Principles.

(a) Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied.

(b) References herein to “fiscal year” and “fiscal quarter” refer to such fiscal
periods of the Borrower.

 

36



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

2.01 Amounts and Terms of Committed Lines.

(a) Revolving Loans. Each Bank severally agrees on the terms and conditions set
forth herein, to make loans, from time to time, to the Borrower under the
Borrowing Base Line (each such loan, a “Revolving Loan”) on any Business Day
during the period from the Closing Date to the Expiration Date, in an aggregate
amount not to exceed at any time outstanding (i) such Bank’s Committed Line
Portion for the Borrowing Base Line; or (ii) such Bank’s Pro Rata Advance Share
(or, if a Defaulting Bank exists, and without limitation to the obligations of
such Defaulting Bank under this Section 2.01, with respect to any Non-Defaulting
Bank, its Pro Rata Adjusted Advance Share, if applicable) of the Revolving Loan
Dollar Advance Cap; provided, however, that, after giving effect to any
Borrowing of Revolving Loans, the Effective Amount of all outstanding Revolving
Loans, plus Swing Line Loans, plus the Effective Amount of all L/C Obligations,
shall not exceed the lesser of the Borrowing Base Advance Cap or the Total
Available Committed Line Portion. At no time shall the Revolving Loan Dollar
Advance Cap be exceeded.

(b) Advances Related to the Swap Contracts. In addition to advances requested
from time to time by the Borrower, in the event that any amounts owing to any
Swap Bank or any of its Affiliates under any Swap Contract are not paid within
two (2) Business Days after such obligation becomes due thereunder (whether at a
scheduled date, by acceleration, early termination, on demand, or otherwise),
then such Swap Bank shall notify the Administrative Agent of such failure to pay
and the Administrative Agent (without the necessity of any instructions or
request from the Borrower) shall, during the period from the Closing Date until
the Expiration Date and so long as such Swap Bank (or its Affiliate) is not then
a Defaulting Bank, make a Revolving Loan in accordance with the provisions of
Section 2.03 of this Agreement under the Borrowing Base Line (after notice from
the Administrative Agent that the requested advance is to be made to cover
obligations of the Borrower under a Swap Contract) and such Revolving Loan shall
be funded in accordance with the procedures set forth in such Section 2.03 by
each Bank with respect to its Pro Rata Advance Share (or, if a Defaulting Bank
exists, and without limitation to the obligations of such Defaulting Bank under
this Section 2.03(b), with respect to any Non-Defaulting Bank, its Pro Rata
Adjusted Advance Share, if applicable) or, with respect to any amount in excess
of the lesser of the Borrowing Base Advance Cap (measured against the
then-outstanding amount of Borrower Obligations hereunder (which, for the
avoidance of doubt shall include all then-outstanding Unilateral Overage Advance
amounts of any Bank and shall exclude the amount of the then-current Unilateral
Swap Bank Overage Advance to be made pursuant to this Section 2.01(b), if any))
or the Total Available Committed Line Portion, pursuant to a Unilateral Swap
Bank Overage Advance as set forth in this Section 2.01(b) and such Unilateral
Swap Bank Overage Advance shall be funded in accordance with the procedures set
forth in Section 2.03 by the applicable Swap Bank or if such Swap Bank is not
itself a Bank hereunder, its Bank Affiliate hereunder for any amounts due by the
Borrower to such Swap Bank or any of its Affiliates under any Swap Contract
(including, without limitation, any amounts required to be deposited as cash
collateral by the Borrower in connection therewith), and then apply the proceeds
of such advance to pay to such Swap Bank or

 

37



--------------------------------------------------------------------------------

any of its Affiliates all amounts owed to such Person under such Swap Contract
(including, without limitation, any amounts required to be deposited as cash
collateral by the Borrower in connection therewith). Upon making any such
advance as provided above, the Administrative Agent shall send notice of such
advance to the Borrower and the Banks. Any such advance shall initially be a
Base Rate Loan (with the “Reference Bank Cost of Funds” component thereof being
calculated on the Cost of Funds of the applicable Swap Bank (or if such Swap
Bank is not a Bank hereunder, its Bank Affiliate hereunder) and not as a simple
average of all Banks). In the event that after giving effect to any such advance
made to fund such Swap Bank or any of its Affiliates, the then-outstanding
amount of the Borrower Obligations hereunder (which, for the avoidance of doubt
shall include all then-outstanding Unilateral Overage Advance amounts of any
Bank and shall exclude the amount of the Unilateral Swap Bank Overage Advance
resulting from such advance, if any) would exceed the Borrowing Base Advance Cap
or the Total Available Committed Line Portion, the Banks shall have no duty to
fund their pro rata share of any excess resulting from such advance made to
repay amounts owing to such Swap Bank or any of its Affiliates under any Swap
Contract (including, without limitation, any amounts required to be deposited as
cash collateral by the Borrower in connection therewith), but such Swap Bank’s
(or if such Swap Bank is not itself a Bank hereunder, its Bank Affiliate’s)
outstandings hereunder shall be deemed to be increased by the amount of such
excess funded by such Swap Bank (or if such Swap Bank is not itself a Bank, its
Bank Affiliate hereunder) as provided above in accordance with Section 2.03 (any
such increase, a “Unilateral Swap Bank Overage Advance”). With respect to any
Unilateral Swap Bank Overage Advance, the Borrower shall pay to the
Administrative Agent, for the benefit of the applicable Swap Bank (or its Bank
Affiliate hereunder), the amount of such Unilateral Swap Bank Overage Advance,
together with interest thereon, within one (1) Business Day after the date of
such advance and, notwithstanding anything to the contrary herein, no other Bank
shall share in the payment of such Unilateral Swap Bank Overage Advance.

(c) Advances Related to the Physical Trade Contracts. In addition to advances
requested from time to time by the Borrower, in the event that any amounts owing
to any Physical Trade Bank or any of its Affiliates under any Physical Trade
Contract are not paid within two (2) Business Days after such obligation becomes
due thereunder (whether at a scheduled date, by acceleration, early termination,
on demand, or otherwise), then such Physical Trade Bank shall notify the
Administrative Agent of such failure to pay and the Administrative Agent
(without the necessity of any instructions or request from the Borrower) shall,
during the period from the Closing Date until the Expiration Date and so long as
such Physical Trade Bank (or its Affiliate) is not then a Defaulting Bank, make
a Revolving Loan in accordance with the provisions of Section 2.03 of this
Agreement under the Borrowing Base Line (after notice from the Administrative
Agent that the requested advance is to be made to cover obligations of the
Borrower under a Physical Trade Contract) and such Revolving Loan shall be
funded in accordance with the procedures set forth in such Section 2.03 by each
Bank with respect to its Pro Rata Advance Share (or, if a Defaulting Bank
exists, and without limitation to the obligations of such Defaulting Bank under
this Section 2.03(c), with respect to any Non-Defaulting Bank, its Pro Rata
Adjusted Advance Share, if applicable) or, with respect to any amount in excess
of the lesser of the Borrowing Base Advance Cap (measured against the
then-outstanding amount of Borrower Obligations hereunder (which, for the
avoidance of doubt shall include all then-outstanding Unilateral Overage Advance
amounts of any Bank and shall exclude the amount of the then-current Unilateral
Physical Trade Bank Overage Advance made pursuant

 

38



--------------------------------------------------------------------------------

to this Section 2.01(c), if any)) or the Total Available Committed Line Portion,
pursuant to a Unilateral Physical Trade Bank Overage Advance as set forth in
this Section 2.01(c), and such Unilateral Physical Trade Bank Overage Advance
shall be funded in accordance with the procedures set forth in Section 2.03 by
the applicable Physical Trade Bank or if such Physical Trade Bank is not itself
a Bank hereunder, its Bank Affiliate hereunder for any amounts due by the
Borrower to such Physical Trade Bank or any of its Affiliates under any Physical
Trade Contract (including, without limitation, any amounts required to be
deposited as cash collateral by the Borrower in connection therewith), and then
apply the proceeds of such advance to pay to such Physical Trade Bank or any of
its Affiliates all amounts owed to such Person under such Physical Trade
Contract (including, without limitation, any amounts required to be deposited as
cash collateral by the Borrower in connection therewith). Upon making any such
advance as provided above, the Administrative Agent shall send notice of such
advance to the Borrower and the Banks. Any such advance shall initially be a
Base Rate Loan (with the “Reference Bank Cost of Funds” component thereof being
calculated on the Cost of Funds of the applicable Physical Trade Bank (or if
such Physical Trade Bank is not a Bank hereunder, its Bank Affiliate hereunder)
and not as a simple average of all Banks). In the event that after giving effect
to any such advance made to fund such Physical Trade Bank or any of its
Affiliates, the then-outstanding amount of the Borrower Obligations hereunder
(which, for the avoidance of doubt, shall include all then-outstanding
Unilateral Overage Advance amounts of any Bank and shall exclude the amount of
the Unilateral Physical Trade Bank Overage Advance resulting from such advance,
if any) would exceed the Borrowing Base Advance Cap or the Total Available
Committed Line Portion, the Banks shall have no duty to fund their pro rata
share of any excess resulting from such advance made to repay amounts owing to
such Physical Trade Bank or any of its Affiliates under any Physical Trade
Contract (including, without limitation, any amounts required to be deposited as
cash collateral by the Borrower in connection therewith), but such Physical
Trade Bank’s (or if such Physical Trade Bank is not itself a Bank hereunder, its
Bank Affiliate’s) outstandings hereunder shall be deemed to be increased by the
amount of such excess funded by such Physical Trade Bank (or if such Physical
Trade Bank is not itself a Bank, its Bank Affiliate hereunder) as provided above
in accordance with Section 2.03 (any such increase, a “Unilateral Physical Trade
Bank Overage Advance”). With respect to any Unilateral Physical Trade Bank
Overage Advance, the Borrower shall pay to the Administrative Agent, for the
benefit of the applicable Physical Trade Bank (or its Bank Affiliate hereunder),
the amount of such Unilateral Physical Trade Bank Overage Advance, together with
interest thereon, within one (1) Business Day after the date of such advance
and, notwithstanding anything to the contrary herein, no other Bank shall share
in the payment of such Unilateral Physical Trade Bank Overage Advance.

(d) Swing Line Loans. The Swing Line Bank agrees on the applicable terms and
conditions set forth herein, to make loans, from time to time, to the Borrower
under the Borrowing Base Line (each such loan, a “Swing Line Loan”) on any
Business Day during the period from the Closing Date to the Expiration Date, in
an aggregate amount not to exceed at any time outstanding (i) such Bank’s
Committed Line Portion for the Borrowing Base Line; or (ii) the Swing Line
Dollar Advance Cap; provided, however, that, after giving effect to any
Borrowing of Swing Line Loans, the Effective Amount of all outstanding Swing
Line Loans, plus Revolving Loans, plus the Effective Amount of all L/C
Obligations, shall not exceed the lesser of Borrowing Base Advance Cap or the
Total Available Committed Line Portion. At no time shall the Swing Line Dollar
Advance Cap be exceeded.

 

39



--------------------------------------------------------------------------------

2.02 Loan Accounts.

(a) The Loans made by each Bank and the Letters of Credit Issued by an Issuing
Bank shall be evidenced by one or more accounts or records maintained by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent shall be conclusive absent manifest error
of the amount of the Loans made by the Banks to the Borrower and the Letters of
Credit Issued for the account of the Borrower hereunder, and the interest and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the Obligation of the Borrower hereunder to
pay any amount owing with respect to the Loans or any Letter of Credit.

(b) Upon the request of any Bank made through the Administrative Agent, the
Loans made by such Bank may be evidenced by one or more Notes, instead of loan
accounts. Each such Bank may endorse on the schedules annexed to its Note(s) the
date, amount and maturity of each Loan made by it and the amount of each payment
of principal made by the Borrower with respect thereto. Each such Bank is
irrevocably authorized by the Borrower to endorse its Note(s) and each Bank’s
record shall be conclusive absent manifest error; provided, however, that the
failure of a Bank to make, or an error in making, a notation thereon with
respect to any Loan shall not limit or otherwise affect the Obligations of the
Borrower hereunder or under any such Note to such Bank.

2.03 Procedure for Borrowing.

(a) Revolving Loan:

(i) Each Borrowing of Revolving Loans consisting only of Base Rate Loans shall
be made upon the Borrower’s written notice delivered to the Administrative Agent
and the Banks in the form of a Notice of Borrowing (Revolving Loan), which
notice must be received by the Administrative Agent and the Banks by no later
than 12:00 p.m. noon (New York City time) two (2) Business Days immediately
preceding the Borrowing Date specifying the amount of the Borrowing; provided
that if such Notice of Borrowing indicates that it is “irrevocable” (by checking
the applicable box on such Notice of Borrowing), the deadline for providing such
notice shall be reduced by one Business Day so that such notice must be received
no later than 12:00 p.m. noon (New York City time) one (1) Business Day
immediately preceding the Borrowing Date. Each such Notice of Borrowing shall be
by electronic transfer or facsimile, confirmed immediately in an original
writing. Each Borrowing of Revolving Loans that includes any Offshore Rate Loans
shall be made upon the Borrower’s written notice delivered to the Administrative
Agent and the Banks in the form of a Notice of Borrowing (which notice must be
received by the Administrative Agent by no later than 12:00 p.m. noon (New York
City time) four (4) Business Days prior to the requested Borrowing Date),
specifying the amount of the Borrowing; provided that if such Notice of
Borrowing indicates that it is “irrevocable” (by checking the applicable box on
such Notice of Borrowing), the deadline for providing such notice shall be
reduced by one Business Day so that such notice must be received no later than
12:00 p.m. noon (New York City time) three (3) Business Days immediately
preceding the Borrowing Date. Each such Notice of Borrowing shall be by
electronic transfer or facsimile, confirmed immediately in an original writing.
Each requested Offshore Rate Loan must have an Offshore Effective Amount of at
least $15,000,000.

 

40



--------------------------------------------------------------------------------

(ii) The Administrative Agent will promptly (x) notify each Bank of its receipt
of any Notice of Borrowing and of the amount of such Bank’s Pro Rata Advance
Share (or, if a Defaulting Bank exists, and without limitation to the
obligations of such Defaulting Bank under this Section 2.03(b), with respect to
any Non-Defaulting Bank, its Pro Rata Adjusted Advance Share, if applicable) of
that Borrowing and (y) request each Bank to provide its Cost of Funds rate
consistent with the procedures set forth in the “Reference Bank Cost of Funds
Rate” definition.

(iii) Each Bank will make the amount of its Pro Rata Advance Share (or, if a
Defaulting Bank exists, and without limitation to the obligations of such
Defaulting Bank under this Section 2.03(b), with respect to any Non-Defaulting
Bank, its Pro Rata Adjusted Advance Share, if applicable) of such Borrowing
available to the Administrative Agent for the account of the Borrower at the
Administrative Agent’s payment office by 3:00 p.m. (New York City time) on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. The proceeds of all such Loans will then be made available
to the Borrower by the Administrative Agent at such office by crediting the Lock
Box with the aggregate of the amounts made available to the Administrative Agent
by the Banks and in like funds as received by the Administrative Agent.

To the extent that any Notice of Borrowing contemplated in the foregoing
provisions of this Section 2.03(a) is delivered on the applicable Business Day
but after the specified time for such notice, such notice shall be deemed to
have been received as of the start of business on the immediately succeeding
Business Day.

(b) Swing Line Loan: (i) Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable written notice delivered to the Administrative Agent
and the Swing Line Bank in the form of a Notice of Borrowing (Swing Line), which
notice must be received by the Administrative Agent and the Swing Line Bank by
no later than 12:00 p.m. noon (New York City time) on the Borrowing Date
specifying the amount of the Borrowing. Each such Notice of Borrowing shall be
by electronic transfer or facsimile, confirmed immediately in an original
writing. Each requested Swing Line Loan shall be in a minimum amount of
$1,000,000.

(ii) Refunded Swing Line Loan. If the Administrative Agent shall not have
received full repayment in cash of any Swing Line Loan on or before 11:00 a.m.
(New York City time) on the applicable Advance Maturity Date for such Swing Line
Loan, the Swing Line Bank may, not later than 3:00 p.m. (New York City time), on
such day, request on behalf of the Borrower of such Swing Line Loan (which
hereby irrevocably authorizes the Swing Line Bank to act on its behalf), that
each Bank having a Committed Line Portion, including the Swing Line Bank, shall,
on a several basis, make a Revolving Loan in an amount equal to such Bank’s Pro
Rata Advance Share (or, if a Defaulting Bank exists, and without limitation to
the obligations of such Defaulting Bank under this Section 2.03(b), with respect
to any Non-Defaulting Bank, its Pro Rata Adjusted

 

41



--------------------------------------------------------------------------------

Advance Share, if applicable) of the outstanding amount of the such Swing Line
Loan (a “Refunded Swing Line Loan”). In accordance with Section 2.03(b)(v), each
Bank shall make the proceeds of its Refunded Swing Line Loan available to the
Swing Line Bank for the account of the Swing Line Bank at the Swing Line Bank’s
lending office for Loans prior to 11:00 a.m. (New York City time) in funds
immediately available on the Business Day next succeeding the date such request
is made. The proceeds of such Refunded Swing Line Loans shall be immediately
applied to repay the Swing Line Loans.

(iii) If prior to the making of any Refunded Swing Line Loan pursuant to
Section 2.03(b)(i) one of the events described in Section 9.01(e) or (f) shall
have occurred, each Bank shall, on the date such Refunded Swing Line Loan was to
have been made, purchase an undivided participating interest in the Swing Line
Loan in an amount equal to its Pro Rata Advance Share (or, if a Defaulting Bank
exists, and without limitation to the obligations of such Defaulting Bank under
this Section 2.03(b), with respect to any Non-Defaulting Bank, its Pro Rata
Adjusted Advance Share, if applicable) of such Swing Line Loan (the “Swing Line
Participation Amount” and each participating Bank a “Swing Line Participating
Bank”). Each Swing Line Participating Bank shall promptly transfer to the Swing
Line Bank, in immediately available funds, the amount of its Swing Line
Participation Amount and upon receipt thereof the Swing Line Bank shall deliver
to each such Swing Line Participating Bank a Swing Line Loan participation
certificate, in a form specified by the Swing Line Bank, dated the date of
receipt of the Swing Line Participation Amount and in such amount.

(iv) Whenever, at any time after the Swing Line Bank has received from any Swing
Line Participating Bank such Swing Line Participating Bank’s Swing Line
Participation Amount, the Swing Line Bank receives any payment on account
thereof, the Swing Line Bank shall distribute to each such Swing Line
Participating Bank its allocable portion of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Swing Line Participating Bank’s participating interest was
outstanding and funded, and in the case of principal and interest payments, to
reflect such Swing Line Participating Bank’s pro rata portion of such payment if
such payment is not sufficient to pay the principal and interest on all Swing
Line Loans then due) in like funds as received; provided, however, that in the
event that such payment received by the Swing Line Bank is required to be
returned, such Swing Line Participating Bank shall return to the Swing Line Bank
any portion thereof previously distributed by the Swing Line Bank to it in like
funds as such payment is required to be returned by the Swing Line Bank.

(v) Each Lender’s obligation to make Refunded Swing Line Loans referred to in
Section 2.03(b)(ii) above and to purchase participating interests pursuant to
Section 2.03(b)(iii) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Bank may have
against the Swing Line Bank, the Borrower, or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of an Event of Default, (iii) any
failure to satisfy any condition precedent to extensions of credit set forth in
Section 5, (iv) any adverse change in the condition

 

42



--------------------------------------------------------------------------------

(financial or otherwise) of the Borrower or the Guarantor, (v) any breach of
this Agreement by the Borrower or by the Guarantor with respect to any Loan
Document to which it is a party or any other Bank or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

To the extent that any Notice of Borrowing contemplated in the foregoing
provisions of this Section 2.03(b) is delivered on the applicable Business Day
but after the specified time for such notice, such notice shall be deemed to
have been received as of the start of business on the immediately succeeding
Business Day.

2.04 Conversion and Continuation Elections.

(a) Borrower may, upon written notice to the Administrative Agent in accordance
with Subsection 2.04(b):

(i) elect, as of any Business Day, in the case of Base Rate Loans, or as of the
last day of the applicable Interest Period, in the case of any Offshore Rate
Loan, to convert any such Loans into Loans of any other Type (provided, however,
that the Offshore Effective Amount of each Offshore Rate Loan must be at least
$15,000,000); or

(ii) elect, as of the last day of the applicable Interest Period, to continue
any Revolving Loans having Interest Periods expiring on such day (provided,
however, that the Offshore Effective Amount of each Offshore Rate Loan must be
at least $15,000,000);

provided, however, that if at any time the aggregate amount of Offshore Rate
Loans in respect of any Borrowing is reduced, by payment, prepayment, or
conversion of part thereof, to have an Offshore Effective Amount of less than
$15,000,000, such Offshore Rate Loans shall automatically convert into Base Rate
Loans, and on and after such date the right of the Borrower to continue such
Loans as, and convert such Loans into, Offshore Rate Loans shall terminate.

(b) Borrower shall deliver a Notice of Conversion/Continuation to be received by
the Administrative Agent not later than 12:00 p.m. noon (New York City time) two
(2) Business Days immediately preceding the Conversion/Continuation Date if the
Loans are to be converted into Base Rate Loans; and four (4) Business Days in
advance of the Conversion/Continuation Date, if the Loans are to be converted
into or continued as Offshore Rate Loans, specifying:

(i) the proposed Conversion/Continuation Date;

(ii) the aggregate amount of Loans to be converted or continued;

(iii) the Type of Loans resulting from the proposed conversion or continuation;

(iv) other than in the case of conversions into Base Rate Loans, the duration of
the requested Interest Period; and

 

43



--------------------------------------------------------------------------------

(v) whether such Notice of Conversion/Continuation is “revocable” or
“irrevocable”(by checking the applicable box on such notice).

If a Notice of Conversion/Continuation is “irrevocable”, the deadlines set forth
in Section 2.04(b) above shall be reduced by one (1) Business Day so that with
respect to Loans to be converted to Base Rate Loans, the deadline for notice
shall be not later than 12:00 p.m. noon (New York City time) one (1) Business
Day immediately preceding the Conversion/Continuation Date, and with respect to
Loans to be converted to Offshore Rate Loans, the deadline for notice shall be
not later than 12:00 p.m. noon (New York City time) three (3) Business Days
immediately preceding the Conversion/Continuation Date. With respect to any
Notice of Conversion/Continuation, if such notice is delivered on the applicable
Business Day after the specified time for such notice, such notice shall be
deemed to have been delivered as of the start of the immediately succeeding
Business Day.

(c) If upon the expiration of any Interest Period applicable to Offshore Rate
Loans, the Borrower has failed to timely select a new Interest Period to be
applicable to its Offshore Rate Loans, or if any Default or Event of Default
then exists, the Borrower shall be deemed to have elected to convert such
Offshore Rate Loans into Base Rate Loans effective as of the expiration date of
such Interest Period.

(d) The Administrative Agent will promptly notify each Bank of its receipt of a
Notice of Conversion/Continuation, or, if no timely notice is provided by the
Borrower, the Administrative Agent will promptly notify each Bank of the details
of any automatic conversion. All conversions and continuations shall be made
ratably according to the respective outstanding principal amounts of the Loans,
with respect to which the notice was given, held by each Bank.

(e) Unless the Required Banks otherwise agree, during the existence of a Default
or Event of Default, the Borrower may not elect to have a Loan converted into or
continued as an Offshore Rate Loan.

(f) After giving effect to any Borrowing, conversion or continuation of Loans,
there may not be more than five (5) Interest Periods in effect.

(g) The Administrative Agent will promptly notify, in writing, each Bank of the
amount of such Bank’s Pro Rata Advance Share (or, if a Defaulting Bank exists,
and without limitation to the obligations of such Defaulting Bank under this
Section 2.04, with respect to any Non-Defaulting Bank, its Pro Rata Adjusted
Advance Share, if applicable) of that Borrowing.

To the extent that any Notice of Conversion/Continuation contemplated in the
foregoing provisions of this Section 2.04 is not received as of the specified
time, such notice shall be deemed to have been received as of the start of
business on the immediately succeeding Business Day.

2.05 Optional Prepayments. The Borrower may, at any time or from time to time,
upon the Borrower’s irrevocable written notice to the Administrative Agent
received prior to 1:00 p.m. (New York City time) on the date of prepayment,
prepay Loans in whole or in part without premium except any amounts due by
Borrower pursuant to Article IV, which notice of prepayment shall specify:
(x) the date and amount of the prepayment, which prepayment amount

 

44



--------------------------------------------------------------------------------

shall be in a principal amount of $250,000 or whole multiple thereof and
(y) which Revolving Loans shall be prepaid. The Administrative Agent will
promptly notify each Bank of its receipt of any such prepayment, and of such
Bank’s Pro Rata Payment Share of such prepayment (which share may be affected by
the allocation rules set forth in Section 2.11 with respect to Defaulting
Banks).

2.06 Mandatory Prepayments of Loans; Mandatory Commitment Reductions. If on any
date the Effective Amount of L/C Obligations exceeds the L/C Cap, the Borrower
shall Cash Collateralize on such date the outstanding Letters of Credit in an
amount equal to the excess above any such cap. If on any date after giving
effect to any Cash Collateralization made on such date pursuant to the preceding
sentence, the Effective Amount of all Revolving Loans, and Swing Line Loans then
outstanding plus the Effective Amount of all L/C Obligations exceeds the lesser
of (a) the Collateral Position or (b) the Total Committed Line Portion, the
Borrower shall immediately, and without notice or demand, prepay the outstanding
principal amount of the Revolving Loans and L/C Advances by an amount equal to
the applicable excess.

2.07 Repayment. The Borrower shall repay the principal amount of each Revolving
Loan and each Swing Line Loan to the Administrative Agent on behalf of the
Banks, on the applicable Advance Maturity Date for such Loan. All amounts owing
a Swap Bank under any Swap Contract, to the extent such amounts have not been
repaid from the proceeds of a Revolving Loan pursuant to Section 2.01(b) hereof,
shall be paid on demand, or if no demand is made, on the first (1st) Business
Day after the Borrower receives notice that such amount was advanced by or
becomes owing to a Swap Bank. All amounts owing a Physical Trade Bank under any
Physical Trade Contract, to the extent such amounts have not been repaid from
the proceeds of a Revolving Loan pursuant to Section 2.01(c) hereof, shall be
paid on demand, or if no demand is made, on the first (1st) Business Day after
the Borrower receives notice that such amount was advanced by or becomes owing
to a Physical Trade Bank.

2.08 Interest.

(a) (i) Each Revolving Loan (except for a Revolving Loan made as a result of a
drawing under a Letter of Credit or a Reducing L/C Borrowing) shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing Date at a floating rate per annum equal to the Base Rate plus the
Applicable Margin at all times such Loan is a Base Rate Loan or at the greater
of (i) the Offshore Rate plus the Applicable Margin and (ii) Reference Bank Cost
of Funds Rate plus the Applicable Margin, at all times such Loan is an Offshore
Rate Loan.

(ii) Each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the date funded at a floating rate per annum equal to the
Swing Line Rate plus the Applicable Margin plus the Swing Line Premium. For the
avoidance of doubt, upon any Swing Line Loan becoming a Refunded Swing Line Loan
(in accordance with Section 2.03(b)(ii)) or upon the participation of the other
Banks in any Swing Line Loan (in accordance with Section 2.03(b)(iii)), such
Loan shall bear interest at the Base Rate.

 

45



--------------------------------------------------------------------------------

(iii) Each Revolving Loan made as a result of a drawing under a Letter of Credit
or a Reducing L/C Borrowing and all amounts owing with respect to any Bank with
respect to any Unilateral Overage Advance shall bear interest on the outstanding
principal amount thereof from the date funded at a floating rate per annum equal
to the Base Rate plus the Applicable Margin until such Loan or other amounts
owing to a Bank with respect to a Unilateral Overage Advance have been
outstanding for more than two (2) Business Days and, thereafter, shall bear
interest on the outstanding principal amount thereof at a floating rate per
annum equal to the Base Rate, plus three percent (3.0%) per annum (the sum
thereof, the “Default Rate”).

(b) Interest on each Revolving Loan shall accrue through and including the last
day of each calendar month and shall be paid in arrears on each Interest Payment
Date. Interest on any Swing Line Loan shall be paid on the Advance Maturity Date
with respect to such Swing Line Loan.

(c) Notwithstanding subsection (a) of this Section, if any amount of principal
of or interest on any Loan, or any other amount payable hereunder or under any
other Loan Document is not paid in full when due (whether at stated maturity, by
acceleration, demand or otherwise), the Borrower agrees to pay interest on such
unpaid principal or other amount, from the date such amount becomes due until
the date such amount is paid in full, and after as well as before any entry of
judgment thereon to the extent permitted by law, payable on demand, at a
fluctuating rate per annum equal to the Default Rate.

(d) Anything herein to the contrary notwithstanding, the Obligations of the
Borrower to any Bank hereunder shall be subject to the limitation that payments
of interest shall not be required for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by such Bank would be contrary to the provisions of any
law applicable to such Bank limiting the highest rate of interest that may be
lawfully contracted for, charged or received by such Bank, and in such event the
Borrower shall pay such Bank interest at the highest rate permitted by
applicable law.

(e) Regardless of any provision contained in any Note or in any of the Loan
Documents, none of the Banks shall ever be deemed to have contracted for or be
entitled to receive, collect or apply as interest under any such Note or any
Loan Document, or otherwise, any amount in excess of the maximum rate of
interest permitted to be charged by applicable law, and, in the event that any
of the Banks ever receive, collect or apply as interest any such excess, such
amount which would be excessive interest shall be applied to the reduction of
the unpaid principal balance of the Note, and, if the principal balance of such
Note is paid in full, any remaining excess shall forthwith be paid to the
Borrower. In determining whether or not the interest paid or payable under any
specific contingency exceeds the highest lawful rate, the Borrower and such Bank
shall, to the maximum extent permitted under applicable law, (i) characterize
any non-principal payment as an expense, fee, or premium, rather than as
interest, (ii) exclude voluntary prepayments and the effect thereof and
(iii) spread the total amount of interest throughout the entire contemplated
term of such Note so that the interest rate is uniform throughout such term;
provided, however, that if all Obligations under the Note and all Loan Documents
are performed in full prior to the end of the full contemplated term thereof and
if the interest received for the actual term thereof exceeds the maximum lawful
rate, such Bank shall refund to the Borrower the amount of such excess, or
credit the amount of such excess against the aggregate unpaid principal balance
of such Bank’s Note at the time in question.

 

46



--------------------------------------------------------------------------------

2.09 Fees.

(a) In addition to certain fees described in Sections 2.09(b) and 3.08 hereof,
the Borrower shall pay to the Administrative Agent, for the account of each
Bank, fees in accordance with the separate letter agreements between the Agents,
the Banks and the Borrower. The Borrower shall also pay to the Agents, for their
own accounts, fees in accordance with a separate letter agreement between the
Agents and the Borrower.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Bank a commitment fee for the period from and including the Closing Date to
but not including the Maturity Date, computed at the Commitment Fee Rate on the
average daily Available Committed Line Portion of such Bank during the period
for which payment is made; provided that for any day that a Bank is a Defaulting
Bank hereunder, its average daily Available Committed Line Portion shall be
deemed to be, solely for purposes of this Section 2.09(b), zero. The commitment
fee shall accrue through the last day of each of March, June, September and
December and shall be payable quarterly in arrears on the fifth (5th) Business
Day of the each of April, July, October, and January and on the Maturity Date or
such earlier date as the Committed Line Portion of such Bank shall terminate as
provided herein, commencing on the first of such dates to occur after the date
hereof (or if such day is not a Business Day, the next succeeding Business Day).

2.10 Computation of Fees and Interest.

(a) All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more interest being paid
than if computed on the basis of a 365-day year). Except as otherwise expressly
set forth, interest and fees shall accrue during each period during which
interest or such fees are computed from the first day thereof through the last
day thereof.

(b) Each determination of an interest rate by the Administrative Agent shall be
conclusive and binding on the Borrower and the Banks in the absence of manifest
error.

2.11 Payments by the Borrower.

(a) All payments to be made by the Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrower in respect of Obligations hereunder shall be made to
the Administrative Agent for the account of the Banks at the Administrative
Agent’s Payment Office, and shall be made in dollars and in immediately
available funds, no later than 1:00 p.m. (New York City time) on the date
specified herein. Any payment received by the Administrative Agent later than
1:00 p.m. (New York City time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue. If and to the extent the Borrower makes a payment in full to the
Administrative Agent no later than 1:00 p.m. (New York City time) on any
Business Day and the Administrative Agent does not distribute to each Bank its
Pro Rata

 

47



--------------------------------------------------------------------------------

Payment Share (subject to distribution provisions set forth in Sections
2.11(a)(i) and (ii)) of such payment in like funds as received on the same
Business Day, the Administrative Agent shall pay to each Bank on demand interest
on such amount as should have been distributed to such Bank at the Federal Funds
Effective Rate for each day from the date such payment was received until the
date such amount is distributed.

(i) For any payment received by the Administrative Agent from or on behalf of
the Borrower in respect of Obligations that are then due and payable (and
prepayments pursuant to Section 2.05), and with respect to any proceeds obtained
upon the exercise of any remedies of the Agents for the benefit of the Secured
Parties hereunder or under any other Loan Document, in each case prior to the
occurrence of a Sharing Event, the Administrative Agent will promptly distribute
such amounts in like funds as received as follows: first, to each Bank, its Pro
Rata Payment Share; and second, to each Bank, its Unilateral Overage Pro Rata
Share; provided, however, that any payment received solely with respect to any
Unilateral Overage Advance within one (1) Business Day of such advance in
accordance with Sections 2.01(b) or (c) hereof, as applicable, shall be
distributed to each Bank according to its Unilateral Overage Pro Rata Share;
provided further that with respect to any Bank that is a Defaulting Bank at the
time that the Administrative Agent makes any distribution of payments
contemplated above, all amounts paid by or on behalf of the Borrower for the
account of such Defaulting Bank arising from any Obligation under the Loan
Documents will be applied, as follows: first, to the Administrative Agent, any
Issuing Bank, any Swing Line Bank or any other Bank, on a pro rata basis, for
amounts then due and payable from such Defaulting Bank to such parties in
connection with any such party’s advance of funds that have not been reimbursed
by the Defaulting Bank under this Agreement with respect to any Revolving Loans,
Refunded Swing Line Loan, Swing Line Participation Amount or L/C Advance to the
extent that such obligations of the Defaulting Bank relate to Revolving Loans,
Swing Line Loans or Letters of Credit extended or Issued (as applicable) prior
to such Bank becoming a Defaulting Bank and not thereafter repaid, amended or
Issued; second, to an account identified by and under the control of the
Collateral Agent (maintained for the benefit of the Secured Parties), until
amounts deposited in such account, with respect to a Defaulting Bank, equal such
Defaulting Bank’s Pro Rata Advance Share or its Pro Rata Advance Adjusted Share,
as applicable, of each Swing Line Loan and Letter of Credit outstanding at the
time that such Bank became a Defaulting Bank and not thereafter repaid, amended,
or Issued, as the case may be; and third, the remainder, if any, to the
Defaulting Bank. Any amounts held from time to time with respect to a Defaulting
Bank in the account referred to in the last clause of the preceding sentence
(i) which then exceed the amount referred to in such clause or (ii) when such
bank shall cease to be a Defaulting Bank shall be paid to such Defaulting Bank
within one (1) Business Day.

(ii) For any payment received from or on behalf of the Borrower by the
Administrative Agent on or after the occurrence of a Sharing Event, the
Administrative Agent will promptly distribute such payment in accordance with
Section 2.01 of the Intercreditor Agreement.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, whenever any payment is due on a day other than a Business Day, such
payment shall be made on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

 

48



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent receives notice from the Borrower prior to
the date on which any payment is due to the Banks that the Borrower will not
make such payment in full as and when required, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date in immediately available funds and the Administrative Agent
may (but shall not be so required), in reliance upon such assumption, distribute
to each Bank on such due date an amount equal to the amount then due such Bank.
If and to the extent the Borrower has not made such payment in full to the
Administrative Agent, each Bank shall repay to the Administrative Agent on
demand such amount distributed to such Bank, together with interest thereon at
the Federal Funds Effective Rate for each day from the date such amount is
distributed to such Bank until the date repaid.

2.12 Payments by the Banks to the Administrative Agent. If and to the extent any
Bank shall not have made its full amount available to the Administrative Agent
in immediately available funds and the Administrative Agent in such
circumstances has made available to the Borrower such amount, that Bank shall on
the Business Day following such Borrowing Date make such amount available to the
Administrative Agent, together with interest at the Base Rate for each day
during such period. A notice of the Administrative Agent submitted to any Bank
with respect to amounts owing under this Section 2.12 shall be conclusive,
absent manifest error. If such amount is so made available, such payment to the
Administrative Agent shall constitute such Bank’s Loan on the date of Borrowing
for all purposes of this Agreement. If such amount is not made available to the
Administrative Agent on the Business Day following the Borrowing Date, the
Administrative Agent will notify the Borrower of such failure to fund and, upon
demand by the Administrative Agent, the Borrower shall pay such amount to the
Administrative Agent for the Administrative Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing.

2.13 Sharing of Payments, Etc. If, other than as expressly provided elsewhere
herein (or, after the occurrence of a Sharing Event, as provided in the
Intercreditor Agreement), any Bank shall obtain on account of the Loans (or
other Obligations referenced in clause (a) of the definition of such term) made
or undertaken by such Bank any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) in excess of its Pro Rata
Payment Share, such Bank shall immediately (a) notify the Administrative Agent
of such fact, and (b) purchase from the other Banks such participations in the
Loans (or other Obligations referenced in clause (a) of the definition of such
term) made or undertaken by them as shall be necessary to cause such purchasing
Bank to share the excess payment pro rata with each Bank, except that with
respect to any Bank that is a Defaulting Bank by virtue of such Bank failing to
fund its Pro Rata Advance Share or its Pro Rata Adjusted Advance Share of any
Revolving Loan, Refunded Swing Line Loan, Swing Line Loan Participation Amount,
or L/C Borrowing, such Defaulting Bank’s pro rata share of the excess payment
shall be allocated to the Bank (or the Banks, pro rata) that funded such
Defaulting Bank’s Pro Rata Advance Share or Pro Rata Adjusted Advance Share;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Bank, such purchase shall to that
extent be rescinded and each other Bank shall repay to the purchasing Bank the
purchase price paid therefor, together

 

49



--------------------------------------------------------------------------------

with an amount equal to such paying Bank’s ratable share (according to the
proportion of (i) the amount of such paying Bank’s required repayment to
(ii) the total amount so recovered from the purchasing Bank) of any interest or
other amount paid or payable by the purchasing Bank in respect of the total
amount so recovered. The Borrower agrees that any Bank so purchasing a
participation from another Bank may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 11.09) with respect to such participation as fully as if such Bank
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Banks following any such purchases or
repayments.

2.14 Increases in Commitments. The Total Committed Line Portions may be
increased at any time prior to the Expiration Date when the Total Committed
Percentage is less than 100%; provided that (i) each Issuing Bank and Swing Line
Bank approves each such increase (with respect to both Existing Banks and New
Banks) and (ii) the following conditions are satisfied:

(a) Not more than forty-five (45) days and not less than thirty (30) days prior
to the proposed effective date of such increase in the Total Committed Line
Portions (or such shorter period as may be agreed among the Administrative Agent
and the Borrower), the Borrower makes a written request for such increase to the
Administrative Agent, who shall forward a copy of any such request to each Bank.
Each request by the Borrower pursuant to the immediately preceding sentence
shall (i) specify a proposed effective date of such increase (the “Requested TCL
Increase Effective Date”), (ii) specify the amount of such requested increase in
the Total Committed Line Portions (the “Requested TCL Increase Amount”), each
such requested increase amount to be in a minimum amount of not less than
$15,000,000, and (iii) constitute an invitation to each Bank to increase its
Committed Line Portion by its Pro Rata Advance Share (or, if a Defaulting Bank
exists, and without limitation to the obligations of such Defaulting Bank under
this Agreement, with respect to any Non-Defaulting Bank, its Pro Rata Adjusted
Advance Share, if applicable) of the Requested TCL Increase Amount.

(b) Each Bank, acting it its sole discretion exercised in good faith and with no
obligation to increase its Committed Line Portion pursuant to Section 2.14(a),
shall by notice to the Borrower and the Administrative Agent advise the Borrower
and Administrative Agent whether or not such Bank agrees to accept all or any
portion of such Requested TCL Increase Amount within fifteen (15) days of the
Borrower’s request. Any such Bank may initially accept all of its Pro Rata
Advance Share (or, if a Defaulting Bank exists, and without limitation to the
obligations of such Defaulting Bank under this Agreement, with respect to any
Non-Defaulting Bank, its Pro Rata Adjusted Advance Share, if applicable) of such
Requested TCL Increase Amount or a lesser portion of such Requested TCL Increase
Amount, or decline to accept any portion of such Requested TCL Increase Amount.
If any Bank shall not have responded affirmatively within such fifteen (15)-day
period, such Bank shall be deemed to have rejected the Borrower’s request for an
increase in the Requested TCL Increase Amount in full. Promptly following the
conclusion of such fifteen (15)-day period, the Administrative Agent shall
notify the Borrower of the results of the Borrower’s request to the Banks to so
increase the Total Committed Line Portions by the Requested TCL Amount.

 

50



--------------------------------------------------------------------------------

(c) With respect to any Requested TCL Increase Amount, if the amount of the
increases in the Total Committed Line Portions that Banks accepted in accordance
with Section 2.14(b) shall be less than the Requested TCL Increase Amount (such
difference the “Unsubscribed Increase Amount”), the Borrower and the
Administrative Agent (subject to the approval of the Collateral Agent and the
Required Banks) may offer to any Eligible Assignee(s) or other Person(s) as may
be agreed by the Borrower and the Administrative Agent (each a “New Bank”) the
opportunity to accept all or a portion of such Unsubscribed Increase Amount. The
effectiveness of all such increases in Total Committed Line Portions are subject
to the satisfaction of the following conditions: (1) each Bank that so elects to
increase its Committed Line Portion, each New Bank, the Administrative Agent and
the Borrower shall have executed and delivered a Committed Line Portion
Addendum, substantially in the form of Schedule 11.21; (2) the Total Committed
Line Portions after giving effect to such increases shall not exceed the Maximum
Line; (3) any fees and other amounts payable by the Borrower in connection with
such increase and accession shall have been paid; (4) any other amounts then due
hereunder shall have been paid; (5) delivery of a certificate of a Responsible
Officer of the Borrower as to the matters set forth in Section 5.01(f); and
(6) delivery to the Administrative Agent, if requested, of a legal opinion in
respect of the Committed Line Portion in form and substance reasonably
satisfactory to the Administrative Agent.

(d) Upon each Requested TCL Increase Effective Date: (i) Schedule 2.01 of this
Agreement shall be amended to incorporate the Committed Line Portion of the
applicable Bank as set forth on Attachment 1 to the applicable Committed Line
Portion Addendum without any further action or consent of any party; and
(ii) the Administrative Agent shall cause a copy of such revised Schedule 2.01
to be available to the Banks.

(e) Subject to the terms and conditions hereof, with respect to each Requested
TCL Increase Effective Date, (i) each Bank holding a Loan and/or an L/C
Obligation (an “Existing Effective Amount”) immediately prior to such Requested
TCL Effective Date (each such Bank an “Existing Bank”) severally agrees, as of
the such Requested TCL Increase Effective Date, to continue such Existing
Effective Amount and/or sell a portion of its Existing Effective Amount to other
Banks (including any New Banks) and/or purchase from other Existing Banks all or
a portion of such other Existing Effective Amounts and/or make such additional
Loans and/or accept such additional L/C Obligations as requested by the Borrower
as of such date; and (ii) each Existing Bank that has increased its Committed
Line Portion in accordance with this Section 2.14(b) and each New Bank as of
such date severally agrees to purchase from the other Existing Banks all or a
portion of such Existing Effective Amounts and/or make such Loans and/or accept
such L/C Obligations as requested by the Borrower as of such date, in each case
such that, after giving effect to all such sales, purchases, and new Loans and
L/C Obligations contemplated in clauses (i) and (ii) above, the Committed
Percentage of each Bank shall equal such Bank’s Effective Amount Percentage.

(f) The Borrower will not pay any New Bank (or any Affiliate thereof), in
connection with such New Bank becoming a Bank hereunder, any fees or other
compensation higher than that paid to the Existing Banks for equivalent
financial services rendered under this Agreement unless the Borrower notifies
the Administrative Agent prior to providing such higher fees or other
compensation to such New Bank and provides equivalent fees or other compensation
to the Existing Banks at the same time that the New Bank receives them.

 

51



--------------------------------------------------------------------------------

2.15 Payments from Guarantor and Liquidation of Collateral. So long as no
Sharing Event has occurred and notwithstanding anything to the contrary
contained herein, in the event repayment is made to the Banks with respect to
the Obligations of the Borrower (or any Affiliate thereof) hereunder by
Guarantor or pursuant to a liquidation of Collateral, such repayment shall be
shared by the Banks as provided in Section 2.11(a) hereof and upon the
occurrence of a Sharing Event, such repayment shall be shared by the Banks in
accordance with the Intercreditor Agreement.

2.16 Defaulting Bank Notwithstanding any other provision in this Agreement to
the contrary, if at any time a Bank becomes a Defaulting Bank, the following
provisions shall apply so long as any Bank is a Defaulting Bank:

(a) Until such time as the Defaulting Bank ceases to be a Bank under this
Agreement, it will retain its Committed Line Portion and will remain subject to
all of its obligations as a Bank hereunder, although it will be presumed that
such Defaulting Bank will fail to satisfy any funding obligation and,
accordingly, all other Banks hereby agree to fund Loans and Letters of Credit in
accordance with their respective Pro Rata Adjusted Advance Shares.

(b) A Defaulting Bank may cease to be a Defaulting Bank (i) as specified in the
second sentence of the definition thereof, and (ii) to the extent such
Defaulting Bank makes such purchases and/or Loans and/or accepts such L/C
Obligations as are required to make the Committed Percentage of each Bank, after
giving effect to all such purchases and new Loans and any amounts received by
any Bank pursuant to Section 2.11(a)(i), equal to such Bank’s Effective Amount
Percentage; provided that if there is more than one Defaulting Bank at such
time, the Committed Percentage and the Effective Amount Percentage of the
Non-Defaulting Banks (including any Defaulting Bank that after giving effect to
the required purchases of Loans and acceptances of L/C Obligations, would cease
to be a Defaulting Bank) shall be calculated using the aggregate Committed Line
Portions and Effective Amounts of only such Non-Defaulting Banks in the
denominators of the Committed Percentage and Effective Amount Percentage
calculations (in lieu of the Total Committed Line Portions and the Effective
Amount of all Banks). Each Bank agrees to sell to and/or purchase from the
Defaulting Bank or such other Banks, such Effective Amounts as may be required
to effect clause (ii) above.

(c) No SPT Contract entered into by an SPT Bank shall benefit from the security
package provided by the Security Documents, if at the time such SPT Contract was
entered, such SPT Bank (or its Affiliate) was a Defaulting Bank.

ARTICLE III

THE LETTERS OF CREDIT

3.01 The Letter of Credit Lines.

(a) Subject to the terms and conditions set forth herein, each Issuing Bank
agrees (A) from time to time on any Business Day during the period from the
Closing Date to the Expiration Date, to issue Letters of Credit for the account
of the Borrower under the Borrowing Base Line and in accordance with Subsections
3.02(b), 3.02(c), and 3.02(d) and (B) to honor

 

52



--------------------------------------------------------------------------------

drafts under the Letters of Credit. No SPT-Related Standby Letter of Credit
shall be Issued if, after giving effect to such Issuance, the outstanding
amounts of all SPT-Related Standby Letters of Credit (excluding all Physical
Trade Delivery-Related Standby Letters of Credit) plus the aggregate SPT Bank
Close-Out Amounts of all SPT Banks plus the aggregate outstanding Unilateral
Overage Advances of all Banks would exceed the SPT-Related L/C Cap. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower’s ability to request that an Issuing Bank Issue Letters of Credit shall
be fully revolving, and, accordingly, the Borrower may, during the foregoing
period, request that an Issuing Bank Issue Letters of Credit to replace Letters
of Credit that have expired or that have been drawn upon and reimbursed.
Borrower acknowledges and agrees that the Existing Letters of Credit are an
Obligation under this Agreement.

(b) No Issuing Bank is under any obligation to Issue any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from Issuing
such Letter of Credit, or any Requirement of Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Bank in good faith deems material to it;

(ii) such Issuing Bank has received written notice from any Bank, any other
Issuing Bank, the Administrative Agent or the Borrower, on or prior to the
Business Day prior to the requested date of Issuance of such Letter of Credit,
that one or more of the applicable conditions contained in Article V is not then
satisfied;

(iii) the expiry date of any requested Letter of Credit is after the earlier to
occur of (A) 90 days after the date of Issuance of such Letter of Credit or,
solely in the case of any 360-Day Letter of Credit, 360 days after the date of
Issuance of such 360-Day Letter of Credit or (B) the Maturity Date, or, solely
in the case of a 360-Day Letter of Credit, the 360-Day L/C Maturity Date, unless
all the Banks have approved such expiry date in writing, but any SPT-Related
Standby Letter of Credit may by its terms be renewable for successive 90-day
periods unless a notice that the applicable Issuing Bank declines to renew such
Letter of Credit is given to the applicable Issuing Bank and the Administrative
Agent on or prior to any date for notice of non-renewal to the beneficiary set
forth in such SPT-Related Standby Letter of Credit, but in any event at least
five Business Days prior to the date of the notice of non-renewal of such
SPT-Related Standby Letter of Credit, any such automatic renewal of a Letter of
Credit being subject to the fulfillment of the applicable conditions set forth
in Article V; provided that the terms of each of the SPT-Related Standby Letters
of Credit that is automatically renewable (1) shall require the applicable
Issuing Bank to give the beneficiary of such SPT-Related Standby Letter of
Credit notice of any non-renewal prior to the expiry date,

 

53



--------------------------------------------------------------------------------

(2) shall permit such beneficiary, upon receipt of such notice, to draw under
such SPT-Related Standby Letter of Credit prior to the expiry date of the
SPT-Related Standby Letter of Credit, and (3) shall not permit the expiry date
(after giving effect to any renewal) of such SPT-Related Standby Letter of
Credit in any event to be extended to a date that is later than the Maturity
Date. If a notice of non-renewal is given by the applicable Issuing Bank
pursuant to the immediately preceding sentence, the related SPT-Related Standby
Letter of Credit shall expire on its expiry date;

(iv) the expiry date of any such requested Letter of Credit is prior to the
maturity date of any financial obligation to be supported by the requested
Letter of Credit;

(v) such requested Letter of Credit is not in form and substance acceptable to
such Issuing Bank, or the Issuance of a Letter of Credit shall violate any
applicable policies of such Issuing Bank;

(vi) such Letter of Credit is for the purpose of supporting the Issuance of any
letter of credit by any other Person;

(vii) such Letter of Credit is denominated in a currency other than Dollars;

(viii) the amount of such requested Letter of Credit together with outstanding
Letters of Credit and Revolving Loans exceeds the lesser of the Borrowing Base
Advance Cap or the Total Available Committed Line Portion;

(ix) the amount of such requested Letter of Credit together with all outstanding
L/C Obligations exceeds the Issuance Cap; or

(x) the amount of such requested Letter of Credit would result in exposure of an
Issuing Bank in excess of its Issuance Cap Sub-Limit.

3.02 Issuance, Amendment and Renewal of Letters of Credit.

(a) Each Letter of Credit which is Issued hereunder shall be Issued upon the
irrevocable written request of the Borrower pursuant to a Notice of Borrowing
(Letter of Credit) in the applicable form attached hereto as Exhibit A received
by an Issuing Bank (with a copy sent by the Borrower to the Administrative
Agent) by no later than 12:00 p.m. noon (New York City time) on the proposed
date of Issuance. Each such request for Issuance of a Letter of Credit shall be
by electronic transfer or facsimile, confirmed immediately in an original
writing or by electronic transfer, in the form of an L/C Application, and shall
specify in form and detail satisfactory to such Issuing Bank: (i) the proposed
date of Issuance of the Letter of Credit (which shall be a Business Day);
(ii) whether the requested Letter of Credit would be a commercial documentary
letter of credit, SPT-Related Standby Letter of Credit, Physical Trade
Delivery-Related Standby Letter of Credit or other standby letter of credit;
(iii) the face amount of the Letter of Credit; (iv) the expiry date of the
Letter of Credit, which date shall not, without the prior, explicit consent of
each Bank, be later than the earlier to occur of (A) 90 days after the proposed
date of Issuance of such Letter of Credit or (B) the Maturity Date (or in the
case of any 360-Day Letter of Credit, the 360-Day L/C Maturity Date); (v) the
name and address of the

 

54



--------------------------------------------------------------------------------

beneficiary thereof; (vi) the documents to be presented by the beneficiary of
the Letter of Credit in case of any drawing thereunder; (vii) the full text of
any certificate to be presented by the beneficiary in case of any drawing
thereunder; and (viii) such other matters as such Issuing Bank may require. Upon
receipt of such request, the Administrative Agent will promptly notify the Banks
of the receipt by it of any L/C Application.

(b) From time to time while a Letter of Credit is outstanding and prior to the
Expiration Date, an Issuing Bank will, upon the written request of the Borrower
received by such Issuing Bank (with a copy sent by the Borrower to the
Administrative Agent) by no later than 12:00 p.m. noon (New York City time) on
the proposed date of amendment, consider the amendment of any Letter of Credit
Issued by it. Each such request for amendment of a Letter of Credit shall be
made by electronic transfer or facsimile, confirmed immediately in an original
writing or by electronic transfer, made in the form of an L/C Amendment
Application, and shall specify in form and detail satisfactory to such Issuing
Bank and the Administrative Agent: (i) the Letter of Credit to be amended;
(ii) the proposed date of amendment of the Letter of Credit (which shall be a
Business Day); (iii) the nature of the proposed amendment; and (iv) such other
matters as such Issuing Bank may require. Such Issuing Bank shall be under no
obligation to amend any Letter of Credit.

(c) The Issuing Banks and the Banks agree that, while a Letter of Credit is
outstanding and prior to the Expiration Date, at the option of the Borrower and
upon the written request of the Borrower received by an Issuing Bank (with a
copy sent to the Administrative Agent and the other Issuing Banks) by no later
than 12:00 p.m. noon (New York City time) on the proposed date of renewal, the
Issuing Bank shall, subject to Section 3.01(b), renew any Letter of Credit
Issued by it. Each such request for renewal of a Letter of Credit made by the
Borrower shall be made by electronic transfer or facsimile, confirmed
immediately in an original writing or by electronic transfer, in the form of an
L/C Amendment Application, and shall specify in form and detail satisfactory to
such Issuing Bank and the Banks: (i) the Letter of Credit to be renewed;
(ii) the proposed date of renewal of the Letter of Credit (which shall be a
Business Day); (iii) the revised expiry date of the Letter of Credit; and
(iv) such other matters as such Issuing Bank may require.

(d) If any outstanding Letter of Credit Issued by an Issuing Bank shall provide
that it shall be automatically renewed unless the beneficiary thereof receives
notice from such Issuing Bank that such Letter of Credit shall not be renewed,
and if at the time of renewal such Issuing Bank would be entitled to authorize
the automatic renewal of such Letter of Credit subject to Section 3.01(b) and in
accordance with this Subsection 3.02(d) upon the request of the Borrower, then
such Issuing Bank shall nonetheless be permitted to allow such Letter of Credit
to renew, and the Borrower and the Banks hereby authorize such renewal, and,
accordingly, such Issuing Bank shall be deemed to have received an L/C Amendment
Application from the Borrower requesting such renewal.

(e) Any Issuing Bank may, at its election, deliver any notices of termination or
other communications to any Letter of Credit beneficiary or transferee, and take
any other action as necessary or appropriate, at any time and from time to time,
in order to cause the expiry date of such Letter of Credit to be a date not
later than the Expiration Date.

 

55



--------------------------------------------------------------------------------

(f) This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).

(g) Each Issuing Bank will also deliver to the Administrative Agent a true and
complete copy of each Letter of Credit or amendment to or renewal of a Letter of
Credit Issued by it.

3.03 Risk Participations, Drawings, Reducing Letters of Credit and
Reimbursements.

(a) Immediately upon the Issuance of each Letter of Credit by an Issuing Bank,
each Bank shall be deemed to, and hereby irrevocably and unconditionally agrees
to, purchase from such Issuing Bank, on a several basis, a participation in such
Letter of Credit and each drawing or Reducing Letter of Credit Borrowing
thereunder in an amount equal to the product of (i) the Pro Rata Advance Share
(or, if a Defaulting Bank exists, and without limitation to the obligations of
such Defaulting Bank under this Section 3.03, with respect to any Non-Defaulting
Bank, its Pro Rata Adjusted Advance Share, if applicable) of such Bank, times
(ii) the maximum amount available to be drawn under such Letter of Credit and
the amount of such drawing or Reducing Letter of Credit Borrowing, respectively.
For purposes of Section 2.01, each Issuance of a Letter of Credit shall be
deemed to utilize the Committed Line Portion of each Bank by an amount equal to
the amount of such participation.

(b) In the event of any request for a drawing under a Letter of Credit Issued by
an Issuing Bank by the beneficiary or transferee thereof, such Issuing Bank will
promptly notify the Borrower. Any notice given by an Issuing Bank or the
Administrative Agent pursuant to this Subsection 3.03(b) may be oral if
immediately confirmed in writing (including by facsimile); provided, however,
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice. The Borrower shall reimburse an
Issuing Bank prior to 5:00 p.m. (New York City time), on each date that any
amount is paid by such Issuing Bank under any Letter of Credit or to the
beneficiary of a Reducing Letter of Credit in the form of a Reducing L/C
Borrowing (each such date, an “Honor Date”), in an amount equal to the amount so
paid by such Issuing Bank. In the event the Borrower fails to reimburse such
Issuing Bank for the full amount of any drawing under any Letter of Credit or of
any Reducing L/C Borrowing, as the case may be, by 5:00 p.m. (New York City
time) on the Honor Date, such Issuing Bank will promptly notify the
Administrative Agent and the Administrative Agent will promptly notify each Bank
thereof and the Borrower shall be deemed to have requested that Revolving Loans
be made by the Banks to be disbursed to such Issuing Bank not later than
one (1) Business Day after the Honor Date under such Letter of Credit, subject
to the amount of the unutilized portion of the Borrowing Base Line.

(c) In the event of any request for a Reducing L/C Borrowing by the Borrower in
association with any Reducing Letter of Credit, the amount available for drawing
under such Reducing Letter of Credit will be reduced automatically, and without
any further amendment or endorsement to such Reducing Letter of Credit, by the
amount actually paid to such beneficiary, notwithstanding the fact that the
payment creating such Reducing L/C Borrowing is not made pursuant to a
conforming and proper draw under the corresponding Reducing Letter of Credit.

 

56



--------------------------------------------------------------------------------

(d) Each Bank shall upon any notice pursuant to Subsection 3.03(b) make
available to the Administrative Agent for the account of any Issuing Bank an
amount in Dollars and in immediately available funds equal to its Pro Rata
Advance Share (or, if a Defaulting Bank exists, and without limitation to the
obligations of such Defaulting Bank under this Section 3.03, with respect to any
Non-Defaulting Bank, its Pro Rata Adjusted Advance Share, if applicable) of the
amount of the drawing or of the Reducing L/C Borrowing, as the case may be,
whereupon the Banks shall (subject to Subsection 3.03(e)) each be deemed to have
made a Revolving Loan to the Borrower in that amount. If any Bank so notified
fails to make available to the Administrative Agent for the account of such
Issuing Bank the amount of such Bank’s Pro Rata Advance Share (or, if a
Defaulting Bank exists, and without limitation to the obligations of such
Defaulting Bank under this Section 3.03, with respect to any Non-Defaulting
Bank, its Pro Rata Adjusted Advance Share, if applicable) of the amount of the
drawing or of the Reducing L/C Borrowing, as the case may be, by no later than
3:00 p.m. (New York City time) on the Business Day following the Honor Date,
then interest shall accrue on such Bank’s obligation to make such payment, from
the Honor Date to the date such Bank makes such payment, at a rate per annum
equal to the Federal Funds Effective Rate in effect from time to time during
such period. The Administrative Agent will promptly give notice of the
occurrence of the Honor Date, but failure of the Administrative Agent to give
any such notice on the Honor Date or in sufficient time to enable any Bank to
effect such payment on such date shall not relieve such Bank from its
obligations under this Section 3.03.

(e) With respect to any unreimbursed drawing or Reducing L/C Borrowing, as the
case may be, that is not converted into Revolving Loans in whole or in part for
any reason, the Borrower shall be deemed to have incurred from the relevant
Issuing Bank an L/C Borrowing in the amount of such drawing or Reducing L/C
Borrowing, as the case may be, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at a rate per annum
equal to the Default Rate, and each Bank’s payment to such Issuing Bank pursuant
to Subsection 3.03(d) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Bank in
satisfaction of its participation obligation under this Section 3.03.

(f) In the event that payment under any Letter of Credit Issued by an Issuing
Bank is drawn or purported to be drawn in a currency other than United States
Dollars, the amount of reimbursement to such Issuing Bank therefor shall be
calculated on the basis of such Issuing Bank’s selling rate of exchange in
effect (for the date on which such Issuing Bank pays such draft or reimburses
any of its correspondents which paid such draft) for cable transfers to the
place where and in the currency in which such draft is payable. The Borrower
shall comply with any and all governmental exchange regulations now or hereafter
applicable to any foreign exchange, and shall indemnify and hold the Banks
harmless from any failure of the Borrower so to comply. If, for any cause
whatsoever, there exists at the time in question no rate of exchange generally
current at such Issuing Bank for effective cable transfer of the sort above
provided for, the Borrower agrees to pay the Banks on demand an amount in United
States Dollars equivalent to the actual cost of settlement of such Issuing
Bank’s obligation to the payor of the draft or acceptance or any holder thereof,
as the case may be, and however and whenever such settlement may be made by such
Issuing Bank.

 

57



--------------------------------------------------------------------------------

(g) Each Bank’s obligation in accordance with this Agreement to make the
Revolving Loans or L/C Advances, as contemplated by this Section 3.03, as a
result of a drawing under a Letter of Credit or Reducing L/C Borrowing, shall be
absolute and unconditional and without recourse to the relevant Issuing Bank and
shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Bank may have
against such Issuing Bank, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default, an Event of Default
or a Material Adverse Effect; or (iii) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

3.04 Repayment of Participations.

(a) Upon (and only upon) receipt by the Administrative Agent for the account of
an Issuing Bank of immediately available funds from the Borrower (i) in
reimbursement of any payment made by such Issuing Bank under a Letter of Credit
or in connection with a Reducing L/C Borrowing with respect to which any Bank
has paid the Administrative Agent for the account of such Issuing Bank for such
Bank’s participation in the Letter of Credit pursuant to Section 3.03 or (ii) in
payment of interest thereon, the Administrative Agent will pay to each Bank, in
the same funds as those received by the Administrative Agent for the account of
such Issuing Bank, the amount of such Bank’s Pro Rata Advance Share (or, if a
Defaulting Bank exists, and without limitation to the obligations of such
Defaulting Bank under this Section 3.04, with respect to any Non-Defaulting
Bank, its Pro Rata Adjusted Advance Share, if applicable) of such funds.

(b) If the Administrative Agent or an Issuing Bank is required at any time to
return to the Borrower, or to a trustee, receiver, liquidator, custodian, or any
official in any Insolvency Proceeding, any portion of the payments made by the
Borrower to the Administrative Agent for the account of such Issuing Bank
pursuant to Subsection 3.04(a) in reimbursement of a payment made under a Letter
of Credit or in connection with a Reducing L/C Borrowing or interest or fee
thereon, each Bank shall, on demand of such Issuing Bank, forthwith return to
the Administrative Agent or such Issuing Bank the amount of its Pro Rata Advance
Share (or, if a Defaulting Bank exists, and without limitation to the
obligations of such Defaulting Bank under this Section 3.04, with respect to any
Non-Defaulting Bank, its Pro Rata Adjusted Advance Share, if applicable) of any
amounts so returned by the Administrative Agent or such Issuing Bank plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Bank to the Administrative Agent or such Issuing Bank, at a
rate per annum equal to the Federal Funds Effective Rate in effect from time to
time.

3.05 Role of the Issuing Banks.

(a) Each Bank and the Borrower agree that, in paying any drawing under a Letter
of Credit Issued by an Issuing Bank or funding any Reducing L/C Borrowing, such
Issuing Bank shall not have any responsibility to obtain any document (other
than any sight draft or certificates expressly required by such Letter of
Credit, but with respect to Reducing Letter of Credit Borrowings, no document of
any kind need be obtained) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document.

 

58



--------------------------------------------------------------------------------

(b) No Agent-Related Person nor any of the respective correspondents,
participants or assignees of any Issuing Bank shall be liable to any Bank for:
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Banks; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any L/C-Related Document.

(c) The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. No
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of any Issuing Bank, shall be liable or responsible for any of the
matters described in clauses (a) through (g) of Section 3.06; provided, however,
that, anything in such clauses or elsewhere herein to the contrary
notwithstanding, the Borrower may have a claim against an Issuing Bank, and such
Issuing Bank may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such Issuing
Bank’s willful misconduct or gross negligence or such Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing: (i) the Issuing Banks may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary; and (ii) the Issuing
Banks shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

3.06 Obligations Absolute. The Obligations of the Borrower under this Agreement
and any L/C-Related Document to reimburse an Issuing Bank for a drawing under a
Letter of Credit or for a Reducing L/C Borrowing, and to repay any L/C Borrowing
and any drawing under a Letter of Credit or Reducing L/C Borrowing converted
into Revolving Loans, shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement and each such other
L/C-Related Document under all circumstances, including the following:

(a) any lack of validity or enforceability of this Agreement or any L/C-Related
Document;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any Letter of
Credit or any other amendment or waiver of or any consent to departure from all
or any of the L/C-Related Documents;

(c) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C-Related Documents or any unrelated transaction;

 

59



--------------------------------------------------------------------------------

(d) any draft, demand, certificate or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit;

(e) any payment by any Issuing Bank under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of any Letter of Credit; or any payment made by any Issuing Bank under any
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of any Letter of Credit, including any arising in connection with any
Insolvency Proceeding;

(f) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guarantee, for all
or any of the Obligations of the Borrower in respect of any Letter of Credit; or

(g) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

Notwithstanding anything to the contrary in this Section 3.06 or in the
Continuing Agreement for Letters of Credit, the Issuing Banks shall not be
excused from liability to Borrower to the extent of any direct damages (as
opposed to consequential, indirect and punitive damages, claims in respect of
which are hereby waived by Borrower) suffered by Borrower that are caused by any
of the Issuing Bank’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof, provided, however, that the parties hereto expressly
agree that:

(i) the Issuing Banks may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii) the Issuing Banks shall have the right, in their sole discretion exercised
in good faith, to decline to accept documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and

(iii) this sentence shall establish the standard of care to be exercised by the
Banks when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 

60



--------------------------------------------------------------------------------

3.07 Cash Collateral Pledge. Unless otherwise consented to, in writing, by the
Administrative Agent, (i) if an Issuing Bank has honored any full or partial
drawing request on any Letter of Credit and such drawing has resulted in an L/C
Borrowing hereunder, or (ii) if, as of the Expiration Date, any Letters of
Credit may for any reason remain outstanding and partially or wholly undrawn,
the Borrower shall immediately Cash Collateralize the L/C Obligations in an
amount equal to 105% of such L/C Obligations. Upon the occurrence of the
circumstances described in Section 2.06 requiring the Borrower to Cash
Collateralize Letters of Credit, the Borrower shall immediately Cash
Collateralize the L/C Obligations in an amount equal to the applicable excess.
Upon the occurrence of and during the continuation of any Event of Default the
Borrower shall immediately Cash Collateralize the L/C Obligations in an amount
equal to 105% of the Effective Amount of the L/C Obligations as of such date.

3.08 Letter of Credit Fees.

(a) The Borrower shall pay to each Issuing Bank, for its own account, such
customary fees and charges in connection with the issuance, administration,
payment, negotiation and amendment of each Letter of Credit as the Borrower and
the Issuing Bank shall from time to time agree.

(b) The Borrower shall pay to the Administrative Agent for the account of each
of the Banks a letter of credit fee with respect to each of the Letters of
Credit Issued hereunder equal to the greater of (i) $700 or (ii) the Applicable
Margin, together with any related fees such as telecopy, facsimile and courier
fees, such letter of credit fees to be due and payable monthly in arrears (on
such fees accrued through and including the last day of such calendar month) on
the later to occur of (i) the fifth Business Day of the immediately succeeding
calendar month, and (ii) two Business Days following receipt of a final invoice
for the same, commencing on the first such monthly date to occur after the
Closing Date.

3.09 Applicability of Uniform Customs and Practice and ISP98. Unless otherwise
expressly agreed by an Issuing Bank and the Borrower when a Letter of Credit is
Issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of Issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each standby Letter of Credit and documentary
Letter of Credit. If Borrower desires to use the rules of the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
Issuance) for standby Letters of Credit, Borrower shall request and note this
explicitly on the standby Letter of Credit application.

3.10 Existing Letters of Credit. Borrower hereby acknowledges and agrees that
the Existing Letters of Credit listed on Schedule 3.10 hereto shall be deemed to
be Letters of Credit Issued under this Agreement for all purposes.

 

61



--------------------------------------------------------------------------------

ARTICLE IV

TAXES, YIELD PROTECTION AND ILLEGALITY

4.01 Taxes.

(a) Any and all payments by the Borrower to each Bank or any or all of the
Agents under this Agreement and any other Loan Document shall be made free and
clear of, and without deduction or withholding for, any Taxes. In addition, the
Borrower shall pay all Other Taxes.

(b) If the Borrower shall be required by law to deduct or withhold any Taxes,
Other Taxes or Further Taxes from or in respect of any sum payable hereunder to
any Bank or the Administrative Agent, then:

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Bank or the
Administrative Agent, as the case may be, receives and retains an amount equal
to the sum it would have received and retained had no such deductions or
withholdings been made;

(ii) the Borrower shall make such deductions and withholdings;

(iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

(iv) the Borrower shall also pay to each Bank or the Administrative Agent for
the account of such Bank, at the time interest is paid, Further Taxes in the
amount that Bank specifies as necessary to preserve the after-tax yield the Bank
would have received if such Taxes, Other Taxes or Further Taxes had not been
imposed.

(c) The Borrower agrees to indemnify and hold harmless each Bank and the
Administrative Agent for the full amount of (i) Taxes, (ii) Other Taxes, and
(iii) Further Taxes in the amount that the Administrative Agent or such Bank
specifies as necessary to preserve the after-tax yield the Administrative Agent
or such Bank would have received if such Taxes, Other Taxes or Further Taxes had
not been imposed, and any liability (including penalties, interest, additions to
tax and expenses) arising therefrom or with respect thereto, whether or not such
Taxes, Other Taxes or Further Taxes were correctly or legally asserted,
provided, however, that the Borrower shall not be required to indemnify or hold
harmless any Bank to the extent (but only to the extent) of such Bank’s gross
negligence or willful misconduct. Payment under this indemnification shall be
made within 30 days after the date the Bank or the Administrative Agent makes
written demand therefor.

(d) Within 30 days after the date of any payment by the Borrower of Taxes, Other
Taxes or Further Taxes, the Borrower shall furnish the Administrative Agent the
original or a certified copy of a receipt evidencing payment thereof, or other
evidence of payment satisfactory to the Administrative Agent.

 

62



--------------------------------------------------------------------------------

(e) If the Borrower is required to pay any amount to the Administrative Agent or
any Bank pursuant to subsection (b) or (c) of this Section, then such Bank shall
use reasonable efforts (consistent with legal and regulatory restrictions) to
change the jurisdiction of its Lending Office so as to eliminate any such
additional payment by the Borrower which may thereafter accrue, if such change
in the judgment of such Bank is not otherwise disadvantageous to such Bank.

4.02 Illegality.

(a) If any Bank determines that the introduction of any Requirement of Law, or
any change in any Requirement of Law, or in the interpretation or administration
of any Requirement of Law, has made it unlawful, or that any central bank or
other Governmental Authority has asserted that it is unlawful, for such Bank or
its applicable Lending Office to make Offshore Rate Loans, then, on notice
thereof by such Bank to the Borrower through the Administrative Agent, any
obligation of that Bank to make Offshore Rate Loans shall be suspended until the
Bank notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.

(b) If a Bank determines that it is unlawful to maintain any Offshore Rate Loan,
the Borrower shall, upon receipt of notice of such fact and demand from such
Bank (with a copy to the Administrative Agent), prepay in full, without premium
or penalty, such Offshore Rate Loans of that Bank then outstanding, together
with interest accrued thereon either on the last day of the Interest Period
thereof, if the Bank may lawfully continue to maintain such Offshore Rate Loans
to such day, or immediately, if the Bank may not lawfully continue to maintain
such Offshore Rate Loan. If the Borrower is required to so prepay any Offshore
Rate Loan, then concurrently with such prepayment, the Borrower shall borrow
from the affected Bank, in the amount of such repayment, a Base Rate Loan.

4.03 Increased Costs and Reduction of Return.

(a) If any Bank determines that, due to either (i) the introduction of or any
change (other than any change by way of imposition of or increase in reserve
requirements included in the calculation of the Offshore Rate or in respect of
the assessment rate payable by any Bank to the FDIC for insuring U.S. deposits)
in or in the interpretation of any law or regulation or (ii) the compliance by
that Bank with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to such Bank of agreeing to make or making, funding or
maintaining any Offshore Rate Loans or participating in Letters of Credit, or,
in the case of an Issuing Bank, any increase in the cost to such Issuing Bank of
agreeing to issue, issuing or maintaining any Letter of Credit or of agreeing to
make or making, funding or maintaining any unpaid drawing under any Letter of
Credit, then the Borrower shall be liable for, and shall from time to time,
within 30 days of demand (with a copy of such demand to be sent to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank, additional amounts as are sufficient to compensate such Bank for such
increased costs, provided, however, that the Borrower shall not be required to
pay any such amount to the extent that such amount is reflected in changes in
the Base Rate, the Offshore Rate or other fees or charges of such Bank.

 

63



--------------------------------------------------------------------------------

(b) If any Bank shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by the Bank (or its
Lending Office) or any corporation controlling the Bank with any Capital
Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by the Bank or any corporation controlling the Bank
and (taking into consideration such Bank’s or such corporation’s policies with
respect to capital adequacy and such Bank’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
loans, credits or obligations under this Agreement, then, within 30 days of
demand of such Bank to the Borrower through the Administrative Agent, the
Borrower shall pay to the Bank, from time to time as specified by the Bank,
additional amounts sufficient to compensate the Bank for such increase,
provided, however, that the Borrower shall not be required to pay any such
amount to the extent that such amount is reflected in changes in the Base Rate.

4.04 Funding Losses. The Borrower shall reimburse each Bank and hold each Bank
harmless from any loss or expense which the Bank may sustain or incur as a
consequence of:

(a) the failure of the Borrower to make on a timely basis any payment of
principal of any Offshore Rate Loan;

(b) the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;

(c) the failure of the Borrower to make any prepayment in accordance with any
notice delivered under Section 2.06;

(d) the prepayment (including prepayments made pursuant to Article II but
excluding prepayments made pursuant to Section 4.02) or other payment (including
after acceleration thereof) of an Offshore Rate Loan on a day that is not the
last day of the relevant Interest Period;

(e) the automatic conversion under Section 2.04 of any Offshore Rate Loan to a
Base Rate Loan on a day that is not the last day of the relevant Interest Period
except any such automatic conversion resulting from prepayments required by
Section 4.02; or

(f) that arise as a result of any payments, sales, purchases or other transfers
contemplated in Section 2.14 on any Requested TCL Effective Date;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Offshore Rate Loans or from fees payable
to terminate the deposits from which such funds were obtained. For purposes of
calculating amounts payable by the Borrower to the Banks under this Section and
under Section 4.03, each Offshore Rate Loan made by a Bank (and each related
reserve, special deposit or similar requirement) shall be conclusively deemed to
have been funded at the LIBOR used in determining the Offshore Rate for such
Offshore Rate Loan by a matching deposit or other borrowing in the interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Offshore Rate Loan is in fact so funded.

 

64



--------------------------------------------------------------------------------

4.05 [RESERVED].

4.06 Reserves on Offshore Rate Loans. The Borrower shall pay to each Bank, as
long as such Bank shall be required under regulations of the FRB to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional costs on the unpaid principal amount of each Offshore Rate Loan equal
to the actual costs of such reserves allocated to such Loan by the Bank (as
determined by the Bank in good faith, which determination shall be conclusive),
payable on each date on which interest is payable on such Loan, provided,
however, that the Borrower shall have received at least 15 days’ prior written
notice (with a copy to the Administrative Agent) of such additional interest
from the Bank. If a Bank fails to give notice 15 days prior to the relevant
Interest Payment Date, such additional interest shall be payable 15 days from
receipt of such notice.

4.07 Certificates of Banks. Together with any demand by a Bank for reimbursement
or compensation pursuant to this Article IV, such Bank shall provide to the
Borrower (with a copy to the Administrative Agent) a certificate signed by an
authorized officer of the Bank (a) describing the event giving rise to such
demand, and (b) showing the method and detailed calculations (which may include
any reasonable averaging, attribution or allocation procedures) used by the Bank
to determine the amount demanded by the Bank. In calculating the amount of
costs, expenses, capital requirements or rate of reduction allocable to the
Borrower, such Bank shall use such reasonable methods as such Bank shall
determine. Such calculation and certification shall be conclusive and binding on
the Borrower in the absence of manifest error.

4.08 Substitution of Banks. Upon the receipt by the Borrower from any Bank (an
“Affected Bank”) of a claim for compensation under Section 4.03 or upon the
Borrower repaying any Loan (or portion thereof) advanced hereunder pursuant to
Section 2.12 as a result of a Bank failing to fund its Pro Rata Advance Share to
the Administrative Agent (such constituting a Defaulting Bank as defined in
Section 1.01), the Borrower may: (a) request the Affected Bank to use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates if, in the judgment of such Affected Bank, such
designation or assignment (i) eliminates or reduces, in the future, amounts
payable pursuant to Section 4.03 and (ii) does not subject the Affected Bank to
any unreimbursed costs or expense (and the Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Affected Bank in connection with
any such designation or assignment); (b) request the Affected Bank or the
Defaulting Bank (as the case may be) to use its best efforts to designate a
replacement bank or financial institution satisfactory to the Borrower to
acquire and assume all or a ratable part of all of such Affected Bank’s or
Defaulting Bank’s (as the case may be) Loans and Committed Line Portion (a
“Replacement Bank”); (c) request one or more of the other Banks to acquire and
assume all or part of such Affected Bank’s Loans and Committed Line Portion;
(d) designate a Replacement Bank or (e) remove such Defaulting Bank (in its
various capacities hereunder)

 

65



--------------------------------------------------------------------------------

upon the payment of all amounts then due to such Defaulting Bank hereunder at
par, to the extent such removal is approved by the Agents. Any such designation
of an alternative office, branch or Affiliate under clause (a) above and any
such designation of a Replacement Bank under clause (b) or (d) shall be subject
to the prior written consent of the Swing Line Bank and each Issuing Bank (which
consent shall not be unreasonably withheld).

4.09 Survival. The agreements and Obligations of the Borrower in this Article IV
shall survive the payment of all other Obligations.

ARTICLE V

CLOSING ITEMS

5.01 Matters to be Satisfied Upon Execution of Agreement. At the time the Banks
execute this Agreement, unless otherwise waived by the Banks, the Documentation
Agent shall have received all of the following, in form and substance
satisfactory to the Documentation Agent, the Administrative Agent, and each
Bank:

(a) Loan Documents. This Agreement, the Notes, the Security Agreement, the
Guaranty, the Atmos Support Agreement, that certain Subordination Agreement
dated as of the date hereof between the Guarantor, as subordinated creditor, and
the Administrative Agent, and certain other documents executed in connection
with the Original Credit Agreement, and each other document or certificate
executed in connection with this Agreement, executed by each party thereto;

(b) Resolutions; Incumbency. Copies of the resolutions of the members of the
Borrower authorizing the transactions contemplated hereby, certified as of the
Closing Date by the Secretary of the Borrower, and certifying the names and true
signatures of the officers of the Borrower authorized to execute, deliver and
perform, as applicable, this Agreement, and all other Loan Documents to be
delivered by the Borrower hereunder;

(c) Organization Documents; Existence; Good Standing. The articles or
certificate of formation and the regulations of the Borrower as in effect on the
Closing Date, all certified by the Secretary of the Borrower as of the Closing
Date, and the articles or certificate of formation and the Bylaws or regulations
of Atmos Energy Corporation and Atmos Energy Holdings, Inc. as in effect on the
Closing Date, all certified by the Secretary of Atmos Energy Corporation and
Guarantor as of the Closing Date together with certificates of existence and
good standing for the Borrower, Atmos Energy Corporation and Guarantor from the
Secretary of State (or similar, applicable Governmental Authority) of its state
of incorporation and each state where not being in good standing on the part of
the Borrower, Atmos Energy Corporation and/or the Guarantor would have a
Material Adverse Effect on such entity’s transactions within such state,
certified as of, or reasonably close to, the Closing Date;

(d) Legal Opinions. Legal opinion of counsel to the Borrower and counsel to
Guarantor each addressed to the Administrative Agent and the Banks, in form and
substance acceptable to the Administrative Agent and the Banks;

 

66



--------------------------------------------------------------------------------

(e) Payment of Fees. Evidence of payment by the Borrower of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with Attorney Costs of Agents to the extent invoiced
prior to or on the Closing Date, which Attorney Costs of Agents, for the
avoidance of doubt, have not been invoiced as of the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute the Agents’ reasonable
estimate of Attorney Costs incurred or to be incurred by them through the
closing proceedings (provided, however, that such estimate shall not thereafter
preclude final settling of accounts between the Borrower and Agents); including
any such costs, fees and expenses arising under or referenced in Sections 2.09
and 11.04(a) and all costs of the auditors and consultants retained by the Banks
in connection with the Obligations of the Borrower to Agents;

(f) Certificate. A certificate signed by a Responsible Officer of the Borrower,
dated as of the Closing Date, stating to the best of such officer’s knowledge
that:

(i) The representations and warranties contained in Article VI are true and
correct on and as of such date, as though made on and as of such date; and

(ii) No Default or Event of Default exists or would result from the Credit
Extension.

(g) Insurance. Evidence of insurance required to be maintained by the Borrower
hereunder;

(h) Filings. Evidence that all filings needed to perfect the security interests
granted by the Security Documents have been completed or due provision has been
made therefor;

(i) Service of Process Form. An acknowledgement letter from Corporation Service
Company as contemplated by Subsection 11.16(b);

(j) Bailee Acknowledgments. Copies of the Bailee acknowledgement letters,
substantially in the form set forth in Exhibit H hereto, duly executed by the
Borrower and sent to the applicable bailees associated with each Location of
Inventory Storage set forth on Schedule 7.03(f);

(k) Collateral Position Report. The Administrative Agent shall have received a
Borrowing Base Collateral Position Report (substantially in the form of such
report as defined in the Original Collateral Agreement as in effect immediately
prior to the date hereof) that accurately reflects the information recorded
therein as of December 15, 2008, and that has been duly executed by a
Responsible Officer of the Borrower; and

(l) Other Documents. Such other approvals, opinions, documents or materials as
the Agents or any Bank may request.

5.02 Conditions to Each Credit Extension. The agreement of each Bank to make any
Loan requested to be made by it on any date and the agreement of the Issuing
Banks to Issue any Letter of Credit is subject to the satisfaction of the
following conditions precedent:

(a) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing or Notice of Borrowing (Letter of Credit Request) pursuant to
Section 2.03 or Section 3.02, as the case may be.

 

67



--------------------------------------------------------------------------------

(b) Representations and Warranties. Each of the representations and warranties
made by the Borrower and the Guarantor in or pursuant to the Loan Documents
shall be true and correct in all material respects on and as of such date as if
made on and as of such date, except to the extent any such representation and
warranty relates solely to a specified prior date, in which case such
representation and warranty shall be true and correct in all material respects
as of such specified date.

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Credit Extensions
requested to be made on such date.

(d) Borrowing Availability. The aggregate Effective Amount outstanding under
this Agreement shall not exceed the lesser of the Borrowing Base Advance Cap or
the Total Available Committed Line Portion.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section 5.02 have been satisfied.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agents and each Bank that:

6.01 Existence and Power. Each of the Borrower, its Subsidiaries and Guarantor:

(a) is a limited liability company or corporation, as the case may be, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization;

(b) has the power and authority and all governmental licenses, authorizations,
consents and approvals to own its assets, carry on their business and to
execute, deliver, and perform their respective Obligations under the Loan
Documents;

(c) is duly qualified as a foreign limited liability company or corporation, as
the case may be, and is licensed and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification or license; and to the best
knowledge of such Person, is in compliance with all Requirements of Law.

 

68



--------------------------------------------------------------------------------

6.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower and Guarantor of each Loan Document to which such Person is party,
have been duly authorized and do not and will not:

(a) contravene the terms of the Organization Documents of such Person;

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any Contractual Obligation to which
such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or

(c) to the best knowledge of the Borrower, violate any Requirement of Law.

6.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower or any of its Subsidiaries or
Guarantor, as applicable, of any Loan Document.

6.04 Binding Effect. This Agreement and each other Loan Document to which the
Borrower or any of its Subsidiaries or Guarantor is a party constitute the
legal, valid and binding obligations of such Person to the extent that it is a
party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by general principles of equity.

6.05 Litigation. Except as specifically disclosed in Schedule 6.05, there are no
actions, suits or proceedings, pending, or to the knowledge of the Borrower, or
Guarantor threatened at law, in equity, in arbitration or before any
Governmental Authority, against the Borrower, or any of its Subsidiaries or
Guarantor or any of their respective properties which purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or thereby; and no injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this Agreement or any other Loan Document, or directing that
the transactions provided for herein or therein not be consummated as herein or
therein provided.

6.06 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by the Borrower. As of the Closing Date, neither
the Borrower nor any of its Subsidiaries are in default under or with respect to
any Contractual Obligation in any respect which, individually or together with
all such defaults, could reasonably be expected to have a Material Adverse
Effect.

6.07 ERISA Compliance. Except as specifically disclosed in Schedule 6.07:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the

 

69



--------------------------------------------------------------------------------

IRS and to the best knowledge of the Borrower, nothing has occurred which would
cause the loss of such qualification. The Borrower and each ERISA Affiliate have
made all required contributions to any Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan, that have resulted or could reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(c) (i) To the Borrower’s best knowledge, no ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) or
ERISA.

6.08 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for the purposes set forth in and permitted by Section 7.12. Neither
the Borrower nor any Subsidiary is generally engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.

6.09 Title to Properties. The Borrower and each of its Subsidiaries have good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, have a Material Adverse Effect. As of the Closing Date, the
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Permitted Liens.

6.10 Taxes. The Borrower and its Subsidiaries have filed all Federal and other
material tax returns and reports required to be filed, and have paid all Federal
and other material taxes, assessments, fees and other governmental charges shown
thereon to be due and payable, and have paid all material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets as due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any of its Subsidiaries that would, if made,
have a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

6.11 Financial Condition.

(a) The unaudited balance sheet of the Borrower dated as of September 30, 2008:

(i) fairly presents the financial condition of the Borrower as of the date
thereof; and

(ii) shows all material indebtedness and other liabilities, direct or
contingent, of the Borrower and as of the date thereof, including liabilities
for taxes, material commitments and Contingent Obligations.

(b) Since September 30, 2008, there has been no Material Adverse Effect.

6.12 Environmental Matters. The Borrower conducts in the ordinary course of
business a review of the effect of existing Environmental Laws and existing
Environmental Claims on its business, operations and properties, and as a result
thereof the Borrower has reasonably concluded that, except as previously
specifically disclosed in Schedule 6.12, such Environmental Laws and
Environmental Claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

6.13 Regulated Entities. Neither the Borrower, nor any Person controlling the
Borrower, or any of its Subsidiaries, is an “Investment Company” within the
meaning of the Investment Company Act of 1940. The Borrower is not subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other Federal or state statute or regulation limiting its ability to incur
Indebtedness.

6.14 No Burdensome Restrictions. Neither the Borrower nor any of its
Subsidiaries is a party to or bound by any Contractual Obligation or subject to
any restriction in any Organization Document or any Requirement of Law which
could reasonably be expected to have a Material Adverse Effect.

6.15 Copyrights, Patents, Trademarks and Licenses, Etc. To the Borrower’s best
knowledge, the Borrower or its Subsidiaries own or are licensed or otherwise
have the right to use all of the patents, trademarks, service marks, trade
names, copyrights, contractual franchises, authorizations and other rights that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person. To the knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person. Except as specifically disclosed in Schedule 6.05, no claim or
litigation regarding any of the foregoing is pending or threatened, and no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Borrower,
proposed.

6.16 Subsidiaries. The Borrower has no Subsidiaries other than those
specifically disclosed in part (a) of Schedule 6.16 hereto and has no equity
investments in any other corporation or entity other than those specifically
disclosed in part (b) of Schedule 6.16.

 

71



--------------------------------------------------------------------------------

6.17 Insurance. Except as specifically disclosed in Schedule 6.17, the
properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or such Subsidiary operates.

6.18 Full Disclosure. To the Borrower’s best knowledge, none of the
representations or warranties made by the Borrower or any of its Subsidiaries in
the Loan Documents as of the date such representations and warranties is made or
deemed made, and none of the statements contained in any exhibit, report,
statement or certificate furnished by or on behalf of the Borrower or any of its
Subsidiaries in connection with the Loan Documents (including the offering and
disclosure materials delivered by or on behalf of the Borrower to the Banks
prior to the Closing Date), contains any untrue statement of a material fact or
omits any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Loan or other Obligation shall remain unpaid or unsatisfied, or
any Letter of Credit or any Committed Line Portion shall remain outstanding:

7.01 Financial Statements. The Borrower shall deliver to the Banks, in form and
detail satisfactory to the Banks:

(a) as soon as available, but not later than 120 days after the end of each
fiscal year, (i) a copy of the consolidated audited financial statements to
include a balance sheet as at the end of such year for each of (A) Atmos Energy
Corporation, (B) Atmos Energy Holdings, Inc. and (C) the Borrower, (ii) a copy
of the consolidating unaudited financial statements to include a consolidating
balance sheet as at the end of such year for Atmos Energy Holdings, Inc. and the
Borrower and (iii) a copy of the consolidated audited financial statements of
the Borrower and its Subsidiaries, and the related statements of income or
operations, members’ capital and cash flows for such year for such entities,
setting forth in each case in comparative form the figures for the previous
fiscal year, and accompanied by the opinion of a nationally-recognized
independent public accounting firm (“Independent Auditor”), which opinion shall
state that such financial statements present fairly the financial position for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years. Such opinion shall not be qualified or limited because of a
restricted or limited examination by the Independent Auditors of any material
portion of the records of such entities;

(b) as soon as available, but not later than sixty (60) days after the end of
each of the first three fiscal quarters of each fiscal year of Atmos Energy
Holdings, Inc. and Atmos Energy Corporation, (i) the unaudited consolidated
financial statements of Atmos Energy Corporation and Atmos Energy Holdings,
Inc., each to include a balance sheet as at the end of such fiscal quarter, with
the related statements of income and/or operations, members’ capital

 

72



--------------------------------------------------------------------------------

and cash flows for such year for such entities, for the period commencing at the
end of the previous fiscal quarter and ending with the end of such fiscal
quarter and for the period commencing at the end of the previous fiscal year and
ending with the end of such fiscal quarter, setting forth in comparative form,
in the case of each such consolidated balance sheet, the corresponding figures
as of the last day of the corresponding period in the immediately preceding
fiscal year and, in the case of each such consolidated statement of income and
operations, members’ capital and cash flows, the corresponding figures for the
corresponding period in the immediately preceding fiscal year, and (ii) the
unaudited consolidating balance sheet and income statement of Atmos Energy
Holdings, Inc.; and

(c) as soon as available, but not later than 45 days after the end of each
month, the consolidated financial statements of the Borrower and its
subsidiaries in form acceptable to Banks.

7.02 Certificates; Other Information. The Borrower shall furnish to the Agents
and the Banks:

(a) concurrently with the delivery of the financial statements referred to in
Subsections 7.01(a), (b), and (c), an Embedded Value Report as of the date of
such financial statements and a Compliance Certificate, each executed by a
Responsible Officer of the Borrower;

(b) a Borrowing Base Collateral Position Report executed by a Responsible
Officer of the Borrower as of 15th day of each month and as of the last Business
Day of each month, in each case delivered within ten (10) days of such reporting
date; provided, however, that if any Borrowing Base Collateral Position Report
fails to reflect an “excess” (as contemplated by such report) of greater than
10% over the lesser of Borrowing Base Advance Cap or the Total Available
Committed Line Portion applicable as of such reporting date, then until two
consecutive Borrowing Base Collateral Position Reports have evidenced an
“excess” (as contemplated by such report) of greater than 10% over the lesser of
Borrowing Base Advance Cap and the Total Available Committed Line Portion
applicable as of the applicable reporting date for such reports, the Borrower
shall provide two additional Borrowing Base Collateral Position Reports per
month, one as of the 7th day of each month and the other as of the 22nd day of
each month. Upon the delivery of the second consecutive Borrowing Base
Collateral Position Report evidencing a greater than 10% “excess”, the Borrower
will revert to delivering two (2) Borrowing Base Collateral Position Reports per
month as described in the first portion of this Section 7.02(b);

(c) on or before the tenth (10th) day of each month, a Net Position Report as of
the first (1st) day of said month, and on or before the twenty-fifth (25th) day
of each month, a Net Position Report as of the fifteenth (15th) day of such
month, in each case certified by a Responsible Officer of the Borrower;

(d) promptly when available, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary as the Agents,
at the request of any Bank, may from time to time reasonably request;

 

73



--------------------------------------------------------------------------------

(e) a quarterly report of inventory storage locations at each quarter end;

(f) a SPT Activity Report executed by a Responsible Officer of the Borrower as
of 15th day of each month and as of the last Business Day of each month, in each
case delivered within ten (10) days of such reporting date; provided that if any
such SPT Activity Report evidences that the Borrower has an “SPT Activity
Utilization Ratio” (as defined therein) of 90% or more, then the Borrower shall
provide additional SPT Activity Reports on the 7th day and the 22nd day of each
month, in each case delivered within seven (7) days of such reporting date,
until such time as the last delivered SPT Activity Report evidences an “SPT
Activity Utilization Ratio” of 80% or less; and

(g) a report, to be delivered concurrently with the financial statements
delivered pursuant to Section 7.01(c), that sets forth the Cumulative Loss as of
the end of the calendar month to which the financial statements that are being
delivered concurrently relate.

7.03 Notices. The Borrower shall promptly notify the Agents and each Bank:

(a) of the occurrence of any Default or Event of Default, and of the occurrence
or existence of any event or circumstance that could reasonably be expected to
become a Default or Event of Default;

(b) of the occurrence of any event which could reasonably be expected to cause a
material impairment of the Collateral Position;

(c) of the occurrence of any event which could reasonably be expected to cause a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a material Contractual Obligation of the Borrower or any
Subsidiary; (ii) any material dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
proceedings pursuant to any applicable Environmental Laws;

(d) of the occurrence of any of the following events affecting the Borrower or
any ERISA Affiliate (but in no event more than 10 days after the Borrower
receives notice or becomes aware of such event), and deliver to the Agents and
each Bank a copy of any notice with respect to such event that is filed with a
Governmental Authority and any notice delivered by a Governmental Authority to
the Borrower or any ERISA Affiliate with respect to such event:

(i) an ERISA Event;

(ii) a material increase in the Unfunded Pension Liability of any Pension Plan;

(iii) the adoption of, or the commencement of contributions to, any Plan subject
to Section 412 of the Code by the Borrower or any ERISA Affiliate; or

the adoption of any amendment to a Plan subject to Section 412 of the Code, if
such amendment results in a material increase in contributions or Unfunded
Pension Liability;

 

74



--------------------------------------------------------------------------------

(e) of any material change in accounting policies or financial reporting
practices by the Borrower; and

(f) of any intended relocation of inventory or any intended new location of
inventory owned by the Borrower, at least ten (10) Business Days prior to the
date such inventory is to be stored at such location.

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower or any affected
Subsidiary proposes to take with respect thereto and at what time. Each notice
under Subsection 7.03(a) shall describe with particularity any and all clauses
or provisions of this Agreement or other Loan Document that have been (or
reasonably could be expected to be) breached or violated as therein provided.

7.04 Preservation of Corporate Existence, Etc. The Borrower shall, and shall
cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its existence and good
standing under the laws of its state or jurisdiction of organization;

(b) preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business;

(c) use reasonable efforts, in the ordinary course of business, to preserve its
business organization and goodwill; and

(d) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

7.05 Maintenance of Property. The Borrower shall maintain, and shall cause each
of its Subsidiaries to maintain and preserve, all its property used or useful in
its business in good working order and condition, ordinary wear and tear
excepted, and make all necessary repairs thereto and renewals and replacements
thereof except in any case where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

7.06 Insurance. The Borrower shall maintain, and shall cause each of its
Subsidiaries to maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, including, without
limitation, marine cargo insurance, if appropriate.

 

75



--------------------------------------------------------------------------------

7.07 Payment of Obligations. The Borrower shall pay, and shall cause each of its
Subsidiaries to pay and discharge, as the same shall become due and payable, all
their respective material obligations and liabilities, including:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings and unless adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary;

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by the Borrower or Subsidiary, and provided that at such time the claim becomes
a Lien (other than a lis pendens notice), it shall be promptly paid; and

(c) all indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

7.08 Compliance with Laws. The Borrower shall comply, and shall cause each of
its Subsidiaries to comply, with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business (including the Federal
Fair Labor Standards Act), except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

7.09 Compliance with ERISA. The Borrower shall, and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance with the applicable
provisions of ERISA, the Code and other federal or state law; (b) cause each
Plan which is qualified under Section 401(a) of the Code to maintain such
qualification; and (c) make all required contributions to any Plan subject to
Section 412 of the Code.

7.10 Inspection of Property and Books and Records. The Borrower shall maintain,
and shall cause each of its Subsidiaries to maintain, proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower and such Subsidiary. The
Borrower shall permit, and shall cause each of its Subsidiaries to permit,
representatives and independent contractors of any Agents or any Bank to visit
and inspect any of their respective properties, to examine their respective
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective directors, officers, and independent public accountants, all at
the expense of the Agent or Bank causing such inspection and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists either of the Agents or any Bank may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

7.11 Environmental Laws. The Borrower shall conduct, and shall cause each of its
Subsidiaries to conduct, its operations and keep and maintain its property in
compliance in all material respects with all Environmental Laws.

 

76



--------------------------------------------------------------------------------

7. 12 Use of Proceeds. The Borrower shall use the proceeds of the Loans for the
uses described in this Agreement and not in contravention of any Requirement of
Law or of any Loan Document restrictions on use of loan proceeds.

The Borrower shall not use the proceeds of the Loan or any Letter of Credit to
acquire, directly or indirectly, any Margin Stock.

7.13 Collateral Position Audit. At some date not later than the six-month
anniversary of the Closing Date and at such other times as Agents deem
advisable, the Borrower will allow Agents or an entity satisfactory to Agents to
conduct a thorough examination of the Collateral, and the Borrower will fully
cooperate in such examination. The Borrower will pay the costs and expenses of
one such examination each calendar year.

7.14 Lock Box. The Borrower shall (i) maintain a lock box (the “Lock Box”) with
Bank of America, N.A. and shall notify in writing and otherwise take such
reasonable steps to ensure that all Account Debtors under any of its Accounts
forward payment in the form of cash, checks, drafts or other similar items of
payment directly to such Lock Box and shall provide Banks with reasonable
evidence of such notification, and (ii) deposit and cause its Subsidiaries to
deposit or cause to be deposited all payments under such Accounts to the Lock
Box. In the event that any Account Debtor does make any payment directly to the
Borrower, the Borrower shall promptly deposit such amounts into the Lock Box.
The Borrower and each Bank acknowledge and agree that prior to the Activation
Period, the Borrower may operate and transact business through the Lock Box
account in its normal fashion, including making withdrawals from the Lock Box
account. The Borrower and each Bank further acknowledge and agree that during
the Activation Period, Bank of America, N.A. shall transfer all collected and
available balances in the Lock Box to the Bank Blocked Account pursuant to the
Three Party Agreement. The Borrower and each Bank acknowledge and agree that the
Bank Blocked Account is owned by the Collateral Agent for the benefit of the
Agents, the Issuing Banks and the Banks and that the Lock Box is under the
dominion and control of the Collateral Agent. The Collateral Agent at any time
may apply amounts contained in the Bank Blocked Account toward satisfaction of
the Obligations.

7.15 Financial Covenants. (a) The Borrower will, at all times, maintain, with
respect to the elected Borrowing Base Sub-Cap for such time, (i) Net Working
Capital and Tangible Net Worth, each at a level not less than the minimum
threshold set forth opposite such applicable Borrowing Base Sub-Cap under the
heading “Minimum Net Working Capital” and “Minimum Tangible Net Worth,” as
applicable, under the definition of Borrowing Base Sub-Cap, and (ii) the Ratio
of Total Liabilities to Tangible Net Worth, at a level not more than the maximum
threshold set forth opposite such applicable Borrowing Base Sub-Cap under the
heading “Maximum Ratio at Total Liabilities to Tangible Net Worth” under the
definition of “Borrowing Base Sub-Cap.”

(b) The Borrower shall at all times cause the Cumulative Loss to be less than or
equal to $10,000,000; provided that if the Cumulative Loss exceeds $10,000,000
as of the Cumulative Loss Report Date, the Borrower shall prepare and submit,
within ten (10) Business Days of each Cumulative Loss Report Date a report to
the Administrative Agent, in form and substance acceptable to the Administrative
Agent, in its sole discretion exercised in good faith,

 

77



--------------------------------------------------------------------------------

which report shall explain the circumstances of such Cumulative Loss and set
forth a plan satisfactory to the Administrative Agent, in its sole discretion
exercised in good faith, that provides in reasonable detail the actions the
Borrower proposes to take to reduce the Cumulative Loss to an amount less than
$10,000,000 before the next “reporting” date and provided further that for so
long as (i) the Borrower executes the plan in accordance with its terms and
(ii) the plan remains effective to reduce the Cumulative Loss within the
required period, as determined by the Administrative Agent, in its sole
discretion exercised in good faith, then there shall be no breach of this
provision.

7.16 Swap Contracts. The Borrower shall promptly notify the Administrative Agent
of the “early termination,” or its equivalent, of any Swap Contract and the
Administrative Agent shall promptly notify the Banks of the same.

7.17 Physical Trade Contracts. The Borrower shall promptly notify the
Administrative Agent of the “early termination,” or its equivalent, of any
Physical Trade Contract and the Administrative Agent shall promptly notify the
Banks of the same.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Loan or other Obligation shall remain unpaid or unsatisfied, or
any Letter of Credit or Committed Line Portion shall remain outstanding, unless
the Banks waive compliance in writing:

8.01 Limitation on Liens. The Borrower shall not, and shall not suffer or permit
any Subsidiary to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any part of its property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):

(a) any Lien existing on property of the Borrower or any of its Subsidiaries on
the Closing Date and set forth in Schedule 8.01 securing Indebtedness
outstanding on such date;

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 7.07, provided, however, that no
notice of lien has been filed or recorded under the Code;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty and, with respect to
any such warehousemen’s or landlord’s lien, such liens only secure accrued
rental charges;

 

78



--------------------------------------------------------------------------------

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;

(f) Liens on the property of the Borrower or its Subsidiaries securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, (ii) contingent obligations on surety and
appeal bonds and (iii) other non-delinquent obligations of a like nature; in
each case, incurred in the ordinary course of business; provided, however, that
all such Liens in the aggregate would not (even if enforced) cause a Material
Adverse Effect;

(g) Liens consisting of judgment or judicial attachment liens; provided,
however, that the enforcement of such Liens is effectively stayed and all such
unstayed liens in the aggregate at any time outstanding for the Borrower and its
Subsidiaries do not exceed $1,000,000;

(h) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business, which, in the aggregate, are not
substantial in amount, and which do not in any case materially interfere with
the ordinary conduct of the business of the Borrower and its Subsidiaries;

(i) purchase money security interests (other than capital leases) on any
property acquired or held by the Borrower or its Subsidiaries in the ordinary
course of business, securing Indebtedness incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such property; provided,
however, that (i) any such Lien attaches to such property concurrently with or
within 20 days after the acquisition thereof, (ii) such Lien attaches solely to
the property so acquired in such transaction, (iii) the principal amount of the
debt secured thereby does not exceed 100% of the cost of such property and
(iv) the principal amount of the Indebtedness secured by any and all such
purchase money security interests shall not at any time exceed $1,000,000;

(j) Liens of interest owners, including, without limitation, Liens arising as
would be defined in Texas Bus. & Com. Code Section 9.343, comparable laws of the
states of Oklahoma, Kansas, Wyoming or New Mexico, or other comparable law;

(k) Liens not permitted by clause 8.01 (a), (b), (c), (d), (e), (f), (g), (h) or
(i), in an aggregate amount not to exceed $1,000,000;

(l) Liens securing contractual obligations permitted by Section 8.06; and

(m) Cross-Affiliate Netting Liens.

8.02 Consolidations and Mergers. The Borrower shall not, nor shall it suffer or
permit any of its Subsidiaries to, merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person.

 

79



--------------------------------------------------------------------------------

8.03 Limitation on Indebtedness. The Borrower shall not suffer, or permit any of
its Subsidiaries to, create, incur, assume, suffer to exist, or otherwise become
or remain directly or indirectly liable with respect to, any Indebtedness,
except:

(a) Indebtedness incurred pursuant to or in accordance with this Agreement;

(b) Indebtedness consisting of trade payables in the ordinary course of
business;

(c) Indebtedness existing on the Closing Date, and described on Schedule 8.01;

(d) Indebtedness in respect of purchase money security interests permitted by
Section 8.01 hereof;

(e) Indebtedness in respect of Contingent Obligations permitted by Section 8.06
hereof; and

(f) Subordinated Debt.

8.04 Transactions with Affiliates. The Borrower shall not, and shall not suffer
or permit any of its Subsidiaries to, enter into any transaction with any
Affiliate of the Borrower, except upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary than would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate of the Borrower or such
Subsidiary. Without limiting the foregoing, all sales of Product by Borrower to,
and purchases of Product by Borrower from, any Affiliate of Borrower shall be at
the market price on the day of sale, except for transactions made in connection
with Borrower’s index sales strategies that shall have been approved by the
Banks prior to any such transactions.

8.05 Use of Proceeds. The Borrower shall not, and shall not suffer or permit any
of its Subsidiaries to, use any portion of the Loan proceeds or any Letter of
Credit, directly or indirectly, (a) to purchase or carry Margin Stock, (b) to
repay or otherwise refinance indebtedness of the Borrower or others incurred to
purchase or carry Margin Stock, (c) to extend credit for the purpose of
purchasing or carrying any Margin Stock, or (d) to acquire any security in any
transaction that is subject to Section 13 or 14 of the Exchange Act.

8.06 Contingent Obligations. The Borrower shall not, and shall not suffer or
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Contingent Obligations except:

(a) endorsements for collection or deposit in the ordinary course of business;

(b) swap contracts (including for the avoidance of doubt, any Swap Contract)
entered into in the ordinary course of business and physical trade contracts
(including, for the avoidance of doubt, any Physical Trade Contract) entered
into in the ordinary course of business; and

 

80



--------------------------------------------------------------------------------

(c) Contingent Obligations of the Borrower and its Subsidiaries existing as of
the Closing Date and described on Schedule 8.07.

8.07 Restricted Payments. The Borrower shall not, and shall not suffer or permit
any of its Subsidiaries to, directly or indirectly declare or make, any
distribution of income or capital on account of any membership interest of the
Borrower now or hereafter in existence (“Distributions”), or set aside or
otherwise deposit or invest any sums for such purpose, except, so long as no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, Distributions to the Guarantor.

8.08 ERISA. The Borrower shall not, nor suffer or permit any of its ERISA
Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan; or (b) engage in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

8.09 Change in Business. The Borrower shall not, nor suffer or permit any of its
Subsidiaries to, engage in any line of business different from the line of
business carried on by the Borrower and its Subsidiaries on the date hereof.

8.10 Accounting Changes. The Borrower shall not, nor suffer or permit any of its
Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any Subsidiary.

8.11 Net Position. At no time will the Borrower allow its Net Position to exceed
2,000,000 MMBTUS of natural gas. At no time will the Borrower allow the sum of
the following: (a) 25% of the Borrower’s Net Position Value, plus (b) Borrower’s
Storage and Unhedged Transportation Exposure, plus (c) Borrower’s Below Index
Sales Exposure, to exceed 33% of Borrower’s Net Working Capital at such time,
where:

“Net Position Value” means Borrower’s Net Position valued at the One-Year NYMEX
Natural Gas Strip as quoted by BNP Paribas’s Commodity Indexed Transactions
Group, such Net Position Value to be adjusted on the first Business Day of each
January, April, July and October.

“Below Index Sales Exposure” means (the maximum volume of gas required to be
sold at below index prices multiplied by the discount from index), minus (the
net positive value of all hedge contracts related to the utilization of the
related storage & transportation assets).

“Storage and Unhedged Transportation Exposure” means the aggregate amount of all
contractual costs for storage contracts in excess of three (3) months and
unhedged transportation expenses that the Borrower incurs prior to the
transportation of Product.

8.12 Loans and Investments. The Borrower shall not purchase or acquire, or
suffer or permit any Subsidiary to purchase or acquire, or make any commitment
therefor, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, or make or commit to make any
Acquisitions, or make or commit to make any advance, loan, extension of credit
or capital contribution to or any other investment in any Person, including any
Affiliate of Borrower, except for:

(a) investments in cash equivalents and Marketable Securities;

 

81



--------------------------------------------------------------------------------

(b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

(c) so long as no Default of Event of Default shall have occurred and be
continuing, or would result therefrom, advances, loans, extensions of credit (by
way of guaranty or otherwise), capital contributions, or purchases of Capital
Stock, bonds, notes, debentures, or other debt securities of, or any assets
constituting a business unit or, or make any other investment in, any Person
(all of the foregoing, “Investments”), in a collective annual aggregate amount
(calculated exclusive of Investments permitted under Section 8.12(a) and
(b) above) not to exceed $10,000,000; provided that additional Investments in
excess of $10,000,000 provided for under this Section 8.12(c) shall be permitted
with the approval of the Required Banks.

8.13 Change of Management. Borrower shall not permit any Change of Management.
For purposes of this Section 8.13, “Change of Management” shall mean that within
any 90-day period no Significant Change shall occur without approval from the
Agents. For purposes of this Section 8.13, “Significant Change” shall mean that
two or more of the Key Individuals are no longer in roles comparable to or
greater than their existing roles at the start of the 90-day period. For
purposes of this Section 8.13, “Key Individuals” shall mean (i) Mark Johnson, in
the role of President, C. Richard Alford, in the role of Senior Vice
President-Finance and Administration, and Marc Tronzo, in the role of Senior
Vice President-Trading.

8.14 Deposit Accounts. Borrower shall not maintain any deposit accounts with a
bank or financial institution other than the Bank Blocked Account with the
Collateral Agent, except that the Borrower may maintain the Lock Box with Bank
of America, N.A. which shall be pledged to the Administrative Agent, for the
benefit of the Agents, the Issuing Banks and the Banks pursuant to the Three
Party Agreement.

8.15 Risk Management Policy. The Borrower will not materially change its risk
management policies without the prior written consent of the Administrative
Agent and the Banks. Borrower agrees that upon request by Agents, from time to
time, the Borrower and the Banks will review and evaluate Borrower’s risk
management policies.

8.16 SPT-Related Standby Letters of Credit. The Borrower shall not permit
outstanding SPT-Related Standby Letters of Credit (excluding all Physical Trade
Delivery-Related Standby Letters of Credit) plus the aggregate SPT Bank
Close-Out Amounts of all SPT Banks plus the aggregate outstanding Unilateral
Overage Advances of all Banks to exceed the SPT-Related L/C Cap.

 

82



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT

9.01 Event of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. The Borrower fails to pay any amount payable hereunder or under
any other Loan Document when due including without limitation such amounts as
may come due as a result of a “demand” made by the Banks under the Notes; or

(b) Representation or Warranty. Any representation or warranty made or deemed
made herein, in any other Loan Document, or which is contained in any
certificate, document or financial or other statement by the Borrower, or any
Responsible Officer furnished at any time under this Agreement, or in or under
any other Loan Document, is incorrect or incomplete in any respect on or as of
the date made or deemed made; or

(c) Covenant Defaults. The Borrower fails to perform or observe:

(i) any term, covenant or agreement contained in Sections 7.04(a), 7.10, 7.12,
7.13, 7.15, Article VIII this Agreement and Section 5 of the Security Agreement;

(ii) any term, covenant or agreement contained in Sections 7.01, 7.02, 7.03,
7.07, 7.16, and 7.17 of this Agreement and such default shall continue
unremedied for a period of five days after the occurrence of such default; and

(iii) any other term, covenant or agreement not expressly set forth in
Section 9.01(c)(i) or (ii) above that is contained in any of the Loan Documents
and such default shall continue unremedied for a period of 20 days after the
occurrence of such default;

(d) Cross-Default. The Borrower or any Subsidiary of the Borrower (i) fails to
make any payment in respect of any Indebtedness or Contingent Obligation having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $250,000 when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) if such
amounts are owed to any Bank or its Affiliate, or pursuant to any SPT Contract;
(ii) fails to make any other payment in respect of any Indebtedness or
Contingent Obligation having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $1,000,000
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise); or (iii) fails to perform or observe any other material
condition or covenant; or (iv) any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness or
Contingent Obligation, if, after expiration of any grace or cure period therein
provided, the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, such Indebtedness
to be declared to be due and payable prior to its stated maturity, or such
Contingent Obligation to become payable or cash collateral in respect thereof to
be demanded, except to the extent that any such amounts are in bona fide dispute
in an aggregate amount not exceeding $1,000,000 for which adequate reserves are
maintained in accordance with GAAP; or

 

83



--------------------------------------------------------------------------------

(e) Insolvency; Voluntary Proceedings. The Borrower or any Subsidiary of the
Borrower: (i) ceases or fails to be solvent, or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, whether at
stated maturity or otherwise; (ii) commences any Insolvency Proceeding with
respect to itself; or (iii) takes any action to effectuate or authorize any of
the foregoing; or

(f) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Borrower or any Subsidiary of the Borrower, or
any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against a substantial part of the Borrower or any Subsidiary or
any of the Borrower’s properties, and any such proceeding or petition shall not
be dismissed, or such writ, judgment, warrant of attachment, execution or
similar process shall not be released, vacated or fully bonded within 60 days
after commencement, filing or levy; (ii) the Borrower or any Subsidiary of the
Borrower admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; or (iii) the Borrower or any
Subsidiary of the Borrower acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor),
or other similar Person for itself or a substantial portion of its property or
business; or

(g) ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $1,000,000;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $1,000,000; or (iii) the Borrower or any ERISA Affiliate
shall fail to pay when due, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $1,000,000; or

(h) Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Borrower or any Subsidiary of the Borrower, which such judgment, order, decree
or award is not effectively stayed pending appeal thereof, involving in the
aggregate a liability as to any single or related series of transactions,
incidents or conditions, to pay an amount of $1,000,000 or more; or

(i) Non-Monetary Judgments. Any non-monetary judgment, order or decree is
entered against the Borrower or any Subsidiary of the Borrower which has or
would reasonably be expected to have a Material Adverse Effect; or

(j) Change of Control. There occurs any Change of Control not previously
approved by the Banks; or

(k) Adverse Change. There occurs a Material Adverse Effect; or

 

84



--------------------------------------------------------------------------------

(l) Guarantor Defaults. Any Guarantor fails in any material respect to perform
or observe any term, covenant or agreement in the Guaranty executed by such
Guarantor; or such Guaranty is for any reason (other than satisfaction in full
of all Obligations and the termination of the Loans) partially (including with
respect to future advances) or wholly revoked or invalidated, or otherwise
ceases to be in full force and effect, or such Guarantor or any other Person
contests in any manner the validity or enforceability thereof or denies that it
has any further liability or obligation thereunder; or any event described at
subsections (e) or (f) of this Section occurs with respect to such Guarantor;

9.02 Remedies. If any Event of Default occurs, the Administrative Agent may and
shall, at the request of the Required Banks:

(a) declare an amount equal to the maximum aggregate amount that is or at any
time thereafter may become available for drawing by the beneficiary under any
outstanding Letters of Credit (whether or not any beneficiary shall have
presented, or shall be entitled at such time to present, the drafts or other
documents required to draw under such Letters of Credit) to be immediately due
and payable, and declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(b) exercise on behalf of itself and the Banks all rights and remedies available
to it and the Banks under the Loan Documents or applicable law including,
without limitation, seeking to lift the stay in effect under the Proceeding;
provided, however, that upon the occurrence of any event specified in subsection
(e) or (f) of Section 9.01, the obligation of each Bank to make Loans and any
obligation of an Issuing Bank to Issue Letters of Credit shall automatically
terminate and an amount equal to the maximum aggregate amount that is or at any
time thereafter may become available for drawing by the beneficiary under any
outstanding Letters of Credit (whether or not any beneficiary shall have
presented, or shall be entitled at such time to present, the drafts or other
documents required to draw under such Letters of Credit) together with the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent, any Issuing Bank or any Bank.

9.03 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

9.04 Application of Payments. Except as expressly provided in this Agreement,
from and after the date of the occurrence of any Sharing Event, all amounts
thereafter received or recovered under this Agreement or any other Loan Document
whether as a result of a payment by the Borrower, the exercise of remedies by
the Administrative Agent under any of the Loan Documents, liquidation of
collateral or otherwise, shall be applied according to Section 2.01 of the
Intercreditor Agreement.

 

85



--------------------------------------------------------------------------------

ARTICLE X

AGENTS

10.01 Appointment and Authorization.

(a) Each Bank, on its own behalf and, solely with respect to the designation and
appointment of BNP Paribas as Collateral Agent under the Security Agreements, on
behalf of each of its affiliates and each of its Indemnified Persons, hereby
irrevocably (subject to Section 10.09) designates and authorizes the Agents to
take such action on its behalf and on behalf of such Persons under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agents
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Agents have or be deemed to have any fiduciary
relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement with reference to the Agents is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship, if any, between independent contracting parties.”

(b) Each Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit Issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Banks to act for such Issuing Bank with respect thereto; provided,
however, that such Issuing Bank shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Article X with respect to any
acts taken or omissions suffered by such Issuing Bank in connection with Letters
of Credit Issued by it or proposed to be Issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent,” as used in this Article X, included such
Issuing Bank with respect to such acts or omissions, and (ii) as additionally
provided in this Agreement with respect to such Issuing Banks. Prior to the
issuance of a Letter of Credit by an Issuing Bank other than the Administrative
Agent, such Issuing Bank shall provide written notice to the Administrative
Agent of the dollar amount, the date of such issuance and the expiry date of
such Letter of Credit. Such issuance shall be subject to the consent of the
Administrative Agent. Such consent shall not result in the imposition of any
liability upon the Administrative Agent.

10.02 Delegation of Duties. Each of the Agents may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.

 

86



--------------------------------------------------------------------------------

10.03 Liability of Agents. None of Agent-Related Persons shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct), or (b) be
responsible in any manner to any of the Banks for any recital, statement,
representation or warranty made by the Borrower or any Subsidiary or Affiliate
of the Borrower, or any officer thereof, contained in this Agreement or in any
other Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Agents under or in connection
with, this Agreement or any other Loan Document, or for the value of or title to
any Collateral, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
the Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Bank to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Borrower or any of the Borrower’s Subsidiaries or Affiliates.

10.04 Reliance by Agents.

(a) Each of the Agents shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by Agents. Each of the Agents shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of all of the Banks or the Required Banks, as applicable, as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. Each
of the Agents shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of all of the Banks or the Required Banks, as applicable,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon the Banks.

(b) For purposes of determining compliance with the conditions specified in
Section 5.01, each Bank that has executed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by Agents to such Bank for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to the Bank.

10.05 Notice of Default. Agents shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Banks, unless the Administrative
Agent shall have received written notice from a Bank or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify
Fortis, as an agent, and the Banks of its receipt of any such notice. The Agents
shall take such action

 

87



--------------------------------------------------------------------------------

with respect to such Default or Event of Default as may be requested by all of
the Banks or the Required Banks, as applicable, in accordance with Article IX;
provided, however, that unless and until the Administrative Agent has received
any such request, the Agents may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Banks.

10.06 Credit Decision. Each Bank acknowledges that none of Agent-Related Persons
has made any representation or warranty to it, and that no act by Agents
hereinafter taken, including any review of the affairs of the Borrower and its
Subsidiaries, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Bank. Each Bank represents to the Agents that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
its Subsidiaries, the value of and title to any Collateral, and all applicable
bank regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Bank also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower.
Except for notices, reports and other documents expressly herein required to be
furnished to the Banks by the Agents, the Agents shall not have any duty or
responsibility to provide any Bank with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower which may come into the possession
of any of Agent-Related Persons.

10.07 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Banks shall indemnify upon demand Agent-Related Persons (to the
extent not reimbursed by or on behalf of the Borrower and without limiting the
obligation of the Borrower to do so), pro rata, from and against any and all
Indemnified Liabilities; provided, however, that no Bank shall be liable for the
payment to Agent-Related Persons of any portion of such Indemnified Liabilities
resulting solely from such Person’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Bank shall reimburse Agents upon
demand for its ratable share of any costs or out-of-pocket expenses (including
Attorney Costs) incurred by Agents in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that Agents are not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agents.

10.08 Agents in Individual Capacity. Fortis and its Affiliates, BNP Paribas and
its Affiliates, and Société Générale and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind

 

88



--------------------------------------------------------------------------------

of banking, trust, financial advisory, underwriting or other business with the
Borrower and its Subsidiaries and Affiliates as though Fortis, Société Générale
and BNP Paribas were not Agents or Issuing Banks hereunder and without notice to
or consent of the Banks. The Banks acknowledge that, pursuant to such
activities, Fortis or its Affiliates, Société Générale and its Affiliates, and
BNP Paribas or its Affiliates may receive information regarding the Borrower or
its Affiliates (including information that may be subject to confidentiality
obligations in favor of the Borrower or such Subsidiary) and acknowledge that
the Agents shall be under no obligation to provide such information to them.
With respect to its Loans, Fortis, Société Générale and BNP Paribas shall have
the same rights and powers under this Agreement as any other Bank and may
exercise the same as though it were not the Agents or Issuing Banks, and the
terms “Bank” and “Banks” include each of Fortis, Société Générale and BNP
Paribas in its individual capacity.

10.09 Successor Administrative Agent. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Banks. If the
Administrative Agent resigns under this Agreement, Fortis or Société Générale
shall automatically become the successor agent, unless Fortis declines. If each
Fortis and Société Générale declines, the Required Banks shall appoint, from
among the Banks, a successor agent for the Banks. If no successor agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the resigning Administrative Agent may appoint, after consulting with the
Banks, a successor agent from among the Banks. Upon the acceptance of its
appointment as successor agent hereunder, the successor agent shall succeed to
all the rights, powers and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor agent and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article X and
Sections 11.04 and 11.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Banks shall perform all of
the duties of the Administrative Agent hereunder until such time, if any, as the
Banks appoint a successor agent as provided for above.

10.10 Withholding Tax.

(a) If any Bank is a “foreign corporation, partnership or trust” within the
meaning of the Code and such Bank claims exemption from, or a reduction of, U.S.
withholding tax under Sections 1441 or 1442 of the Code, such Bank agrees with
and in favor of the Administrative Agent, to deliver to the Administrative
Agent:

(i) if such Bank claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed and executed copies of IRS
Form W-8BEN before the payment of any interest in the first calendar year and
before the payment of any interest in each third succeeding calendar year during
which interest may be paid under this Agreement;

 

89



--------------------------------------------------------------------------------

(ii) if such Bank claims that interest paid under this Agreement is exempt from
United States withholding tax because it is effectively connected with a United
States trade or business of such Bank, two properly completed and executed
copies of IRS Form W-8ECI before the payment of any interest is due in the first
taxable year of such Bank and in each succeeding taxable year of such Bank
during which interest may be paid under this Agreement; and

(iii) such other form or forms as may be required under the Code or other laws
of the United States as a condition to exemption from, or reduction of, United
States withholding tax.

Such Bank agrees to promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(b) If any Bank claims exemption from, or reduction of, withholding tax under a
United States tax treaty by providing IRS Form W-8BEN and such Bank sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of the Borrower to such Bank, such Bank agrees to notify the
Administrative Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Borrower to such Bank. To the extent of
such percentage amount, the Administrative Agent will treat such Bank’s IRS Form
W-8BEN as no longer valid.

(c) If any Bank claiming exemption from United States withholding tax by filing
IRS Form W-8ECI with the Administrative Agent sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of the
Borrower to such Bank, such Bank agrees to undertake sole responsibility for
complying with the withholding tax requirements imposed by Sections 1441 and
1442 of the Code.

(d) If any Bank is entitled to a reduction in the applicable withholding tax,
the Administrative Agent may withhold from any interest payment to such Bank an
amount equivalent to the applicable withholding tax after taking into account
such reduction. However, if the forms or other documentation required by
subsection (a) of this Section are not delivered to the Administrative Agent,
then the Administrative Agent may withhold from any interest payment to such
Bank not providing such forms or other documentation an amount equivalent to the
applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction.

(e) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Bank (because the
appropriate form was not delivered, was not properly executed, or because such
Bank failed to notify the Administrative Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason) such Bank shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section, together with all costs and expenses (including Attorney
Costs), except to the extent caused solely by the gross negligence or willful
misconduct of the Administrative Agent. The obligation of the Banks under this
Subsection shall survive the payment of all Obligations and the resignation or
replacement of the Administrative Agent.

 

90



--------------------------------------------------------------------------------

10.11 Collateral Matters. (a) The Agents are authorized on behalf of all the
Banks, without the necessity of any notice to or further consent from the Banks,
from time to time to take any action with respect to any Collateral or the Loan
Documents which may be necessary to perfect and maintain perfected the security
interest in and Liens upon the Collateral granted pursuant to the Loan
Documents.

(b) The Banks irrevocably authorize the Agents, at their option and in their
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) upon payment in full of all Loans and all other
Obligations known to the Agents and payable under this Agreement or any other
Loan Document; (ii) constituting property sold or to be sold or disposed of as
part of or in connection with any disposition permitted hereunder;
(iii) constituting property in which the Borrower or any Subsidiary owned no
interest at the time the Lien was granted or at any time thereafter;
(iv) constituting property leased to the Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement or is about to expire and which has not been, and is not intended by
the Borrower or such Subsidiary to be, renewed or extended; (v) consisting of an
instrument evidencing Indebtedness or other debt instrument, if the indebtedness
evidenced thereby has been paid in full; or (vi) if approved, authorized or
ratified in writing by all of the Banks. Upon request by the Agents at any time,
the Banks will confirm in writing the Agents’ authority to release particular
types or items of Collateral pursuant to this Subsection 10.11(b); provided,
however, that the absence of any such confirmation for whatever reason shall not
affect the Agents’ rights under this Section 10.11.

(c) Each Bank agrees with and in favor of each other (which agreement shall not
be for the benefit of the Borrower or any Subsidiary) that the Borrower’s
obligations to such Bank under this Agreement and the other Loan Documents is
not and shall not be secured by any real property collateral now or hereafter
acquired by such Bank.

10.12 Monitoring Responsibility. Each Bank will make its own credit decisions
hereunder, thus the Agents shall have no duty to monitor the Collateral
Position, the amounts outstanding under sub-lines or the reporting requirements
or the contents of reports delivered by the Borrower. Each Bank assumes the
responsibility of keeping itself informed at all times.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments and Waivers. No amendment, supplement, modification or waiver
of any provision of this Agreement or any other Loan Document, and no consent
with respect to any departure by the Borrower therefrom, shall be effective
unless the same shall be in accordance with the provisions of this
Section 11.01. The Required Banks may, or, with the written consent of the
Required Banks, the Administrative Agent may, from time to time, (a) enter into
with the Borrower written amendments, supplements or modifications hereto and to

 

91



--------------------------------------------------------------------------------

the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Banks or of the Borrower hereunder or thereunder or (b) waive, on such terms
and conditions as the Required Banks or the Administrative Agent, as the case
may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce the amount or extend the scheduled
date of maturity of any Loan or of any installment thereof, or reduce the stated
rate of any interest or fee payable hereunder or extend the scheduled date of
any payment thereof or increase the amount or extend the expiration date of any
Bank’s Committed Line Portion, in each case without the consent of each Bank
affected thereby, or (ii) amend, modify or waive any provision of this
Section 11.01, or any provision of this Agreement or the Intercreditor Agreement
having the effect of modifying the treatment or payments or disbursements to the
Banks, or reduce the percentage specified in the definition of Required Banks,
or consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents or release all
or substantially all of the Collateral or release a Guarantor from its
obligations under a Guaranty, in each case without the written consent of each
of the Banks directly affected thereby, or (iii) amend, modify or waive any
provision of Section 10 without the written consent of the Agents, or
(iv) amend, modify or waive any provision contained in Sections 7.16, 7.17,
8.16, 9.04 or 11.21 or any other Section of this Agreement which amendment,
modification or waiver would affect the rights and duties of the Swap Banks or
Physical Trade Banks hereunder, unless in writing and signed by the
Administrative Agent and each Bank that is a Swap Bank or Physical Trade Bank at
the time of such amendment, waiver or consent; provided further that the terms
“Issuance Cap,” “Issuing Bank Cap Sub-Limit,” or “Issuing Percentage” may be
amended, solely with respect to any Issuing Bank, upon the written consent of
such Issuing Bank and the Borrower, without the written consent of the Required
Banks, but any such amendment shall be notified by the Issuing Bank to the
Administrative Agent and the other Banks promptly upon its effective date. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Banks and shall be binding upon the Borrower, the Banks,
the Agents and all future holders of the Loans. In the case of any waiver, the
Borrower, the Banks and the Agents shall be restored to their former positions
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default
or impair any right consequent thereon. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. For the avoidance of doubt, nothing in this Section 11.01 shall be
construed to limit the ability of (i) Banks to increase their respective
Committed Line Portions or (ii) New Banks to join this Agreement as Banks, in
each case, in accordance with the terms of Section 2.14 hereof.

11.02 Notices.

(a) All notices, requests and other communications shall be in writing
(including, unless the context expressly otherwise provides, by facsimile
transmission; provided, however, that any matter transmitted by the Borrower by
facsimile (i) shall be immediately confirmed by a telephone call to the
recipient at the number specified on Schedule 11.02, and (ii) shall be followed
promptly by delivery of a hard copy original thereof) and mailed, faxed or
delivered, to the address or facsimile number specified for notices on
Schedule 11.02; or, as

 

92



--------------------------------------------------------------------------------

directed to the Borrower or the Agents, to such other address as shall be
designated by such party in a written notice to the other parties, and as
directed to any other party, at such other address as shall be designated by
such party in a written notice to the Borrower and the Agents.

(b) All such notices, requests and communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the U.S. mail, or if delivered, upon delivery; except that notices pursuant
to Articles II, III or X shall not be effective until actually received by the
Administrative Agent or Agents, as applicable.

(c) Any agreement of the Agents and the Banks herein to receive certain notices
by telephone or facsimile is solely for the convenience and at the request of
the Borrower. The Agents and the Banks shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by the Borrower to
give such notice and the Agents and the Banks shall not have any liability to
the Borrower or other Person on account of any action taken or not taken by the
Agents or the Banks in reliance upon such telephonic or facsimile notice, except
to the extent of the gross negligence or willful misconduct of the Agents or any
Bank. The obligation of the Borrower to repay the Loans and L/C Obligations
shall not be affected in any way or to any extent by any failure by the Agents
and the Banks to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Agents and the Banks of a confirmation which is at
variance with the terms understood by the Agents and the Banks to be contained
in the telephonic or facsimile notice.

11.03 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agents or any Bank, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

11.04 Costs and Expenses. The Borrower shall:

(a) whether or not the transactions contemplated hereby are consummated, pay or
reimburse Fortis, Société Générale and BNP Paribas (including in their capacity
as Agents) within five (5) Business Days after demand (subject to
Subsection 5.01(e)) for all the actual and reasonable costs and expenses
incurred by Fortis, Société Générale and BNP Paribas (including in their
capacity as Agents) in connection with the preparation, delivery, and execution
of, and any amendment, supplement, waiver or modification to (in each case,
whether or not consummated), this Agreement, any Loan Document and any other
documents prepared in connection herewith or therewith, and the consummation of
the transactions contemplated hereby and thereby, including reasonable Attorney
Costs and costs of commercial finance examinations, incurred by Fortis, Société
Générale and BNP Paribas (including in their capacity as Agents), excluding,
however, any costs or expenses incurred in connection with any negotiation,
dispute or claim solely between or among either of the Agents and/or one or more
of the Banks; and

 

93



--------------------------------------------------------------------------------

(b) pay or reimburse the Agents and each Bank within five Business Days after
demand (subject to Subsection 5.01(e)) for all actual and reasonable costs and
expenses (including Attorney Costs) incurred by them in connection with the
monitoring, administration, enforcement, attempted enforcement, or preservation
of any rights or remedies under this Agreement or any other Loan Document,
excluding, however, any costs or expenses incurred in connection with any
negotiation, dispute or claim solely between or among the Agents and/or one or
more of the Banks; and all such costs and expenses during the existence of an
Event of Default or after acceleration of the Loans (including in connection
with any “workout” or restructuring regarding the Loans, and including in any
Insolvency Proceeding or appellate proceeding).

11.05 Indemnity. Whether or not the transactions contemplated hereby are
consummated, the Borrower shall indemnify and hold Agent-Related Persons, and
each Bank and each of its respective officers, directors, employees, counsels,
agents and attorneys-in-fact (each, an “Indemnified Person”) harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time
(including at any time following repayment of the Loans, the termination of the
Letters of Credit and the termination, resignation or replacement of the
Administrative Agent or replacement of any Bank) be imposed on, incurred by or
asserted against any such Person in any way relating to or arising out of this
Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any Insolvency
Proceeding or appellate proceeding) related to or arising out of this Agreement
or the Loans or Letters of Credit or the use of the proceeds thereof, whether or
not any Indemnified Person is a party thereto (all the foregoing, collectively,
the “Indemnified Liabilities”); provided, however, that the Borrower shall have
no obligation hereunder to any Indemnified Person for that portion of any
Indemnified Liabilities that is adjudged by a court of competent jurisdiction to
have been caused by the gross negligence or willful misconduct of such
Indemnified Person or that portion of any Indemnified Liabilities which are owed
by an Indemnified Person to any other Indemnified Person, but in all events, the
Borrower shall remain liable for the remainder of the Indemnified Liabilities
not so excluded. The agreements in this Section shall survive payment of all
other Obligations.

11.06 Payments Set Aside. To the extent that the Borrower makes a payment to the
Agents or the Banks, or the Agents or the Banks exercise their right of set-off,
and such payment or the proceeds of such set-off or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Agents or
such Bank in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any Insolvency Proceeding or otherwise, then (a) to
the extent of such recovery the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such set-off had not occurred, and (b) each
Bank severally agrees to pay to each of the Agents upon demand its pro rata
share of any amount so recovered from or repaid by the Agents.

 

94



--------------------------------------------------------------------------------

11.07 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or Obligations under this Agreement without the prior written
consent of the Agents and each Bank.

11.08 Assignments, Participations, Etc.

(a) Any Bank, at any time may assign and delegate to one or more Eligible
Assignees (each an “Assignee”) all, or any ratable part of all, of the Loans,
the Committed Line Portion, the L/C Obligations and the other rights and
obligations of such Bank hereunder, in a minimum amount of $1,000,000; provided,
however, that (i) any such disposition shall not, without the prior consent of
the Borrower, require the Borrower to apply to register or qualify the Loan or
any Note under the securities laws of any state, and (ii) the Borrower and the
Administrative Agent may continue to deal solely and directly with such Bank in
connection with the interest so assigned to an Assignee until (x) written notice
of such assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to the Borrower
and the Administrative Agent by such Bank and the Assignee; (y) such Bank and
its Assignee shall have delivered to the Borrower and the Administrative Agent
an Assignment and Acceptance (“Assignment and Acceptance”) in form attached
hereto as Exhibit D, together with any Note or Notes subject to such assignment;
and (z) the assignor Bank or Assignee has paid to the Administrative Agent a
processing fee in the amount of $2,500.

(b) From and after the date that the Administrative Agent notifies the assignor
Bank that it has received an executed Assignment and Acceptance and payment of
the above-referenced processing fee, (i) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Bank under the Loan Documents, and (ii) the assignor Bank
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Loan Documents.

(c) The Borrower shall execute and deliver to the Administrative Agent, new
Notes evidencing such Assignee’s assigned Loans and Committed Line Portion and,
if the assignor Bank has retained a portion of its Loans and its Committed Line
Portion, replacement Notes in the principal amount of the Loans retained by the
assignor Bank (such Notes to be in exchange for, but not in payment of, the
Notes held by such Bank). Immediately upon each Assignee’s making its processing
fee payment under the Assignment and Acceptance, this Agreement shall be deemed
to be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Committed Line
Portion arising therefrom. The Committed Line Portion allocated to each Assignee
shall reduce such Committed Line Portion of the assigning Bank pro tanto. Upon
such Assignment, the Administrative Agent is authorized to revise Schedule 2.01
and Schedule 11.02 to reflect the adjusted status of the Banks.

(d) Any Bank may at any time sell to one or more commercial banks or other
Persons not Affiliates of the Borrower (a “Participant”) participating interests
in any Loans, the Committed Line Portion of that Bank and the other interests of
that Bank (the “originating Bank”) hereunder and under the other Loan Documents;
provided, however, that (i) the originating Bank’s and the Borrower’s
obligations under this Agreement shall remain

 

95



--------------------------------------------------------------------------------

unchanged, (ii) the originating Bank shall remain solely responsible for the
performance of such obligations, (iii) the Borrower, the Issuing Banks and the
Administrative Agent shall continue to deal solely and directly with the
originating Bank in connection with the originating Bank’s rights and
obligations under this Agreement and the other Loan Documents and (iv) no Bank
shall transfer or grant any participating interest under which the Participant
has rights to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment, consent or waiver would require unanimous consent of the Banks as
described in the first proviso to Section 11.01. In the case of any such
participation, the Participant shall not have any rights under this Agreement,
or any of the other Loan Documents, and all amounts payable by the Borrower
hereunder shall be determined as if such Bank had not sold such participation;
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Bank under this Agreement.

(e) Each Bank agrees to take normal and reasonable precautions and exercise due
care to maintain the confidentiality of all information identified as
“confidential” or “secret” by the Borrower and provided to it by the Borrower or
any Subsidiary or Affiliate, or by the Agents on the Borrower or Subsidiary’s or
Affiliate’s behalf, under this Agreement or any other Loan Document, and neither
it nor any of its Affiliates shall use any such information other than in
connection with or in enforcement of this Agreement and the other Loan
Documents; except to the extent such information (i) was or becomes generally
available to the public other than as a result of disclosure by the Bank, or
(ii) was or becomes available on a non-confidential basis from a source other
than the Borrower; provided, however, that such source is not bound by a
confidentiality agreement with, or under obligation of confidentiality to the
Borrower known to the Bank; provided, however, that any Bank may disclose such
information (A) at the request or pursuant to any requirement of any
Governmental Authority to which the Bank is subject or in connection with an
examination of such Bank by any such authority; (B) pursuant to subpoena or
other court process; (C) when required to do so in accordance with the
provisions of any applicable Requirement of Law; (D) to the extent reasonably
required in connection with any litigation or proceeding to which the
Administrative Agent, any Bank or their respective Affiliates may be party;
(E) to the extent reasonably required in connection with the exercise of any
remedy hereunder or under any other Loan Document; (F) such Bank’s independent
auditors and other professional advisors; (G) to any Affiliate of such Bank, or
to any Participant or Assignee, actual or potential; provided, however, that
such Affiliate, Participant or Assignee agrees to keep such information
confidential to the same extent required of the Banks hereunder, and (H) as to
any Bank, as expressly permitted under the terms of any other document or
agreement regarding confidentiality to which the Borrower is party or is deemed
party with such Bank. The foregoing is not intended to limit the Banks’
obligations to maintain confidential information received from the Borrower
under applicable laws.

(f) Notwithstanding any other provision in this Agreement, any Bank may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement and the Note held by it in favor of any
Federal Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

 

96



--------------------------------------------------------------------------------

11.09 Set-off. In addition to any rights and remedies of the Banks provided by
law, if an Event of Default exists or the Loans have been accelerated, each Bank
is authorized at any time and from time to time, without prior notice to the
Borrower, any such notice being waived by the Borrower to the fullest extent
permitted by law, to set off and apply any and all deposits at any time held by,
and other indebtedness at any time owing by, such Bank to or for the credit or
the account of the Borrower against any and all Obligations owing to such Bank,
now or hereafter existing, irrespective of whether or not the Agents or such
Bank shall have made demand under this Agreement or any Loan Document and
although such Obligations may be contingent or unmatured. Each Bank agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Bank; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.

11.10 Automatic Debits of Fees. With respect to any letter of credit fee or
other fee, interest or any other cost or expense (including Attorney Costs) due
and payable to the Agents, the Issuing Banks, Fortis, Société Générale or BNP
Paribas under the Loan Documents, the Borrower hereby irrevocably authorizes the
Collateral Agent to debit any deposit accounts of the Borrower with the
Collateral Agent (such deposit accounts being owned by the Collateral Agent and
under the exclusive dominion and control of the Collateral Agent) including the
Bank Blocked Account in an amount such that the aggregate amount debited from
all such deposit accounts does not exceed such fee or other cost or expense. If
there are insufficient funds in such deposit accounts to cover the amount of the
fee or other cost or expense then due, such debits will be reversed (in whole or
in part, in the Administrative Agent’s sole discretion exercised in good faith)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section shall be deemed a set-off.

11.11 Notification of Addresses, Lending Offices, Etc. Each Bank shall notify
the Agents in writing of any changes in the address to which notices to the Bank
should be directed, of addresses of any Lending Office, of payment instructions
in respect of all payments to be made to it hereunder and of such other
administrative information as the Agents shall reasonably request.

11.12 Bank Blocked Account Charges and Procedures. The Collateral Agent is
hereby authorized to (a) charge the Bank Blocked Account or any deposit account
of the Borrower maintained at the Collateral Agent for all returned checks,
service charges, and other fees and charges associated with the deposits by the
Borrower to and withdrawals by the Borrower from the Bank Blocked Account;
(b) follow its usual procedures in the event the Bank Blocked Account or any
check, draft or other order for payment of money should be or become the subject
of any writ, levy, order or other similar judicial or regulatory order or
process; (c) charge the Bank Blocked Account or any deposit account of the
Borrower maintained at the Collateral Agent for any Letter of Credit
reimbursement, Loan repayments, interest or fees; and (d) pay from the Bank
Blocked Account, on behalf of the Borrower, suppliers and other business
expenses of the Borrower. If the available balances in the Bank Blocked Account
relating to the Borrower are not sufficient to pay the Administrative Agent for
any returned check, draft or

 

97



--------------------------------------------------------------------------------

order for the payment of money relating to the Borrower, or to compensate the
Administrative Agent for any charges or fees due the Administrative Agent with
respect to the deposits by the Borrower to and withdrawals by the Borrower from
the Bank Blocked Account, the Borrower agrees to pay on demand the amount due
the Administrative Agent. The Borrower agrees that it cannot, and will not,
withdraw any monies from the Bank Blocked Account and it will not permit the
Bank Blocked Account to become subject to any other pledge, assignment, lien,
charge or encumbrance of any kind, nature or description, other than the
Administrative Agent’s security interest.

11.13 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.

11.14 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

11.15 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Borrower, the Banks, the
Administrative Agent and Agent-Related Persons, and their permitted successors
and assigns, and no other Person shall be a direct or indirect legal beneficiary
of, or have any direct or indirect cause of action or claim in connection with,
this Agreement or any of the other Loan Documents.

11.16 Governing Law and Jurisdiction.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW (WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS)
OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT AND
THE BANKS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE STATE COURTS LOCATED IN NEW YORK COUNTY,
CITY OF NEW YORK, STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT; EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE BANKS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE BANKS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE
BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON THE BORROWER
AND

 

98



--------------------------------------------------------------------------------

IRREVOCABLY APPOINTS CORPORATION SERVICE COMPANY, 80 STATE STREET, ALBANY, NY
12207, AS REGISTERED AGENT FOR THE PURPOSE OF ACCEPTING SERVICE OF PROCESS
WITHIN THE STATE OF NEW YORK AND AGREES TO OBTAIN A LETTER FROM CORPORATION
SERVICE COMPANY, ACKNOWLEDGING SAME AND CONTAINING THE AGREEMENT OF CORPORATION
SERVICE COMPANY, TO PROVIDE THE ADMINISTRATIVE AGENT WITH THIRTY (30) DAYS,
ADVANCE NOTICE PRIOR TO ANY RESIGNATION OF CORPORATION SERVICE COMPANY AS SUCH
REGISTERED AGENT.

11.17 Waiver of Jury Trial. THE BORROWER, THE BANKS AND THE AGENTS EACH WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE BORROWER, THE BANKS AND THE
ADMINISTRATIVE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

11.18 [RESERVED].

11.19 Entire Agreement. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS,
EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE BORROWER, THE BANKS
AND THE ADMINISTRATIVE AGENT, AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS
AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO
THE SUBJECT MATTER HEREOF AND THEREOF.

11.20 Effect of Amendment and Restatement. On the Closing Date, the Original
Credit Agreement shall be amended, restated and superseded in its entirety by
this Agreement. The parties hereto acknowledge and agree that the liens and
security interests granted under the Security Agreements (as defined in the
Original Credit Agreement) are continuing and in full force and effect and, upon
the amendment and restatement of the Original Credit Agreement pursuant to this
Agreement, such liens and security interests secure and continue to secure the
payment of the Obligations, and that the Notes outstanding under and as defined
in the Original Credit Agreement are, upon the Closing Date, replaced by the
Notes issued hereunder.

 

99



--------------------------------------------------------------------------------

11.21 Joinder. From and after the Closing Date, each financial institution,
acceptable to the Agents and the Borrower, that executes and delivers a
Committed Line Portion Addendum, substantially in the form of Schedule 11.21 (a
“Committed Line Portion Addendum”), shall become a party to the Credit Agreement
and the Intercreditor Agreement and have the rights and obligations of a Bank
hereunder and under the other Loan Documents and shall be bound by the other
provisions hereof and thereof.

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ATMOS ENERGY MARKETING, LLC, a Delaware limited liability company By:   /s/ C.
RICHARD ALFORD   Name: C. Richard Alford   Title: Senior Vice President  

Borrower’s Address:

13430 Northwest Freeway, Suite 700

Houston, Texas 77040

Attention: Ronald W. Bahr

Telephone: (713) 688-7771

Facsimile: (713) 688-5124



--------------------------------------------------------------------------------

BNP PARIBAS,

a bank organized under the laws of France, as Administrative Agent, Collateral
Agent and as a Bank, Issuing Bank, and Swing Line Bank

By:   /s/ A-C MATHIOT   Name: A-C Mathiot   Title: Managing Director By:   /s/
ANDREW STRATOS   Name: Andrew Stratos   Title: Vice President  

787 Seventh Avenue

New York, New York 10019

Attention: Edward Chin

Telephone: (212) 841-2020

Facsimile: (212) 841-2536



--------------------------------------------------------------------------------

FORTIS BANK SA/NV, NEW YORK BRANCH, a licensed branch of FORTIS BANK SA/NV, a
Belgian Corporation By:   /s/ K. DELATHAUWER   Name: K. DeLathauwer   Title:
Director By:   /s/ BORIS KWANTES   Name: Boris Kwantes   Title: Director  

15455 North Dallas Parkway

Suite 1400

Addison, TX 75001

Telephone: (214) 953-9313

Facsimile: (214) 969-9332

Attn: Marla Jennings



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

as Syndication Agent, an Issuing Bank and as a Bank

By:   /s/ BARBARA PAULSEN   Name: Barbara Paulsen   Title: Managing Director By:
  /s/ CHUNG-TAEK OH   Name: Chung-Taek Oh   Title: Vice President  

1221 Avenue of the Americas

New York, New York 10020

Attention: Barbara Paulsen

Telephone: (212) 278-6496

Fax: (212) 278-7417



--------------------------------------------------------------------------------

NATIXIS, acting through its New York Branch, as a Bank By:   /s/ SEVERINE PARDO
  Name: Severine Pardo   Title: Director By:   /s/ JULIEN MATHIEU   Name: Julien
Mathieu   Title: Associate Director  

1251 Avenue of the Americas, 34th Floor

New York, New York 10020

Attention: David Pershad

Telephone: (212) 872-5015

Facsimile: (212) 354-9095



--------------------------------------------------------------------------------

RZB FINANCE LLC,

as a Bank

By:   /s/ NANCY REMINI   Name: Nancy Remini   Title: Vice President By:   /s/
PEARL GEFFERS   Name: Pearl Geffers   Title: First Vice President  

1133 Avenue of the Americas

New York, New York 10036

Attention: Hermine Kirolos

Telephone: (212) 845-4114

Facsimile: (212) 944-6389



--------------------------------------------------------------------------------

BROWN BROTHERS HARRIMAN & CO., as a Bank By:   /s/ ERIC C. ANDREN   Name: Eric
C. Andren   Title: Senior Vice President  

140 Broadway

New York, NY 10005

Attention: Paul Feldman

Telephone: (212) 493-7732

Facsimile: (212) 493-8998



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Bank By:   /s/ MATTHEW MAIN   Name: Matthew
Main   Title: Managing Director  

101 Park Avenue, 6th Floor

New York, New York 10178

Attention: Alisa Williams

Telephone: (212) 401-3200



--------------------------------------------------------------------------------

SCHEDULE 1.01 - A

CREDIT LIMITS FOR

BORROWER’S ELIGIBLE ACCOUNT COUNTERPARTIES

 

I. Tier 1 Account Parties:

 

Counterparty

   Moody’s    S&P    Credit Limit   

Comments

Aluminum Company of America, Inc.

   A2    A-    $2,000,000   

Atmos Energy Corp.

   Baa3    BBB    50% of total


receivables on
Borrowing Base

   Subsidiaries of Counterparty limited to $5,000,000 (aggregate)

BP Canada Energy Marketing Corp.

   Aa1    AA+    $50,000,000    Aggregate limit with BP Energy Co.; Supported by
$75,000,000 guaranty from BP Corporation North America, Inc.

BP Energy Co. (f/k/a Amoco Energy Trading Corp.)

   Aa1    AA+    $50,000,000    Aggregate limit with BP Canada Energy Marketing
Corp.; Supported by $75,000,000 guaranty from BP Corporation North America, Inc.

Brazos Electric Power Cooperative, Inc.

   n/a    A-       $4,000,000   

Cargill Energy (division of Cargill, Inc.)

   A2    A+    $1,500,000   

Carolina Power & Light (d/b/a Progress Energy Carolinas Inc)

   A3    BBB+    $2,500,000   

Centerpoint Energy Resources Corp.

   Baa3    BBB    $40,000,000   

City of Cookeville, TN

   A3       $1,500,000   

City of Florence, AL

   A2       $1,500,000   

City of Lebanon, TN

   Aa3       $1,000,000   

City of Loudon, TN

   A3       $1,000,000   

ConocoPhillips

   A3    A-       $3,000,000   

Constellation Energy Commodities Group (f/k/a Constellation Power Source, Inc.)

   Baa1    BBB+    $4,000,000    Supported by $5,000,000 guaranty from
Constellation Energy Group, Inc.

Eastman Chemical Company

   Baa2    BBB    $3,500,000   

Entergy Gulf States, Inc.

   Ba3    BBB    $3,000,000   

 

Schedule 1.01-A-1



--------------------------------------------------------------------------------

Counterparty

   Moody’s    S&P    Credit Limit   

Comments

Entergy Louisiana, Inc.

   Baa2    BBB    $3,000,000   

Entergy Mississippi, Inc.

   Baa3    BBB    $3,000,000   

Exelon Energy Ohio Inc.

   Baa2    BBB+    $1,500,000    Supported by guaranty from Exelon Corp.

Johns Manville International Inc.

   Aaa    AAA    $2,000,000   

Macquarie Cook Energy, LLC (f/k/a Cook Inlet Energy Services)

   A1    A    $3,000,000    Supported by Macquarie Bank Ltd. Letter of Credit

New Jersey Natural Gas Co.

   Aa3    A+    $10,000,000   

NRG Power Marketing, Inc.

   Ba3    B+    $8,000,000    Supported by (i) $5,000,000 guaranty from NRG
Energy, and (ii) $7,000,000 Deutsche Bank Letter of Credit

Oak Ridge Utility District

   Aaa       $1,500,000   

PPG Industries, Inc.

   A2    A    $2,500,000   

Procter & Gamble Company

   Aa3    AA-    $3,000,000   

PSEG Energy Resources & Trade LLC

   Baa1    BBB    $5,000,000    Supported by guaranty from Public Service
Enterprises Group Inc.

Sempra Energy Trading Corp.

   Baa1    BBB+    $5,000,000    Supported by guaranty from Sempra Energy

Sequent Energy Management, LP, Sequent Energy Canada

   Baa1    A-      $5,000,000    Unlimited guaranty from AGL Resources

Total Gas & Power North America, Inc.

   Aa1    AA    $5,000,000    Supported by guaranty from Total S.A.

Weyerhaeuser Company

   Baa2    BBB    $4,000,000   

 

II. Tier 2 Account Parties:

 

Counterparty

   Moody’s    S&P    Credit Limit   

Comments

AK Steel Corp.

   Ba3    B+    $2,000,000   

City of Hamilton, OH Dept of Gas & Water

   A2       $2,500,000   

City of Lawrenceburg

   Baa1       $1,000,000   

Delta Natural Gas Company

         $1,000,000   

 

Schedule 1.01-A-2



--------------------------------------------------------------------------------

Counterparty

   Moody’s    S&P    Credit Limit   

Comments

Duke Energy Trading & Mktg. LLC

   Baa1    BBB    $1,000,000   

Entergy New Orleans, Inc.

   Ba2    BBB-    $3,000,000   

Gallatin Public Utilities

   A1       $2,000,000   

Gerdau Ameristeel US Inc.

   Ba1    BB+    $1,500,000   

Goodyear Tire & Rubber Co.

   Ba3    BB-    $1,500,000   

Owens Corning

         $2,500,000   

Quebecor World Inc.

      B+    $1,000,000   

Tate & Lyle Ingredients Americas, Inc.

   Baa2    BBB    $1,500,000   

Tenaska Marketing Ventures

      Aa2    $4,000,000    Supported by $5,000,000 from Tenaska Energy Holdings,
LLC.

Valero Refining-New Orleans, LLC

   Baa3    BBB    $25,000,000    Supported by parent guaranty.

 

Schedule 1.01-A-3



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITTED LINE AND

COMMITTED LINE PORTION

(EXCLUDING SWAP CONTRACTS AND PHYSICAL TRADE CONTRACTS)

 

  I. Committed Line:

 

A.    Maximum Line:    $450,000,000.00 B.    Total Committed Line Portions   
$375,000,000.00 C.    Total Committed Percentage:    83.33%

 

  II. Committed Line Portions:

 

Line:

  

Bank

   Dollar Amount Borrowing Base Line    Fortis Bank SA/NV, New York Branch     
$86,000,000    BNP Paribas      $86,000,000    Société Générale      $86,000,000
   The Royal Bank of Scotland plc      $52,000,000    NATIXIS, acting through
its New York Branch      $35,000,000    RZB Finance LLC      $15,000,000   
Brown Brothers Harriman & Co.      $15,000,000

Total Committed Line Portion:

   $ 375,000,000.00

 

Schedule 2.01-1



--------------------------------------------------------------------------------

SCHEDULE 3.10

EXISTING LETTERS OF CREDIT

 

BENEFICIARY

   FORTIS
L/C#    BNP PARIBAS
L/C#    AMOUNT

Atlas America LLC

   02801    770876    $3,000,000

W & T Offshore, Inc.

   02789    770877    $750,000

Devon Gas Services, LP

   N/A    91888931    $6,700,000

ConocoPhillips Company

   N/A    91902530    $10,500,000

Shell Energy North America (US), LP

   N/A    91902569    $21,000,000

Fortis Energy Marketing & Trade GP

   N/A    91904075    $100,000

EL Paso Marketing, L.P.

   N/A    91904424    $3,000,000

Coronado Energy E&P Company, L.L.C

   N/A    91904426    $4,750,000

Equitable Energy, LLC

   N/A    91904467    $33,000,000

Castex Energy, Inc.

   N/A    91905084    $4,500,000

XTO Energy, Inc.

   N/A    91905080    $5,000,000

Louisville Gas & Electric Company

   N/A    91905400    $205,000

Exxonmobil Corporation

   N/A    91905546    $3,500,000

ConocoPhillips Company

   N/A    91905725    $6,000,000

Citizens Gas Utility, District of Scott & Morgan Counties

   N/A    91905909    $2,000,000 Total          $104,005,000

 

Schedule 3.10-1



--------------------------------------------------------------------------------

SCHEDULE 6.05

LITIGATION, AND PATENT, TRADEMARK, ETC. CLAIMS

None.

 

Schedule 6.05-1



--------------------------------------------------------------------------------

SCHEDULE 6.07

ERISA MATTERS

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 6.07-1



--------------------------------------------------------------------------------

SCHEDULE 6.12

ENVIRONMENTAL MATTERS

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 6.12-1



--------------------------------------------------------------------------------

SCHEDULE 6.16

SUBSIDIARIES AND EQUITY INVESTMENTS

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 6.16-1



--------------------------------------------------------------------------------

SCHEDULE 6.17

INSURANCE MATTERS

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 6.17-1



--------------------------------------------------------------------------------

SCHEDULE 7.03(f)

LOCATIONS OF INVENTORY STORAGE

 

1. North Liberty, Kansas

2. Saltville, Virginia

3. Barnsley, Kentucky

4. East Diamond, Kentucky

5. Bearcreek, Louisiana

6. Epps, Louisiana

7. Bethel, Texas

8. Bistineau, Louisiana

9. Egan, Louisiana

10. Portland, Kentucky

11. Columbus, Ohio

12. Helenwood, Tennessee

13. Kanawha, West Virginia

14. Monroe, Louisiana

15. Buffalo, New York

16. Ellisburg, Pennsylvania

17. Portland, Tennessee

18. Early Grove, Virginia

19. Birmingham, Alabama

 

Schedule 7.03(f)-1



--------------------------------------------------------------------------------

SCHEDULE 8.01

PERMITTED INDEBTEDNESS AND LIENS

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 8.01-1



--------------------------------------------------------------------------------

SCHEDULE 8.07

CONTINGENT OBLIGATIONS

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 8.07-1



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADDRESSES FOR NOTICES AND LENDING OFFICES

ATMOS ENERGY MARKETING, LLC

Borrower’s Address:

13430 Northwest Freeway, Suite 700

Houston, Texas 77040

Attention: Ronald W. Bahr

Telephone: (713) 688-7771

Facsimile: (713) 688-5124

BNP PARIBAS,

As Administrative Agent and Collateral Agent

787 Seventh Avenue

New York, New York 10019

Attention: Ed Chin

Telephone: (212) 841-2020

Facsimile: (212) 841-2536

BNP PARIBAS,

As Issuing Bank and a Bank

787 Seventh Avenue

New York, New York 10019

Attention: Ed Chin

Telephone: (212) 841-2020

Facsimile: (212) 841-2536

FORTIS BANK SA/NV, NEW YORK BRANCH,

As Documentation Agent, Issuing Bank and a Bank

15455 N. Dallas Parkway

Suite 1400

Addison, TX 75001

Attention: Marla Jennings

Telephone: (214) 953-9313

Facsimile: (214) 969-9332

 

Schedule 11.02-1



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

As Syndication Agent, an Issuing Bank and a Bank

1221 Avenue of the Americas

New York, New York 10020

Attention: Barbara Paulsen

Telephone: (212) 278-6496

Facsimile: (212) 278-7417

NATIXIS, acting through its New York Branch,

As a Bank

1251 Avenue of the Americas, 34th Floor

New York, New York 10020

Attention: David Pershad

Telephone: (212) 872-5015

Facsimile: (212) 354-9095

RZB FINANCE LLC

As a Bank

1133 Avenue of the Americas

New York, New York 10036

Attention: Hermine Kirolos

Telephone: (212) 845-4114

Facsimile: (212) 944-6389

BROWN BROTHERS HARRIMAN & Co.

As a Bank

140 Broadway

New York, New York 10005

Attention: Paul Feldman

Telephone: (212) 493-7732

Facsimile: (212) 493-8998

THE ROYAL BANK OF SCOTLAND plc

As a Bank

600 Steamboat Road,

Greenwich, CT 06830

Attention: Ellen Guo

Telephone: (203) 971-7627

With copies to:

600 Travis St., Suite 6500

Houston, Texas 77002

Attention: Matthew Main

Telephone: (713) 221-2441

Facsimile: (713) 221-2430

 

Schedule 11.02-2



--------------------------------------------------------------------------------

SCHEDULE 11.21

COMMITTED LINE PORTION ADDENDUM

Reference is made to the THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of December 30, 2008 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among ATMOS ENERGY MARKETING, LLC, a Delaware
limited liability company (the “Borrower”), BNP PARIBAS, a bank organized under
the laws of France (“BNP Paribas”), as a Bank, as an Issuing Bank, as
Administrative Agent for the Banks (in such capacity, the “Administrative
Agent”), as Collateral Agent, as a Joint Lead Arranger and as a Joint
Bookrunner, Fortis Bank SA/NV, New York Branch, as a Bank, as an Issuing Bank,
as a Joint Lead Arranger, as a Joint Bookrunner and as Documentation Agent,
SOCIÉTÉ GENERALE, as Syndication Agent, an Issuing Bank and a Bank (together
with the Administrative Agent, the “Agents”), and each other financial
institution that may become a party thereto, including each financial
institution that becomes a party thereto by executing this Committed Line
Portion Addendum (collectively the “Banks”). Unless otherwise defined herein,
capitalized terms used herein and defined in the Credit Agreement are used
herein as therein defined.

Upon execution and delivery of this Committed Line Portion Addendum (the
“Addendum”) by the parties hereto pursuant to Sections 11.01 and 11.21 of the
Credit Agreement, the undersigned Bank hereby becomes or confirms that it is a
Bank, as applicable, under the Credit Agreement as set forth herein, and accepts
the Committed Line Portion set forth in Attachment 1 hereto, effective as of the
date hereof, and Schedule 2.01 shall be updated to reflect the Committed Line
Portion of the undersigned provided for herein. With respect to each entity
signing this Addendum as a Bank who, immediately prior to the effectiveness of
this Addendum, was not a Bank under the Credit Agreement, such entity hereby
(i) confirms that it has received and reviewed a copy of the Credit Agreement
and the other Loan Documents requested by it and (ii) agrees that by executing
this Addendum, it hereby becomes a “Bank” under to the Credit Agreement with the
same force and effect as if originally named as a Bank therein, hereby expressly
assumes all obligations and liabilities of a Bank thereunder. With respect to
each entity signing this Addendum as a Bank who, immediately prior to the
effectiveness of this Addendum, was already a Bank under the Credit Agreement,
the Committed Line Portion set forth in Attachment 1 hereto shall be understood
to represent the aggregate Committed Line Portion of such Bank and not a net
increase in such Bank’s Committed Line Portion as it existed immediately prior
to the effectiveness of this Addendum.

Attachment 1 hereto sets forth the Committed Line Portion that the undersigned
party wishes to accept in connection with the Credit Agreement.

THIS ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

This Addendum may be executed by one or more of the parties hereto on any number
of separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page hereof by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

Schedule 11.21-1



--------------------------------------------------------------------------------

[NAME OF [NEW] BANK],

a [                    ] organized under the laws of [                    ], as
a Bank

By:       Name:   Title:

[Signature Page to Addendum]



--------------------------------------------------------------------------------

Accepted and Agreed:

ATMOS ENERGY MARKETING, LLC,
a Delaware limited liability company, as
Borrower

By:       Name:   Title:

[Signature Page to Bank Addendum]



--------------------------------------------------------------------------------

Accepted and Agreed:

BNP PARIBAS, a bank organized
under the laws of France, as Administrative
Agent

By:       Name:   Title:

[Signature Page to Bank Addendum]



--------------------------------------------------------------------------------

ATTACHMENT 1

TO BANK ADDENDUM

 

Name of Bank:        

Notice Address:

                       

Attention:

       

Telephone:

       

Facsimile:

        Commitments:        



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

(LETTERS OF CREDIT)

[Date]

 

BNP Paribas

  

Fortis Bank SA/NV, New York Branch

787 Seventh Avenue

  

15455 North Dallas Parkway

New York, New York 10019

  

Suite 1400

Attention: Edward Chin

  

Addison, TX 75001

Telephone: (212) 841-2020

  

Attention: Marla Jennings

Facsimile: (212) 841-2536

  

Telephone: (212) 953-9314

  

Facsimile: (212) 969-9332

 

  Re: Third Amended and Restated Credit Agreement, dated to be effective as of
December 30, 2008 (as amended or supplemented from time to time, the
“Agreement”), by and among ATMOS ENERGY MARKETING, LLC (the “Borrower”), the
banks that from time to time are parties thereto, BNP Paribas, as Administrative
Agent, and Fortis Bank SA/NV, New York Branch, as Documentation Agent

Ladies and Gentlemen:

Reference is made to the Agreement (capitalized terms used herein that are not
defined shall have the respective meanings ascribed thereto in the Agreement).
The Borrower hereby gives notice of its intention to request the [issuance,
amendment, or renewal] of Letters of Credit as is further described on the
Letter of Credit Application attached hereto and that the requested Letter of
Credit will be a(n) [commercial documentary letter of credit, an SPT-Related
Standby Letter of Credit, or other standby letter of credit1].

The Borrower represents and warrants, as of the date hereof and as of the date
any Letter of Credit is issued, amended or renewed, that (i) no Default or Event
of Default has occurred and is continuing on the date hereof, nor will any
thereof occur after giving effect to the Letters of Credit requested above;
(ii) that the lesser of the Borrowing Base Advance Cap or the Total Available
Committed Line Portion will not be exceeded after giving effect to the Letters
of Credit requested above; and (iii) all of Borrower’s representations and
warranties under the Agreement are true and correct, to Borrower’s knowledge, as
of the date hereof.

 

 

1

With respect to any Letter of Credit that is characterized as an “other standby
letter of credit” a purpose should be specified for such “other standby letter
of credit” so that clause (ii) might read “(ii) that the requested Letter of
Credit will be an other standby letter of credit for the purpose of purchasing
natural gas from a source other than a Physical Trade Bank.”

 

A-1



--------------------------------------------------------------------------------

Very truly yours, ATMOS ENERGY MARKETING, LLC, By:            Name:       
Title:        

 

A-2



--------------------------------------------------------------------------------

FORM OF NOTICE OF BORROWING

(REVOLVING LOAN)

[Date]

BNP Paribas

787 Seventh Avenue

New York, New York 10019

Attention: Edward Chin

Telephone: (212) 841-2020

Facsimile: (212) 841-2536

 

  Re: Third Amended and Restated Credit Agreement, dated to be effective as of
[                    ] (as amended or supplemented from time to time, the
“Agreement”), by and among ATMOS ENERGY MARKETING, LLC (the “Borrower”), the
banks that from time to time are parties thereto, BNP Paribas, as Administrative
Agent, and Fortis Bank SA/NV, New York Branch, as Documentation Agent

Ladies and Gentlemen:

Reference is made to the Agreement (capitalized terms used herein that are not
defined shall have the respective meanings ascribed thereto in the Agreement).
The Borrower hereby gives notice of its intention to borrow under the Borrowing
Base Line.

Please advance a Revolving Loan as follows:

 

Revocable/Irrevocable

   [¨] Revocable

  (check one)

   [¨] Irrevocable

Date of Borrowing [a-1 ]

   : ____________________________

Amount

   : ____________________________

Type of Advance

  

(Base Rate or Offshore Rate)

   : ____________________________

Interest Period

  

(if Offshore Rate)

   : ____________________________.

The Borrower represents and warrants, as of the date hereof and as of the date
any Revolving Loan is made or renewed, that (i) no Default or Event of Default
has occurred and is continuing on the date hereof, nor will any thereof occur
after giving effect to the Revolving

 

a-1

The aggregate amount of the Borrowing comprised of Offshore Rate Loans must be
made in an amount equal to the Offshore Effective Amount. The date of the
Borrowing must be a Business Day. With respect to any revocable notice, the
Borrower must give four (4) Business Days’ advance notice for Borrowings
comprised of Offshore Rate Loans, and two (2) Business Days’ advance notice for
Borrowings comprised of Base Rate Loans; provided that with respect to any
irrevocable notice, the Borrower must give three (3) Business Days’ and one
(1) Business Day’s advance notice, respectively.

 

A-3



--------------------------------------------------------------------------------

Loan requested above; (ii) that none of the Borrowing Base Advance Cap, the
Total Available Committed Line Portion, or the Dollar Advance Cap will be
exceeded after giving effect to the Revolving Loan requested above; and
(iii) all of Borrower’s representations and warranties under the Agreement are
true and correct, to Borrower’s knowledge, as of the date hereof.

 

Very truly yours, ATMOS ENERGY MARKETING, LLC, By:            Name:       
Title:        

 

A-4



--------------------------------------------------------------------------------

FORM OF NOTICE OF BORROWING

(SWING LINE LOAN)

[Date]

BNP Paribas

787 Seventh Avenue

New York, New York 10019

Attention: Edward Chin

Telephone: (212) 841-2020

Facsimile: (212) 841-2536

 

  Re: Third Amended and Restated Credit Agreement, dated to be effective as of
[                    ] (as amended or supplemented from time to time, the
“Agreement”), by and among ATMOS ENERGY MARKETING, LLC (the “Borrower”), the
banks that from time to time are parties thereto, BNP Paribas, as Administrative
Agent, and Fortis Bank SA/NV, New York Branch, as Documentation Agent

Ladies and Gentlemen:

Reference is made to the Agreement (capitalized terms used herein that are not
defined shall have the respective meanings ascribed thereto in the Agreement).
The Borrower hereby gives notice of its intention to borrow under the Borrowing
Base Line.

Please advance a Revolving Loan as follows:

 

Date of Borrowing a-1

   : ____________________________

Amount

   : ____________________________

Type of Advance

  

(Base Rate or Offshore Rate)

   : ____________________________

Interest Period

  

(if Offshore Rate)

   : ____________________________.

The Borrower represents and warrants, as of the date hereof and as of the date
any Swing Line Loan is made or renewed, that (i) no Default or Event of Default
has occurred and is continuing on the date hereof, nor will any thereof occur
after giving effect to the Swing Line Loan requested above; (ii) that none of
the Borrowing Base Advance Cap, the Total Available Committed Line Portion, or
the Swing Line Dollar Advance Cap will be exceeded after giving effect to the
Swing Line Loan requested above; and (iii) all of Borrower’s representations and
warranties under the Agreement are true and correct, to Borrower’s knowledge, as
of the date hereof.

 

a-1

The aggregate amount of the Borrowing comprised of Offshore Rate Loans must be
made in an amount equal to the Offshore Effective Amount. The date of the
Borrowing must be a Business Day. Borrower must give four (4) Business Days
advance notice for Borrowings comprised of Offshore Rate Loans, and the same
Business Day advance notice for Borrowings comprised of Base Rate Loans.

 

A-5



--------------------------------------------------------------------------------

Very truly yours, ATMOS ENERGY MARKETING, LLC, By:            Name:       
Title:        

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

NOTICE OF CONVERSION/CONTINUATION

[Date]

BNP Paribas

787 Seventh Avenue

New York, New York 10019

Attention: Edward Chin

Telephone: (212) 841-2020

Facsimile: (212) 841-2536

 

  Re: Third Amended and Restated Credit Agreement, dated to be effective as of
[                    ] (as amended or supplemented from time to time, the
“Agreement”), by and among ATMOS ENERGY MARKETING, LLC (the “Borrower”), the
banks that from time to time are parties thereto, BNP Paribas, as Administrative
Agent, and Fortis Bank SA/NV, New York Branch, as Documentation Agent

Ladies and Gentlemen:

The Borrower hereby gives you irrevocable notice pursuant to Section 2.04 of the
Agreement that the undersigned hereby requests a [conversion] [continuation] of
[outstanding Borrowings] [an outstanding Borrowing] into a new Borrowing (the
“Proposed Borrowing”) on the terms set forth below:

 

Form of Notice   

Revocable/Irrevocable

   [¨] Revocable

  (check one)

   [¨] Irrevocable Outstanding Borrowing #1   

Date of Borrowing

  

: ____________________________

Aggregate Amount for Conversion1

   : ____________________________

Type of Advance

  

: ____________________________

Interest Period

  

: ____________________________

 

1

The aggregate amount for conversion with respect to Borrowings comprised of
Offshore Rate Loans must be made in an amount equal to the Offshore Effective
Amount or, if the remaining outstanding amount of such Borrowing would be less
than an amount equal to the Offshore Effective Amount following the conversion
or continuation, in the remaining outstanding amount of such Borrowing.

 

B-1



--------------------------------------------------------------------------------

Proposed Borrowing   

Date of Conversion or Continuation2

  

: ____________________________

Aggregate Amount

   : ____________________________

Type of Advance

   : ____________________________

Interest Period

   : ____________________________

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing:

(a) the representations and warranties contained in the Agreement are correct in
all material respects, before and after giving effect to the proposed Borrowing
and the application of the proceeds therefrom, as though made on the date of the
proposed Borrowing;

(b) no Default has occurred and remains uncured, nor would result from the
proposed Borrowing; and

(c) neither the Borrowing Base Advance Cap nor the Total Available Committed
Line Portion will be exceeded after giving effect to the proposed Borrowing.

 

Very truly yours, ATMOS ENERGY MARKETING, LLC, By:            Name:       
Title:        

 

2

The date of the proposed conversion or continuation must be a Business Day.
Borrower must give not less than four (4) Business Days’ advance notice for
conversions into or continuations of Borrowings comprised of Offshore Rate
Loans, and not less than two (2) Business Days’ advance notice for conversions
into or continuations of Borrowings comprised of Base Rate Loans; provided that
with respect to any irrevocable notice, the Borrower must provide not less than
three (3) Business Days’ notice and one (1) Business Day’s notice, respectively.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

COMPLIANCE CERTIFICATE

[Date]

 

BNP Paribas

  

Fortis Bank SA/NV, New York Branch

787 Seventh Avenue

  

15455 North Dallas Parkway

New York, New York 10019

  

Suite 1400

Attention: Edward Chin

  

Addison, TX 75001

Telephone: (212) 841-2020

  

Attention: Marla Jennings

Facsimile: (212) 841-2536

  

Telephone: (212) 953-9314

  

Facsimile: (212) 969-9332

 

  Re: Third Amended and Restated Credit Agreement, dated to be effective as of
[                    ] (as amended or supplemented from time to time, the
“Agreement”), by and among ATMOS ENERGY MARKETING, LLC (the “Borrower”), the
banks that from time to time are parties thereto, BNP Paribas, as Administrative
Agent, and Fortis Bank SA/NV, New York Branch, as Documentation Agent

Ladies and Gentlemen:

The Borrower, acting through its duly authorized Responsible Officers (as that
term is defined in the Agreement), certifies to each of the Banks that the
Borrower is in compliance with the Agreement and in particular certifies the
following as of             :

 

(i)

  

Net Working Capital

   $                         ;  

(ii)

  

Tangible Net Worth

   $                         ;  

(iii)

  

Ratio of Total Liabilities to Tangible Net Worth

                         :1 ;

(iv)

  

Borrowing Base Sub-Cap

   $                         ;  

(v)

  

Excess Tangible Net Worth

   $                         .  

Further, the undersigned hereby certify that the Net Position has at no time
exceeded the limitations set forth in Section 8.11, of the Agreement and that
the undersigned has no knowledge of any Defaults under the Agreement which
existed as of [                                ] or which exist as of the date
of this letter.

 

C-1



--------------------------------------------------------------------------------

The undersigned also certifies that the accompanying financial statements
present fairly, in all material respects, the financial condition of the
Borrower as of [                                ], and the related results of
operations for the [            ] then ended, in conformity with generally
accepted accounting principles.

 

Very truly yours, ATMOS ENERGY MARKETING, LLC By:            Name:        Title:
       

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSIGNMENT AND ACCEPTANCE

[Date]

Reference is made to the Third Amended and Restated Credit Agreement dated to be
effective as of [                    ] (as amended or supplemented from time to
time, the “Agreement”), among ATMOS ENERGY MARKETING, LLC (the “Borrower”), the
banks that from time to time are signatories thereto, and BNP Paribas, as
Administrative Agent. Capitalized terms used herein but not defined herein shall
have the meanings specified in the Agreement.

Pursuant to the terms of the Agreement, [                            ]
(“Assignor”), wishes to assign and delegate to [                            ]
(“Assignee”), [            ]% of its rights and obligations under the Agreement.
Therefore, Assignor, Assignee, and Administrative Agent agree as follows:

Section 1. The Assignor hereby sells and assigns and delegates to the Assignee,
and the Assignee hereby purchases and assumes from the Assignor, without
recourse to the Assignor and without representation or warranty except for the
representations and warranties specifically set forth in clauses (i), (ii), and
(iii) of Section 2 of this Assignment and Acceptance, a [            ]% interest
in and to all of the Assignor’s rights and obligations under the Agreement and
the other Loan Documents as of the Effective Date (as defined below), including
such percentage interest in the Assignor’s Committed Line Portion, the Loans
owing to the Assignor, the Assignor’s Pro Rata Advance Share of the Letters of
Credit, and the Note held by the Assignor.

Section 2. The Assignor (i) represents and warrants that, prior to executing
this Assignment and Acceptance, its Committed Line Portion is
$[                            ], the aggregate outstanding principal amount of
Loans owed by the Borrower to the Assignor is $[                            ],
and its Pro Rata Advance Share of the outstanding Effective Amount of L/C
Obligations is $[                            ]; (ii) represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim;
(iii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties, or representations made in or in
connection with the Agreement or any other Loan Document or the execution,
legality, validity, enforceability, genuineness, sufficiency, or value of the
Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto; (iv) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto; and (v) attaches the Note referred to in Section 1
above and requests that Administrative Agent exchange such Note for a new Note
dated [                    ], in the principal amount of
$[                            ] payable to the order of the Assignee[, and a new
Note dated in the principal amount of $[                            ] payable to
the order of Assignor].

 

D-1



--------------------------------------------------------------------------------

3. The Assignee (i) confirms that it has received a copy of the Agreement,
together with copies of the financial statements referred to in Section 7.01
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Agreement
or any other Loan Document; (iii) appoints and authorizes Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Agreement and any other Loan Document as are delegated to Administrative Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; (iv) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Agreement or any other Loan Document
are required to be performed by it as a Bank; (v) specifies as its Lending
Office (and address for notices) the office set forth beneath its name on the
signature pages hereof; (vi) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to the Assignee under the Agreement and Notes
or such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty; and
(vii) represents that it is an Eligible Assignee.

4. The effective date for this Assignment and Acceptance shall be
[                            ] (“Effective Date”), and following the execution
of this Assignment and Acceptance, Administrative Agent will record it in its
records of the transactions under the Agreement.

5. Upon such recording, from and after the Effective Date, Administrative Agent
shall make all payments under the Agreement and the Notes in respect of the
interest assigned hereby (including all payments of principal, interest, and
fees) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Agreement and the Notes for periods prior to
the Effective Date directly between themselves.

6. This Assignment and Acceptance shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.

The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.

 

D-2



--------------------------------------------------------------------------------

[ASSIGNOR] By:     Name:     Title:     Address:                 Attention:    
Telecopy No: _____________________________ [ASSIGNEE] By:     Name:     Title:  
  Lending Office: Address:                 Attention:     Telecopy No:
_____________________________ BNP Paribas, as Administrative Agent By:     Name:
    Title:    

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

ATMOS ENERGY MARKETING, LLC, BORROWING BASE

COLLATERAL POSITION REPORT AS OF [DATE]

In my capacity as Responsible Officer for ATMOS ENERGY MARKETING, LLC, I hereby
certify that as of the date written above, the amounts indicated below were
accurate and true as of the date of preparation. I also certify that the net
long or short position has not exceeded the limitations set forth in
Section 8.11, of the Credit Agreement.

 

I.       COLLATERAL

            

A.     Cash Collateral

   $                  100 %         $               

B.     Equity in Eligible Broker accounts

   $                  90 %         $               

C.     Tier I Accounts

   $                  90 %         $               

D.     Tier II Accounts

   $                  85 %         $               

E.     Tier I Unbilled Accounts

   $                  85 %         $               

F.      Tier II Unbilled Accounts

   $                  80 %         $               

G.     Eligible Inventory

   $                  80 %         $               

H.     Eligible Exchange Receivables

   $                  80 %         $               

I.       Undelivered Product Value

   $                  80 %         $               

J.      Realizable Unrealized Profits, up to a maximum amount of $50,000,000;
less

   $                  70 %         $               

K.     First purchaser liability; less

   $ (_____ )   100 %         $ (_____ )

L.     SPT Close-Out Amounts; less

   $ (_____ )   125 %         $ (_____ )

         TOTAL COLLATERAL

   $                                                      

         BORROWING BASE SUB-CAP

     _____          ____    $               

         BORROWING BASE ADVANCE CAP

             $               

         TOTAL AVAILABLE COMMITTED LINE PORTION

               _____  

II.     BANK OUTSTANDINGS

             $               

A.     Loans from the Banks

             $               

B.     L/C’s from the Banks

             $               

C.     Unilateral Overage Advances from the Banks

             $               

TOTAL OUTSTANDINGS UNDER BORROWING BASE LINE

            

III.    EXCESS/(DEFICIT) (I-II)

               _____  

IV.   NET SHORT OR LONG POSITION ___________ MMBTUS

             $               

Attached hereto are (i) an aging report, (ii) a schedule of netted qualified
exchange balances, (iii) a schedule of qualified inventory and (iv) a schedule
of all contras applied against (i), (ii), and (iii).

 

By:       Responsible Officer

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NET POSITION REPORT AND EXPOSURE REPORT

[Date]

 

BNP Paribas    Fortis Bank SA/NV, New York Branch 787 Seventh Avenue    15455
North Dallas Parkway New York, New York 10019    Suite 1400 Attention: Edward
Chin    Addison, TX 75001 Telephone: (212) 841-2020    Attention: Marla Jennings
Facsimile: (212) 841-2536    Telephone: (212) 953-9314    Facsimile: (212)
969-9332

 

  Re: Net Positions

In my capacity as Responsible Officer of ATMOS ENERGY MARKETING, LLC, I hereby
certify to you that as of the date written above, such company’s aggregate net
positions are as follows:

 

     MMBTUS of
Natural Gas

Long

   _____

(Short)

   _____

Net Position

   _____

To the best of my knowledge, these net positions have at no time exceeded the
limitations set forth in Section 8.11, of that certain Third Amended and
Restated Credit Agreement, dated to be effective as of
[                            ], as amended or supplemented from time to time, by
and among ATMOS ENERGY MARKETING, LLC, the banks that from time to time are
parties thereto, BNP Paribas, as Administrative Agent, and Fortis Bank SA/NV,
New York Branch, as Documentation Agent.

Furthermore, at no time has the sum of the following:

(a) 25% of the Borrower’s Net Position Value, $                    , plus

(b) Borrower’s Storage and Unhedged Transportation Exposure,
$                    , plus

(c) Borrower’s Below Index Sales Exposure, $                    , exceeded 33%
of Borrower’s Net Working Capital.

 

F-1



--------------------------------------------------------------------------------

Very truly yours, ATMOS ENERGY MARKETING, LLC, By:       Name:
_______________________________   Title:   _______________________________

Date:                    

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT (this “Agreement”) is made as of the             
day of                     , 20__, by and between BNP PARIBAS, a bank organized
under the laws of France (“Administrative Agent”), as Administrative Agent for
the ratable benefit of the Secured Parties (as defined in the Credit Agreement
(hereinafter defined)),                      (the “Subordinated Creditor”) and
acknowledged by ATMOS ENERGY MARKETING, LLC, a Delaware limited liability
company (“Borrower”).

RECITALS

WHEREAS, Administrative Agent and the Banks have made, or in the future may
make, credit accommodations available to Borrower, pursuant to the terms and
provisions of that certain Third Amended and Restated Credit Agreement dated to
be effective as of [                    ] (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”)
among Administrative Agent, the Borrower and the banks and financial
institutions from time to time party thereto (collectively, the “Banks”); and

WHEREAS, Subordinated Creditor has made, or in the future may make, credit
accommodations available to Borrower; and

WHEREAS, in order to induce Administrative Agent to consider making the credit
accommodations described above available to Borrower in the future, Subordinated
Creditor has agreed to subordinate certain of its rights and claims now existing
or hereafter arising against Borrower to the rights and claims of Administrative
Agent now existing or hereafter arising against Borrower, all in accordance with
the terms and provisions of this Agreement; and

WHEREAS, the parties hereto are entering into this Agreement in order to set
forth their agreements as to payment of the Senior Indebtedness (hereinafter
defined) and the Junior Indebtedness (hereinafter defined) and their agreements
as to certain other matters including but not limited to lien priorities.

NOW, THEREFORE, for and in consideration of the premises and the mutual
agreements contained herein, the parties hereto hereby agree as follows:

AGREEMENT

ARTICLE I DEFINITIONS

As used in this Agreement, the terms defined above shall have their respective
meanings set forth above and the following terms shall have the following
meanings:

“Collateral” shall mean any and all property which now constitutes or hereafter
will constitute collateral or other security for payment of the Senior
Indebtedness pursuant to the Senior Documents or otherwise.

 

G-1



--------------------------------------------------------------------------------

“Default” shall have the meaning set forth in the Credit Agreement.

“Distribution” by any Person shall mean (a) with respect to any stock or
membership interest issued by such Person, the retirement, redemption, purchase
or other acquisition for value of any such stock or membership interest, (b) the
declaration or payment of any dividend or other distribution on or with respect
to any such stock or membership interest, (c) any loan or advance by such Person
to, or other investment by such Person in, the holder of any such stock or
membership interest, and (d) any other payment (other than ordinary salaries to
employees or advances made in the ordinary course of business to employees for
travel or other expenses incurred in the ordinary course of business) by such
Person to or for the benefit of the holder of any such stock or membership
interest.

“Event of Default” shall have the meaning set forth in the Credit Agreement.

“Federal Bankruptcy Code” shall have the meaning set forth in Article VIII of
this Agreement.

“Junior Creditor” shall mean the Subordinated Creditor and its successors and
assigns.

“Junior Documents” shall mean any and all agreements, documents and instruments
evidencing, together with all amendments, supplements and restatements thereof,
evidencing, governing or executed or delivered in connection with the Junior
Indebtedness.

“Junior Indebtedness” shall mean any and all indebtedness, obligations and
liabilities of every kind and character of Borrower now or hereafter owing to
any party to this Agreement other than Senior Creditor, including, without
limitation, the indebtedness evidenced and to be evidenced by the Junior
Documents, whether such indebtedness, obligations and liabilities are direct or
indirect, primary or secondary, joint, several or joint and several, fixed or
contingent and whether incurred by Borrower as maker, endorser, guarantor or
otherwise.

“Permitted Payments” shall have the meaning set forth in Article IV of this
Agreement.

“Person” shall mean and include an individual, a partnership, a corporation, a
business trust, a joint stock company, a trust, an unincorporated association, a
joint venture or other entity or a governmental authority.

“Proceeds” shall have the meaning assigned to it under the Uniform Commercial
Code, shall also include “products” (as defined in the Uniform Commercial Code),
and, in any event, shall include, but not be limited to (a) any and all proceeds
of any insurance, indemnity, warranty, letter of credit or guaranty or
collateral security payable to any grantor from time to time with respect to any
of the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable to the owner of the Collateral from time to time in connection with
any

 

G-2



--------------------------------------------------------------------------------

requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any governmental body, authority, bureau or agency (or
any Person acting under color of governmental authority) and (c) any and all
other amounts from time to time paid or payable under or in connection with any
of the Collateral.

“Senior Creditor” shall mean Administrative Agent and its successors and
assigns.

“Senior Documents” shall mean any and all agreements, documents and instruments,
together with all amendments, supplements and restatements thereof, evidencing,
governing or executed or delivered in connection with the Senior Indebtedness or
the Senior Creditor’s interests in the Collateral, including, without
limitation, the Credit Agreement.

“Senior Indebtedness” shall mean any and all indebtedness, obligations and
liabilities of every kind and character of Borrower now or hereafter owing to
Senior Creditor, whether such indebtedness, obligations and liabilities are
direct or indirect, primary or secondary, joint, several or joint and several,
fixed or contingent and whether incurred by Borrower as maker, endorser,
guarantor or otherwise, including, without limitation, any and all indebtedness,
obligations and liabilities of Borrower now or hereafter owing to Senior
Creditor pursuant to or evidenced by the Senior Documents.

ARTICLE II RIGHTS IN COLLATERAL

2.1 Priorities Regarding Collateral. The Junior Creditor covenants and agrees
that it will not take or hold any liens or security interests on any property of
Borrower. If for any reason, however, the Junior Creditor does obtain a lien or
security interest in the Collateral, any and every lien and security interest in
the Collateral in favor of or held for the benefit of the Senior Creditor has
and shall have priority over any lien or security interest that Junior Creditor
has or might have or acquire in the Collateral notwithstanding any statement or
provision contained in the Junior Documents or otherwise to the contrary and
irrespective of the time or order of filing or recording of financing
statements, deeds of trust, mortgages or other notices of security interests,
liens or assignments granted pursuant thereto, and irrespective of anything
contained in any filing or agreement to which any party hereto or its respective
successors and assigns may now or hereafter be a party, and irrespective of the
ordinary rules for determining priorities under the Uniform Commercial Code or
under any other law governing the relative priorities of secured creditors.

2.2 Management of Collateral. Senior Creditor shall have the exclusive right to
manage, perform and enforce the terms of the Senior Documents with respect to
the Collateral, to exercise and enforce all privileges and rights thereunder
according to its discretion and the exercise of its business judgment including,
but not limited to, the exclusive right to take or retake possession of the
Collateral and to hold, prepare for sale, process, sell, lease, dispose of, or
liquidate the Collateral, pursuant to a foreclosure or otherwise.
Notwithstanding any rights or remedies available to the Junior Creditor under
applicable law or under any document or instrument evidencing, securing or
otherwise executed in connection with the incurrence of the obligations
contemplated by the Junior Documents, Junior Creditor shall not be permitted to
foreclose upon its security interest in any of the Collateral, or to exercise
similar remedies with

 

G-3



--------------------------------------------------------------------------------

respect thereto, so long as any of the Senior Indebtedness shall continue to
exist, and only the Senior Creditor shall have the right to restrict or permit,
or approve or disapprove, the sale, transfer or other disposition of Collateral.
Junior Creditor will not in any manner interfere with Senior Creditor’s security
interests in the Collateral unless and until Borrower has satisfied in full the
Senior Indebtedness and Senior Creditor has given Junior Creditor written notice
thereof. The Junior Creditor waives notice of, and agrees not to challenge the
method, manner, time, place or terms, of any disposition of the Collateral by
Senior Creditor. Accordingly, should Senior Creditor elect to exercise its
rights and remedies with respect to any of the Collateral, Senior Creditor may
proceed to do so without regard to any interest of the Junior Creditor, and the
Junior Creditor waives any claims that it may have against Senior Creditor for
any disposition of the Collateral. The Junior Creditor agrees, whether or not a
default has occurred in the payment of any indebtedness or the performance of
any other obligations to it, that any liens on and security interests in the
Collateral or any portion thereof that it might have or acquire shall
automatically be fully released ipso facto as to all indebtedness and other
obligations secured thereby owing to Junior Creditor if and when Senior Creditor
releases its lien in and security interest on such Collateral in the event of
any sale, disposition or other realization by Senior Creditor (or any agent
therefor) upon such Collateral.

ARTICLE III PROCEEDS

3.1 Distribution of Proceeds of Collateral. At any time during which all or any
part of the Senior Indebtedness remains outstanding, and whether or not the same
is then due and payable, the Proceeds of any sale, disposition or other
realization by Senior Creditor (or any agent therefor) upon all or any part of
the Collateral shall be applied first to the payment in full of all Senior
Indebtedness in such order as Senior Creditor shall determine in its sole
discretion exercised in good faith.

3.2 Contingent Obligations. For purposes of distributing the Proceeds of
Collateral pursuant to this Article III, the portion of Senior Indebtedness
consisting of loans or advances not yet made by Senior Creditor to Borrower
under the Senior Documents (including, but not limited to, amounts with respect
to letters of credit outstanding and reimbursement for fees, costs and expenses)
shall be considered Senior Indebtedness then outstanding, and the Senior
Creditor shall have the right to retain, in a cash collateral account, cash
collateral equal to the amount thereof which Senior Creditor determines, in its
sole good faith discretion, may arise or exist from time to time.

3.3 Holding of Proceeds in Trust. Except as provided for in Article IV of this
Agreement, in the event the Junior Creditor receives Proceeds of the Collateral,
Junior Creditor shall be deemed to hold all of such Proceeds in trust for the
benefit of Senior Creditor until the proper application thereof in accordance
with Section 3.1 hereof. The Junior Creditor shall not seek to challenge the
validity, enforceability, priority or perfection of any of the Senior Documents
if the purpose or effect thereof would in any manner defeat or delay the
distribution of the Proceeds of any Collateral in the manner set forth in
Section 3.1 hereof.

 

G-4



--------------------------------------------------------------------------------

ARTICLE IV SUBORDINATION

The Junior Creditor covenants and agrees that the Junior Indebtedness, howsoever
evidenced and whether now existing or hereafter incurred, shall be subordinate
and junior in right of payment, to the extent and in the manner hereinafter set
forth, to all Senior Indebtedness:

(a) The holder of the Senior Indebtedness shall first be finally and irrevocably
paid in cash an aggregate amount equal to the principal thereof and termination
fees, if any, interest at the time due thereon, and all other costs, fees,
expenses and/or obligations now or hereafter owing thereunder, before any
payment or Distribution of any character, whether in cash, securities or other
property, shall be made on account of the Junior Indebtedness or otherwise to or
for the benefit of Junior Creditor; and any payment or Distribution of any
character, whether in cash, securities or other property, which would otherwise,
but for the provisions of this Article IV, be payable or deliverable in respect
of the Junior Indebtedness or otherwise shall be paid or delivered directly to
the holder of the Senior Indebtedness (or its duly authorized representatives),
until all the Senior Indebtedness shall have been paid in full.

(b) Notwithstanding the provisions of subparagraph (a) of this Article IV,
Borrower may (i) pay interest on the unpaid principal balance of the Junior
Indebtedness on a monthly basis in arrears and make both scheduled payments and
prepayments of principal on the terms and conditions set forth in the Junior
Documents and (ii) make Distributions to Atmos Energy Holdings, Inc., a Delaware
corporation (the “Permitted Payments”); provided, however, that as a condition
precedent to Borrower’s right to make (and the Junior Creditor’s rights to
receive) any and all such Permitted Payments, there shall not have occurred or
then exist a Default or Event of Default under any of the Senior Indebtedness or
any of the Senior Documents, or an event or condition which with notice, lapse
of time or the making of such payment or Distribution would constitute a Default
or Event of Default under any of the foregoing.

(c) The Junior Creditor agrees to promptly notify the Senior Creditor in writing
of any default or event of default on any Junior Indebtedness or otherwise or
under any of the Junior Documents and further agrees not to exercise any right
or remedy or take any enforcement action with respect to any default or event of
default on any of the Junior Indebtedness or otherwise or under any of the
Junior Documents until such time as the Senior Indebtedness has been paid in
full. Without limiting any of the foregoing, any failure of Borrower to perform
any of its obligations to Junior Creditor as a result of any of the
prohibitions, restrictions or limitations set forth in this Agreement shall not
constitute the basis for a default or event of default on any Junior
Indebtedness or under any Junior Documents.

(d) No reimbursement, payment, direct or indirect, or disbursement of other
property or assets of Borrower shall be made by Borrower on account of the
Junior Indebtedness or otherwise or received, accepted, retained or applied by
the Junior Creditor (except for the account and benefit of Senior Creditor,
which shall be held in trust for Senior Creditor or except for Permitted
Payments as allowed in subparagraph (b) of this Article IV) until such time as
the Senior Indebtedness has been finally and irrevocably paid in full in cash.

 

G-5



--------------------------------------------------------------------------------

(e) Without affecting Junior Creditor’s obligations set forth in this Agreement
not to exercise any remedy as set forth in this Agreement, in the event that the
Junior Creditor receives any payment of any character, whether in cash,
securities, or other properties, payable or deliverable in respect of the Junior
Indebtedness and (i) such payment would cause an event or condition to occur
which, with notice, lapse of time, or both, would cause a Default or an Event of
Default to occur under the Senior Documents; or (ii) such payment is made after
a Default or an Event of Default has occurred under the Senior Documents; or
(iii) such payment is made at a time that the management of Borrower knew or
reasonably should have known that a Default or an Event of Default had occurred
under the Senior Documents, or that such payment could reasonably be expected to
cause a Default or an Event of Default to occur under the Senior Documents, then
such cash, securities or other properties shall be held in trust for the benefit
of the holder of the Senior Indebtedness and shall be paid or delivered to the
holder of the Senior Indebtedness (or its authorized representatives), in the
proportions in which it holds same, until all the Senior Indebtedness shall have
been paid in full.

(f) The provisions of this Agreement are and are intended solely for the purpose
of defining the relative rights of the holder of the Junior Indebtedness, on the
one hand, and the holder of the Senior Indebtedness on the other hand. Nothing
contained in this Agreement is intended to or shall impair, as between Borrower
and its creditors other than the holder of the Senior Indebtedness and the
holder of the Junior Indebtedness, the obligations of Borrower which are
absolute and unconditional, to pay to the holder of the Junior Indebtedness the
principal thereof and interest thereon as and when the same shall become due and
payable in accordance with its terms, or is intended to or shall affect the
relative rights against Borrower of the holder of the Senior Indebtedness.

(g) No right of any present or future holder of any of the Senior Indebtedness
to enforce the subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of Borrower or
by any act in good faith or failure to act in good faith by any such holder, or
by any noncompliance by Borrower with the covenants, agreements and conditions
of the Junior Indebtedness, regardless of any knowledge thereof any such holder
may have or be otherwise charged with.

(h) Senior Creditor shall have no obligation to preserve the rights of the
Collateral against any prior parties or to marshal any of the Collateral for the
benefit of any Person.

ARTICLE V BENEFIT OF AGREEMENT; AMENDMENT

This Agreement shall constitute a continuing offer to any person who, in
reliance upon such provisions, become a Senior Creditor, and such provisions are
made for the benefit of each Senior Creditor, acting on behalf of the Banks, and
each of them may enforce such provisions. The Junior Creditor agrees not to
assign or transfer, at any time this Agreement remains in effect, any rights,
claim or interest of any kind in or to any Junior Indebtedness without first
notifying Senior Creditor and making such assignment expressly subject to this
Agreement. The provisions of the Junior Documents as in effect on the date
hereof may not be amended or modified in any respect without the prior written
consent of Senior Creditor.

 

G-6



--------------------------------------------------------------------------------

ARTICLE VI FURTHER ASSURANCES

Each of the parties hereto hereby agrees to promptly execute and deliver to the
other parties hereto any and all such further instruments and documents and take
such further action as such other parties may reasonably request in order to
fully effect the purposes of this Agreement.

ARTICLE VII REPRESENTATIONS AND WARRANTIES

7.1 Senior Creditor and Junior Creditor. Each of the parties hereto hereby
represents and warrants to the other party hereto that:

(a) such party has full power, authority and legal right to execute, deliver and
perform this Agreement, and has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement; and

(b) this Agreement constitutes a legal, valid and binding obligation of such
party enforceable against it in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency, moratorium
or other similar laws affecting creditors’ rights generally and except as
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

ARTICLE VIII BANKRUPTCY

Junior Creditor agrees not to commence, or to join with any other creditor in
commencing any case under Title 11 of the United States Code, as amended and/or
superseded (the “Federal Bankruptcy Code”) by or against Borrower or any of its
property without the prior written consent of Senior Creditor. The provisions of
this Agreement shall continue in full force and effect, notwithstanding the
commencement of a case under the Federal Bankruptcy Code by or against Borrower.
In furtherance of the foregoing, if Junior Creditor receives any property of, or
payments from Borrower after the commencement of such a case on account of a
secured claim which is subordinated by the terms of this Agreement (whether as
“adequate protection” payments or otherwise), Junior Creditor shall immediately
turn such property or payments over to Senior Creditor. To the extent that
Junior Creditor has or acquires any rights under Section 363 or Section 364 of
the Federal Bankruptcy Code with respect to the Collateral, the Junior Creditor
hereby agrees not to assert such rights without the prior written consent of
Senior Creditor. Junior Creditor hereby grants to Senior Creditor the right, but
Senior Creditor shall not be obligated, to file, prove and vote claims on
account of the Junior Indebtedness in any receivership, bankruptcy, or other
proceeding under the Federal Bankruptcy Code commenced by or against Borrower.

ARTICLE IX MISCELLANEOUS

9.1 No Waiver, Cumulative Remedies. No failure to exercise, and no delay in
exercising on the part of any party hereto, any right, power or privilege under
this Agreement shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege under this Agreement preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies provided in this Agreement are cumulative
and shall not be exclusive of any rights or remedies provided by law.

 

G-7



--------------------------------------------------------------------------------

9.2 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telegraph, telecopier,
or telex) and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or five days after being
deposited in the mail, postage prepaid, or, in the case of telegraphic notice,
when delivered to the telegraph company, or in the case of telex notice, when
sent, answer back received, addressed as set forth below or to such address or
other address as may be hereafter notified by the respective parties hereto:

 

To Senior Creditor:

  

BNP Paribas

787 Seventh Avenue

New York, New York 10019

Attention: Edward Chin

Telephone: (212) 841-2020

Facsimile: (212) 841-2536

To Junior Creditor:

   ____________________________   

____________________________

____________________________

  

Attention: ___________________

Telephone: ___________________

Facsimile: ___________________

9.3 GOVERNING LAW. THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK AND SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS, TRANSFEREES AND ASSIGNS.

9.4 Amendments and Waivers. Neither this Agreement nor any of the terms hereof
may be amended, waived, discharged or terminated unless such amendment, waiver,
discharge or termination is in writing signed by each of the parties hereto.

9.5 Exculpation. Neither Senior Creditor nor its agents have made to the other
parties hereto nor do any of them hereby or otherwise make any representations
or warranties, express or implied, nor do they assume any liability with respect
to (i) obligors under any instruments of guarantee; (ii) the enforceability,
validity, value or collectibility of Senior Indebtedness, any Collateral
therefor, or any guarantee or security which may have been granted to any of
them in connection with the Senior Documents; or (iii) Borrower’s title or right
to transfer any collateral or security. No party hereto shall be liable to any
other party hereto for any action or failure to act or any error of judgment,
negligence, or mistake or oversight whatsoever on its part or its respective
agents, officers, employees or attorneys with respect to any transaction
relating to the Collateral or this Agreement. To the maximum extent permitted by
law, except as otherwise provided herein, Junior Creditor waives any claim it
might have against Senior Creditor with respect to, or arising out of, the
handling of the Collateral (including, without limitation, any such claim based
upon the timing or method of realizing upon such Collateral).

 

G-8



--------------------------------------------------------------------------------

9.6 Third Party Rights. This Agreement is solely for the benefit of the parties
hereto and their respective successors and assigns, and no other Person shall
have any right, benefit, priority or other interest under, or because of the
existence of, this Agreement.

9.7 Termination. This Agreement shall terminate upon the final and indefeasible
payment in full of all the Senior Indebtedness and the termination of all of the
Senior Documents.

9.8 Counterparts. This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be an
original, but all of which shall constitute but one agreement.

9.9 Legend. All promissory notes issued in connection with the Junior
Indebtedness shall contain a legend substantially in the form of the following:

“THIS PROMISSORY NOTE, AND PAYMENT AND ENFORCEMENT HEREOF, IS SUBJECT TO THE
TERMS AND PROVISIONS OF THAT CERTAIN SUBORDINATION AGREEMENT DATED AS OF
                    , 20         BETWEEN BNP PARIBAS, AS ADMINISTRATIVE AGENT,
AND                                     , AS SUCH SUBORDINATION AGREEMENT MAY BE
AMENDED FROM TIME TO TIME.”

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[EXECUTION PAGES TO FOLLOW]

 

G-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their proper and duly authorized officers as of the day and year
first above written.

 

SENIOR CREDITOR:

BNP PARIBAS,

as Administrative Agent

By:     Name:     Title:    

 

G-10



--------------------------------------------------------------------------------

JUNIOR CREDITOR:   By:     Name:     Title:    

 

G-11



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY ATMOS ENERGY MARKETING, LLC

ATMOS ENERGY MARKETING, LLC hereby acknowledges receipt of a copy of the
foregoing Subordination Agreement and agrees that, except as otherwise provided
by the foregoing Subordination Agreement, it will not pay any indebtedness
subordinated by the foregoing Subordination Agreement until all the Senior
Indebtedness shall have been paid in full.

 

ATMOS ENERGY MARKETING, LLC,

a Delaware limited liability company

By:     Name:      Title:    

 

G-12



--------------------------------------------------------------------------------

EXHIBIT H

BAILEE ACKNOWLEDGEMENT

 

BNP PARIBAS

787 Seventh Avenue, 30th Floor

New York, New York 10019

Attention: [_____________]

Fax: (212) 841-2536

Telephone: (212) 841-2531

  

ATMOS ENERGY MARKETING, LLC

13430 Northwest Freeway, Suite 700

Houston, Texas 77040

Attention: Ronald W. Bahr

Fax: (713) 688-5124

Telephone: (713) 688-7771

[Date]

To [NAME OF BAILEE/CONSIGNEE]

     [ADDRESS]

 

  Re: [NAME OF GRANTOR]

Ladies and Gentlemen:

Atmos Energy Marketing, LLC (“Atmos”) hereby notifies and acknowledges to [NAME
OF BAILEE/CONSIGNEE] (the “Company”) that it has granted to BNP Paribas, on its
own behalf and on behalf of certain secured parties (the “Collateral Agent”), a
security interest in all [INSERT DESCRIPTION OF COMMODITY HELD] and the proceeds
thereof currently held or which may be delivered from time to time to the
Company [for storage/on consignment] at its facility located at
[                            ] (the “Product”).

Atmos remains the owner of the Product and the Company can follow any and all
instructions of Atmos until the Company shall have received notice from the
Collateral Agent (a “Control Notice”) instructing the Company to no longer take
instruction from Atmos. After receipt of a Control Notice, Atmos irrevocably
authorizes and instructs the Company to take instructions only from the
Collateral Agent with respect to the Product and any warehouse receipts or
documents of title related thereto. The Company shall be fully protected in
relying upon any Control Notice and any subsequent instructions from the
Collateral Agent. Atmos hereby irrevocably agrees that delivery of any or all of
the Product by the Company in accordance with any such notification and
instruction from the Collateral Agent shall constitute delivery of such Product
to a person whose receipt was rightful as against Atmos, notwithstanding that
Atmos is the holder or the party to which delivery is to be made under or
pursuant to any warehouse receipt or other document of title.

By countersigning below, the Company (a) acknowledges the Collateral Agent’s
security interest in the Product, (b) confirms that no party has advised the
Company that such party claims a security interest or lien in the Product or
requested the Company to hold the Product, or any portion thereof, for its
benefit, and (c) agrees that, without prior notice to the Collateral Agent, the
Company will not issue negotiable warehouse receipts or documents of title
covering the Product. [For a Consignee Add: If the Company purchases any of the
Product, it will pay the

 

H-1



--------------------------------------------------------------------------------

purchase price to Account Number                     6 at                     
BNP Paribas or to such other account as instructed jointly by Atmos and the
Collateral Agent or, after any Control Notice, as instructed by the Collateral
Agent. On payment to such account, title to the Product purchased will pass to
the Customer free and clear of any security interest or lien of the Collateral
Agent.]

[SIGNATURE PAGES FOLLOW]

 

 

6

A Controlled Account.

 

H-2



--------------------------------------------------------------------------------

Sincerely, BNP PARIBAS, as Collateral Agent By:       Name:   Title:

 

H-3



--------------------------------------------------------------------------------

ATMOS ENERGY MARKETING, LLC By:       Name:   Title:

 

H-4



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: [NAME OF BAILEE/CONSIGNEE] By:       Name:   Title:

[INSERT CONTACT INFORMATION]

 

H-5



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF EMBEDDED VALUE REPORT

[To Be Provided]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

SPT ACTIVITY REPORT AS OF [DATE]

In my capacity as Responsible Officer for ATMOS ENERGY MARKETING, LLC, I hereby
certify that as of the date written above, the amounts indicated below were
accurate and true as of the date of preparation. I also certify that SPT
Contract related activity has not exceeded the limitations set forth in
Section 8.16 of the Credit Agreement.

 

SPT Bank

   Maximum Swap
Bank Close-Out
Amount    Maximum
Physical Trade
Bank Close-Out
Amount    Maximum SPT
Bank Close-Out
Amount    Current Swap
Bank Close-Out
Amount    Current Physical
Trade Bank
Close-Out
Amount    Current
Aggregate SPT
Bank Close-Out
Amount    Available SPT
Close-Out
Amount

BNP Paribas

   $ 25,000,000    $ 25,000,000    $ 25,000,000    $ 20,000,000       $
20,000,000    $ 5,000,000

Fortis Bank SA/NV, New York Branch

   $ 25,000,000    $ 25,000,000    $ 25,000,000       $ 20,000,000    $
20,000,000    $ 5,000,000

Société Générale

   $ 25,000,000    $ 25,000,000    $ 25,000,000            

The Royal Bank of Scotland plc

   $ 25,000,000    $ 25,000,000    $ 25,000,000            

NATIXIS, acting through its New York Branch

   $ 25,000,000    $ 25,000,000    $ 25,000,000            

RZB Finance LLC

     N/A      N/A      N/A            

Brown Brothers Harriman & Co.

     N/A      N/A      N/A            

Totals

     N/A      N/A      N/A      N/A      N/A    $ 40,000,000      N/A

 

J-1



--------------------------------------------------------------------------------

CALCULATION OF SPT ACTIVITY UTILIZATION RATIO

 

Total Current

Aggregate SPT

Bank Close-Out

Amount

(“Total CO

Amount”) 7

   Amount of Outstanding SPT-
Related Standby Letters of
Credit (excluding all Physical
Trade Delivery-Related
Standby Letters of Credit)
(“Total SPT L/C Amount”)     Total Outstanding
Unilateral Overage
Advances
(“Total UOA”)     Covenant Cap
(“Covenant
Cap”)8   

“SPT Activity Utilization Ratio”

=

((Total CO Amount) + (Total SPT L/C Amount) + (Total UOA))
/(Covenant Cap)

[expressed as a percentage, rounded to the ninth decimal place]

$40,000,000

   [____________ ]   [____________ ]   $ 50,000,000   

 

By:       Responsible Officer

 

7

Determined by reference to the U.S. Dollar amount listed in the last row under
the heading “Current Aggregate SPT Bank Close-Out Amount

 

8

Determined by reference to the limit set in Section 8.16 of the Credit
Agreement, which as of the Fourth Amendment is $50,000,000.

 

J-2